Exhibit 10.1

 

EXECUTION COPY

 

CREDIT AGREEMENT

 

Dated as of March 24, 2011

 

by and among

 

WII COMPONENTS, INC.,
as the Borrower,

 

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

 

GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender and Swingline Lender and as Agent for all Lenders,

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders

 

****************************************

 

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. THE CREDITS

2

 

 

1.1

Amounts and Terms of Commitments

2

1.2

Notes

8

1.3

Interest

8

1.4

Loan Accounts

9

1.5

Procedure for Revolving Credit Borrowing

10

1.6

Conversion and Continuation Elections

11

1.7

[Intentionally Omitted.]

12

1.8

Mandatory Prepayments of Loans

12

1.9

Fees

12

1.10

Payments by the Borrower

14

1.11

Payments by the Lenders to Agent; Settlement

15

1.12

[Intentionally Omitted.]

19

1.13

Eligible Accounts

19

1.14

Eligible Inventory

22

 

 

 

ARTICLE II. CONDITIONS PRECEDENT

24

 

 

2.1

Conditions of Initial Loans

24

2.2

Conditions to All Borrowings

25

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES

26

 

 

3.1

Corporate Existence and Power

26

3.2

Corporate Authorization; No Contravention

26

3.3

Governmental Authorization

27

3.4

Binding Effect

27

3.5

Litigation

27

3.6

No Default

28

3.7

ERISA Compliance

28

3.8

Margin Regulations

28

3.9

Ownership of Property; Liens

28

3.10

Taxes

29

3.11

Financial Condition

29

3.12

Environmental Matters

30

3.13

Regulated Entities

31

3.14

Solvency

31

3.15

Labor Relations

31

3.16

Intellectual Property

31

3.17

Brokers’ Fees; Transaction Fees

32

3.18

Insurance

32

3.19

Ventures, Subsidiaries and Affiliates; Outstanding Stock

32

3.20

Jurisdiction of Organization; Chief Executive Office

33

 

--------------------------------------------------------------------------------


 

3.21

Locations of Inventory, Equipment and Books and Records

33

3.22

Deposit Accounts and Other Accounts

33

3.23

Government Contracts

33

3.24

Customer and Trade Relations

33

3.25

Bonding

33

3.26

Status of Holdings

34

3.27

Existing Senior Notes; Holdco Notes and Refinancing Senior Notes

34

3.28

Full Disclosure

34

3.29

Foreign Assets Control Regulations and Anti-Money Laundering

35

3.30

Patriot Act

35

 

 

 

ARTICLE IV. AFFIRMATIVE COVENANTS

35

 

 

4.1

Financial Statements

35

4.2

Appraisals; Certificates; Other Information

36

4.3

Notices

39

4.4

Preservation of Corporate Existence, Etc.

41

4.5

Maintenance of Property

42

4.6

Insurance

42

4.7

Payment of Obligations

43

4.8

Compliance with Laws

44

4.9

Inspection of Property and Books and Records

44

4.10

Use of Proceeds

44

4.11

Cash Management Systems

45

4.12

[Intentionally Omitted.]

45

4.13

Further Assurances

45

4.14

Environmental Matters

47

4.15

Post-Closing Matters

48

 

 

 

ARTICLE V. NEGATIVE COVENANTS

48

 

 

5.1

Limitation on Liens

48

5.2

Disposition of Assets

52

5.3

Consolidations and Mergers

53

5.4

Acquisitions; Loans and Investments

54

5.5

Limitation on Indebtedness

56

5.6

Transactions with Affiliates

58

5.7

Management Fees and Compensation

58

5.8

Margin Stock; Use of Proceeds

59

5.9

Contingent Obligations

59

5.10

Compliance with ERISA

60

5.11

Restricted Payments

60

5.12

Change in Business

63

5.13

Change in Structure

63

5.14

Changes in Accounting, Name or Jurisdiction of Organization

63

5.15

Amendments to Existing Senior Notes, Refinanced Senior Notes, Holdco Notes and
Subordinated Indebtedness

63

 

ii

--------------------------------------------------------------------------------


 

5.16

No Negative Pledges; Stock Pledges; Negative Pledge on Real Estate

64

5.17

OFAC; Patriot Act

65

5.18

Sale-Leasebacks

65

5.19

Hazardous Materials

65

5.20

Voluntary Prepayments of Other Indebtedness

65

 

 

 

ARTICLE VI. FINANCIAL COVENANTS

66

 

 

6.1

Fixed Charge Coverage Ratio

66

 

 

 

ARTICLE VII. EVENTS OF DEFAULT

66

 

 

7.1

Events of Default

66

7.2

Remedies

69

7.3

Rights Not Exclusive

70

7.4

Cash Collateral for Letters of Credit

70

 

 

 

ARTICLE VIII. THE AGENT

70

 

 

8.1

Appointment and Duties

70

8.2

Binding Effect

71

8.3

Use of Discretion

72

8.4

Delegation of Rights and Duties

72

8.5

Reliance and Liability

73

8.6

Agent Individually

75

8.7

Lender Credit Decision

75

8.8

Expenses; Indemnities; Withholding

76

8.9

Resignation of Agent or L/C Issuer

77

8.10

Release of Collateral or Guarantors

77

8.11

Additional Secured Parties

78

 

 

 

ARTICLE IX. MISCELLANEOUS

79

 

 

9.1

Amendments and Waivers

79

9.2

Notices

81

9.3

Electronic Transmissions

82

9.4

No Waiver; Cumulative Remedies

83

9.5

Costs and Expenses

83

9.6

Indemnity

84

9.7

Marshaling; Payments Set Aside

85

9.8

Successors and Assigns

85

9.9

Assignments and Participations; Binding Effect

86

9.10

Non-Public Information; Confidentiality

89

9.11

Set-off; Sharing of Payments

90

9.12

Counterparts; Facsimile Signature

91

9.13

Severability

91

 

iii

--------------------------------------------------------------------------------


 

9.14

Captions

92

9.15

Independence of Provisions

92

9.16

Interpretation

92

9.17

No Third Parties Benefited

92

9.18

Governing Law and Jurisdiction

92

9.19

Waiver of Jury Trial

93

9.20

Entire Agreement; Release; Survival

93

9.21

Patriot Act

94

9.22

Replacement of Lender

94

9.23

Joint and Several

95

9.24

Creditor-Debtor Relationship

95

9.25

Actions in Concert

95

 

 

 

ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY

95

 

 

10.1

Taxes

95

10.2

Illegality

98

10.3

Increased Costs and Reduction of Return

98

10.4

Funding Losses

99

10.5

Inability to Determine Rates

100

10.6

Reserves on LIBOR Rate Loans

101

10.7

Certificates of Lenders

101

 

 

 

ARTICLE XI. DEFINITIONS

101

 

 

11.1

Defined Terms

101

11.2

Other Interpretive Provisions

128

11.3

Accounting Terms and Principles

129

11.4

Payments

130

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

Schedule 1.1(b)

Commitments

Schedule 3.5

Litigation

Schedule 3.9

Ownership of Property; Liens

Schedule 3.11(a)

Historical Financial Statements

Schedule 3.12

Environmental

Schedule 3.15

Labor Relations

Schedule 3.16

Intellectual Property

Schedule 3.18

Insurance

Schedule 3.19

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.20

Jurisdiction of Organization; Chief Executive Office

Schedule 3.21

Locations of Inventory, Equipment and Books and Records

Schedule 3.22

Deposit Accounts and Other Accounts

Schedule 3.23

Government Contracts

Schedule 3.25

Bonding; Licenses

Schedule 5.1

Liens

Schedule 5.4

Investments

Schedule 5.5

Indebtedness

Schedule 5.6

Transactions with Affiliates

Schedule 5.9

Contingent Obligations

Schedule 11.1

Prior Indebtedness

 

 

EXHIBITS

 

 

Exhibit 1.1(c)

Form of L/C Request

Exhibit 1.1(d)

Form of Swing Loan Request

Exhibit 1.6

Form of Notice of Conversion/Continuation

Exhibit 2.1

Closing Checklist

Exhibit 4.2(b)

Form of Compliance Certificate

Exhibit 11.1(a)

Form of Assignment

Exhibit 11.1(b)

Form of Borrowing Base Certificate

Exhibit 11.1(c)

Form of Notice of Borrowing

Exhibit 11.1(d)

Form of Revolving Note

Exhibit 11.1(e)

Form of Swingline Note

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, supplemented, extended, refinanced, modified and/or restated
from time to time, this “Agreement”) is entered into as of March 24, 2011, by
and among WII Components, Inc., a Delaware corporation (the “Borrower”), the
other Persons party hereto that are designated as a “Credit Party”, General
Electric Capital Corporation, a Delaware corporation (in its individual
capacity, “GE Capital”), as Agent for the several financial institutions from
time to time party to this Agreement (collectively, the “Lenders” and
individually each a “Lender”) and for itself as a Lender (including as Swingline
Lender), and such Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility) upon and subject to the terms and conditions set forth in
this Agreement to (a) refinance Prior Indebtedness, (b) provide for working
capital, capital expenditures and other general corporate purposes of the
Borrower and its Subsidiaries and (c) fund certain fees, costs and expenses
associated with the funding of the Loans;

 

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property (other than
Excluded Property), subject to the terms of this Agreement and the applicable
Collateral Documents;

 

WHEREAS, WII Holding, Inc., a Delaware corporation (“Holdings”) that directly
owns all of the Stock and Stock Equivalents of the Borrower, is willing to
guarantee all of the Obligations and to pledge to Agent, for the benefit of the
Secured Parties, all of the Stock and Stock Equivalents of the Borrower and
substantially all of its other Property (other than Excluded Property), subject
to the terms of this Agreement and the applicable Collateral Documents, to
secure the Obligations;

 

WHEREAS, subject to the terms hereof, including, without limitation,
Section 4.13, each Domestic Subsidiary of the Borrower is willing to guarantee
all of the Obligations of the Borrower and to grant to Agent, for the benefit of
the Secured Parties, a security interest in and lien upon substantially all of
its Property (other than Excluded Property), subject to the terms of this
Agreement and the applicable Collateral Documents;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.
THE CREDITS

 

1.1           Amounts and Terms of Commitments.

 

(a)           [Intentionally Omitted.]

 

(b)           The Revolving Credit.

 

(i)            Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Revolving Lender severally and not jointly agrees to make Loans to
the Borrower (each such Loan, a “Revolving Loan”) from time to time on any
Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name in Schedule 1.1(b) under the
heading “Revolving Loan Commitments” (such amount as the same may be reduced or
increased from time to time in accordance with this Agreement, being referred to
herein as such Lender’s “Revolving Loan Commitment”); provided, however, that,
after giving effect to any Borrowing of Revolving Loans, the aggregate principal
amount of all outstanding Revolving Loans shall not exceed the Maximum Revolving
Loan Balance.  Subject to the other terms and conditions hereof, amounts
borrowed under this subsection 1.1(b) may be repaid and reborrowed from time to
time (without premium or penalty other than applicable LIBOR breakage costs, if
any, resulting from such prepayment).  The “Maximum Revolving Loan Balance” from
time to time will be the lesser of:

 

(x)            the Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time, or

 

(y)           the Aggregate Revolving Loan Commitment then in effect, less those
Reserves imposed by Agent in its Permitted Discretion;

 

less, in either case, the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans.

 

(ii)           If at any time the then outstanding principal balance of
Revolving Loans exceeds the Maximum Revolving Loan Balance, then the Borrower
shall prepay (on or before the next succeeding Business Day) outstanding
Revolving Loans and then cash collateralize outstanding Letters of Credit in an
amount sufficient to eliminate such excess in accordance herewith and in a
manner reasonably satisfactory to the L/C Issuers; provided, however, that to
the extent such excess exists as a result of Agent’s establishment or
modification of Reserves or modification of eligibility standards with respect
to the components of the Borrowing Base, the Borrower shall have three (3)
Business Days after receipt of notice from Agent of such establishment or
modification to prepay the outstanding Revolving Loans and then cash
collateralize outstanding Letters of Credit in an amount sufficient to eliminate
such excess.

 

2

--------------------------------------------------------------------------------

 


 

(iii)          If the Borrower requests that Revolving Lenders make, or permit
to remain outstanding Revolving Loans in excess of the Borrowing Base (any such
excess Revolving Loan is herein referred to as an “Overadvance”), Agent may, in
its sole discretion, elect to make, or permit to remain outstanding such
Overadvance; provided, however, that Agent may not cause Revolving Lenders to
make, or permit to remain outstanding, (A) aggregate Revolving Loans in excess
of the Aggregate Revolving Loan Commitment less the sum of outstanding Swing
Loans plus the aggregate amount of Letter of Credit Obligations or (B) an
Overadvance in an aggregate amount in excess of 10% of the Aggregate Revolving
Loan Commitment.  If an Overadvance is made, or permitted to remain outstanding,
pursuant to the preceding sentence, then all Revolving Lenders shall be bound to
make, or permit to remain outstanding, such Overadvance based upon their
Commitment Percentage of the Aggregate Revolving Loan Commitment in accordance
with the terms of this Agreement, regardless of whether the conditions to
lending set forth in Section 2.2 have been met.  Furthermore, Required Lenders
may prospectively revoke Agent’s ability to make or permit Overadvances by
written notice to Agent.  All Overadvances shall constitute Base Rate Loans and
shall bear interest at the Base Rate plus the Applicable Margin for Revolving
Loans and the default rate under subsection 1.3(c).

 

(c)           Letters of Credit.

 

(i)            Conditions.  On the terms and subject to the conditions contained
herein, the Borrower may request that one or more L/C Issuers Issue, and each
such L/C Issuer agrees to Issue, in accordance with such L/C Issuers’ usual and
customary business practices and for the account of the Borrower, Letters of
Credit (denominated in Dollars) from time to time on any Business Day during the
period from the Closing Date through the earlier of (x) the Final Availability
Date and (y) seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that no L/C Issuer
shall Issue any Letter of Credit upon the occurrence of any of the following or,
if after giving effect to such Issuance:

 

(A)          (i) Availability would be less than zero or (ii) the Letter of
Credit Obligations for all Letters of Credit would exceed $5,000,000 (the “L/C
Sublimit”);

 

(B)           the expiration date of such Letter of Credit (i) is not a Business
Day, (ii) is more than one year after the date of issuance thereof or (iii) is
later than seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that any Letter of
Credit with a term not exceeding one year may provide for its renewal for
additional periods not exceeding one year as long as (x) each of the Borrower
and such L/C Issuer have the option to prevent such renewal before the
expiration of such term or any such period and (y) neither such L/C Issuer nor
the Borrower shall permit any such renewal to extend such expiration date beyond
the date set forth in clause (iii) above; or

 

3

--------------------------------------------------------------------------------


 

(C)           (i) any fee due in connection with, and on or prior to, such
Issuance has not been paid, (ii) such Letter of Credit is requested to be issued
in a form that is not reasonably acceptable to such L/C Issuer or (iii) such L/C
Issuer shall not have received, each in form and substance reasonably acceptable
to it and duly executed by the Borrower, the documents that such L/C Issuer
generally uses in the Ordinary Course of Business for the Issuance of letters of
credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”).

 

Furthermore, GE Capital as an L/C Issuer may elect only to issue Letters of
Credit in its own name and may only issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be accepted
by certain beneficiaries such as insurance companies.  For each Issuance, the
applicable L/C Issuer may, but shall not be required to, determine that, or take
notice whether, the conditions precedent set forth in Section 2.2 have been
satisfied or waived in connection with the Issuance of any Letter of Credit;
provided, however, that no Letter of Credit shall be Issued during the period
starting on the first Business Day after the receipt by such L/C Issuer of
notice from Agent or the Required Lenders that any condition precedent contained
in Section 2.2 is not satisfied and ending on the date all such conditions are
satisfied or duly waived.

 

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, or (y) the Revolving Loan Commitments of the other Revolving
Lenders have been increased by an amount sufficient to satisfy Agent that all
future Letter of Credit Obligations will be covered by all Revolving Lenders
that are not Non-Funding Lenders or Impacted Lenders, or (z) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have been
reallocated to other Lenders in a manner consistent with subsection 1.11(e)(ii).

 

(ii)           Notice of Issuance.  The Borrower shall give the relevant L/C
Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 2:00 p.m. (New York time) on the third Business Day prior to the date of
such requested Issuance.  Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(c) duly completed or in a
writing in any other form acceptable to such L/C Issuer (an “L/C Request”).

 

(iii)          Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to
provide Agent, in form and substance satisfactory to Agent, each of the
following on the following dates: (A) (i) on or prior to any Issuance of any
Letter of Credit by such L/C Issuer, (ii) immediately after any drawing under
any such Letter of Credit or (iii) immediately after any payment (or failure to
pay when due) by the Borrower of any related L/C Reimbursement Obligation,
notice thereof, which shall contain a detailed description of such Issuance,
drawing or payment, and Agent shall provide copies of such notices to each
Revolving Lender reasonably promptly after receipt thereof; (B) upon the request
of Agent (or any Revolving Lender through Agent),

 

4

--------------------------------------------------------------------------------


 

copies of any Letter of Credit Issued by such L/C Issuer and any related L/C
Reimbursement Agreement and such other documents and information as may
reasonably be requested by Agent; and (C) on the first Business Day of each
calendar week, a schedule of the Letters of Credit Issued by such L/C Issuer, in
form and substance reasonably satisfactory to Agent, setting forth the Letter of
Credit Obligations for such Letters of Credit outstanding on the last Business
Day of the previous calendar week.

 

(iv)          Acquisition of Participations.  Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the Letter of Credit Obligations, each Revolving Lender shall be deemed to
have acquired, without recourse or warranty, an undivided interest and
participation in such Letter of Credit and the related Letter of Credit
Obligations in an amount equal to its Commitment Percentage of such Letter of
Credit Obligations.

 

(v)           Reimbursement Obligations of the Borrower.  The Borrower agrees to
pay to the L/C Issuer of any Letter of Credit, or to Agent for the benefit of
such L/C Issuer, each L/C Reimbursement Obligation owing with respect to such
Letter of Credit no later than the first Business Day after the Borrower
receives notice from such L/C Issuer or from Agent that payment has been made
under such Letter of Credit or that such L/C Reimbursement Obligation is
otherwise due (the “L/C Reimbursement Date”) with interest thereon computed as
set forth in clause (A) below.  In the event that any L/C Reimbursement
Obligation is not repaid by the Borrower as provided in this clause (v) (or any
such payment by the Borrower is rescinded or set aside for any reason), such L/C
Issuer shall promptly notify Agent of such failure (and, upon receipt of such
notice, Agent shall notify each Revolving Lender) and, irrespective of whether
such notice is given, such L/C Reimbursement Obligation shall be payable on
demand by the Borrower with interest thereon computed (A) from the date on which
such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (B) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans.

 

(vi)          Reimbursement Obligations of the Revolving Lenders.

 

(1)           Upon receipt of the notice described in clause (v) above from
Agent, each Revolving Lender shall pay to Agent for the account of such L/C
Issuer its Commitment Percentage of such Letter of Credit Obligations (as such
amount may be increased pursuant to subsection 1.11(e)(ii)).

 

(2)           By making any payments described in clause (1) above (other than
during the continuation of an Event of Default under subsection 7.1(f) or
7.1(g)), such Lender shall be deemed to have made a Revolving Loan to the
Borrower, which, upon receipt thereof by the Agent for the benefit of such L/C
Issuer, the Borrower shall be deemed to have used in whole to repay such L/C
Reimbursement Obligation.  Any such payment that is not deemed a Revolving Loan
shall be deemed a funding by such Lender of its participation in the applicable
Letter of Credit and the Letter of Credit Obligation in respect of the related
L/C Reimbursement Obligations.  Such participation

 

5

--------------------------------------------------------------------------------


 

shall not otherwise be required to be funded.  Following receipt by any L/C
Issuer of any payment from any Lender pursuant to this clause (vi) with respect
to any portion of any L/C Reimbursement Obligation, such L/C Issuer shall
promptly pay to the Agent, for the benefit of such Lender, all amounts received
by such L/C Issuer (or to the extent such amounts shall have been received by
the Agent for the benefit of such L/C Issuer, the Agent shall promptly pay to
such Lender all amounts received by the Agent for the benefit of such L/C
Issuer) with respect to such portion.

 

(vii)         Obligations Absolute.  The obligations of the Borrower and the
Revolving Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Revolving Lender, (i) the failure of any condition precedent
set forth in Section 2.2 to be satisfied (each of which conditions precedent the
Revolving Lenders hereby irrevocably waive) or (ii) any adverse change in the
condition (financial or otherwise) of any Credit Party and (D) any other act or
omission to act or delay of any kind of Agent, any Lender or any other Person or
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of any obligation of the Borrower or any Revolving
Lender hereunder.  No provision hereof shall be deemed to waive or limit the
Borrower’s right to seek repayment of any payment of any L/C Reimbursement
Obligations from the L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law.  Nothing herein shall excuse L/C
Issuer for liability to the extent such liability has resulted from the gross
negligence, bad faith or willful misconduct of L/C Issuer under the terms of the
applicable L/C Reimbursement Agreement as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

 

(d)           Swing Loans.

 

(i)            Availability.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, the Swingline Lender shall make Loans (each a “Swing
Loan”) available to the Borrower under the Revolving Loan Commitments from time
to time on any Business Day during the period from the Closing Date through the
Final Availability Date in an aggregate principal amount at any time outstanding
not to exceed its Swingline Commitment; provided, however, that the Swingline
Lender may not make any Swing

 

6

--------------------------------------------------------------------------------


 

Loan (x) to the extent that after giving effect to such Swing Loan, the
aggregate principal amount of all Revolving Loans would exceed the Maximum
Revolving Loan Balance and (y) during the period commencing on the first
Business Day after it receives notice from Agent or the Required Lenders that
one or more of the conditions precedent contained in Section 2.2 are not
satisfied and ending when such conditions are satisfied or duly waived.  In
connection with the making of any Swing Loan, the Swingline Lender may but shall
not be required to determine that, or take notice whether, the conditions
precedent set forth in Section 2.2 have been satisfied or waived.  Each Swing
Loan shall be a Base Rate Loan and must be repaid as provided herein, but in any
event must be repaid in full on the Revolving Termination Date.  Within the
limits set forth in the first sentence of this clause (i), amounts of Swing
Loans repaid may be reborrowed under this clause (i).

 

(ii)           Borrowing Procedures.  In order to request a Swing Loan, the
Borrower shall give to Agent a notice to be received not later than 2:00 p.m.
(New York time) on the day of the proposed Borrowing, which shall be made in a
writing or in an Electronic Transmission substantially in the form of
Exhibit 1.1(d) or in a writing in any other form acceptable to Agent duly
completed or by telephonic means promptly confirmed in writing prior to such
Borrowing (a “Swingline Request”).  In addition, if any Notice of Borrowing of
Revolving Loans requests a Borrowing of Base Rate Loans, the Swingline Lender
may, notwithstanding anything else to the contrary herein, make a Swing Loan to
the Borrower in an aggregate amount not to exceed such proposed Borrowing, and
the aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan.  Agent shall promptly
notify the Swingline Lender of the details of the requested Swing Loan.  Upon
receipt of such notice and subject to the terms of this Agreement, the Swingline
Lender may make a Swing Loan available to the Borrower by making the proceeds
thereof available to Agent and, in turn, Agent shall make such proceeds
available to the Borrower on the date set forth in the relevant Swingline
Request or Notice of Borrowing.

 

(iii)          Refinancing Swing Loans.

 

(1)           The Swingline Lender may at any time (and shall, no less
frequently than once each week) forward a demand to Agent (which Agent shall,
upon receipt, forward to each Revolving Lender) that each Revolving Lender pay
to Agent, for the account of the Swingline Lender, such Revolving Lender’s
Commitment Percentage of the outstanding Swing Loans (as such amount may be
increased pursuant to subsection 1.11(e)(ii)).

 

(2)           Each Revolving Lender shall pay the amount owing by it to Agent
for the account of the Swingline Lender on the Business Day following receipt of
the notice or demand therefor.  Payments received by Agent after 1:00 p.m. (New
York time) may, in the Agent’s discretion, be deemed to be received on the next
Business Day.  Upon receipt by Agent of such payment (other than during the
continuation of any Event of Default under subsection 7.1(f) or 7.1(g)), such
Revolving Lender shall be deemed to have made a Revolving Loan to the Borrower,
which, upon receipt of such payment by the Swingline Lender from Agent, the
Borrower shall be

 

7

--------------------------------------------------------------------------------


 

deemed to have used in whole to refinance such Swing Loan.  In addition,
regardless of whether any such demand is made, upon the occurrence of any Event
of Default under subsection 7.1(f) or 7.1(g), each Revolving Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in each Swing Loan in an amount equal to such Lender’s Commitment
Percentage of such Swing Loan.  If any payment made by any Revolving Lender as a
result of any such demand is not deemed a Revolving Loan, such payment shall be
deemed a funding by such Lender of such participation.  Such participation shall
not be otherwise required to be funded.  Upon receipt by the Swingline Lender of
any payment from any Revolving Lender pursuant to this clause (iii) with respect
to any portion of any Swing Loan, the Swingline Lender shall promptly pay over
to such Revolving Lender all payments of principal (to the extent received after
such payment by such Lender) and interest (to the extent accrued with respect to
periods after such payment) on account of such Swing Loan received by the
Swingline Lender with respect to such portion.

 

(iv)          Obligation to Fund Absolute.  Each Revolving Lender’s obligations
pursuant to clause (iii) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower to deliver a Notice of Borrowing (each of which requirements the
Revolving Lenders hereby irrevocably waive) and (C) any adverse change in the
condition (financial or otherwise) of any Credit Party.

 

1.2           Notes.

 

(a)           The Revolving Loans made by each Revolving Lender shall be
evidenced by this Agreement and, if requested by such Lender, a Revolving Note
payable to such Lender in an amount equal to such Lender’s Revolving Loan
Commitment.

 

(b)           Swing Loans made by the Swingline Lender shall be evidenced by
this Agreement and, if requested by such Lender, a Swingline Note in an amount
equal to the Swingline Commitment.

 

1.3           Interest.

 

(a)           Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to the LIBOR or the Base Rate, as the case may be, plus
the Applicable Margin; provided Swing Loans may not be LIBOR Rate Loans.  Each
determination of an interest rate by Agent shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The computations
of interest payable under this Agreement with respect to Base Rate Loans shall
be made

 

8

--------------------------------------------------------------------------------


 

on the basis of a 365 or 366 day year, as applicable, and actual days elapsed. 
All other computations of fees and interest payable under this Agreement shall
be made on the basis of a 360-day year and actual days elapsed.  Interest and
fees shall accrue during each period during which interest or such fees are
computed from the first day thereof to, but excluding, the last day thereof.

 

(b)           Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the Revolving Loans on the
Revolving Termination Date.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default under subsection 7.1(a), 7.1(f) or 7.1(g), the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the Loans under the Loan Documents from and after the date
of occurrence of such Event of Default, at a rate per annum which is determined
by adding two percent (2.0%) per annum to the Applicable Margin then in effect
for such Loans (plus the LIBOR or Base Rate, as the case may be).  All such
interest shall be payable on written demand of Agent or the Required Lenders.

 

(d)           Anything herein to the contrary notwithstanding, the obligations
of the Borrower hereunder shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent (but only to the extent) that contracting for or
receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrower shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrower shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by Agent, on behalf of Lenders, is equal to the total interest
that would have been received had the interest payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.

 

1.4           Loan Accounts.

 

(a)           Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Loan made, the interest rate applicable, all payments
of principal and interest thereon and the principal balance thereof from time to
time outstanding.  Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month.  Such record shall, absent manifest error, be presumptive evidence (and,
unless Borrower notifies Agent within ten (10) Business Days of receipt of such
record of any disagreement with such record, such record shall, absent manifest
error, thereafter be conclusive evidence) of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so, or any failure to

 

9

--------------------------------------------------------------------------------


 

deliver such loan statement shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder (and under any Note) to pay any amount
owing with respect to the Loans or provide the basis for any claim against
Agent.

 

(b)           Agent, acting as a non-fiduciary agent of the Borrower solely for
tax purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Revolving Loans, L/C Reimbursement
Obligations, and Letter of Credit Obligations, each of their obligations under
this Agreement to participate in each Loan, Letter of Credit, Letter of Credit
Obligations, and L/C Reimbursement Obligations, and any assignment of any such
interest, obligation or right and (B) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders and the L/C Issuers (and each change thereto pursuant to Sections
9.9 and 9.22), (2) the Commitments of each Lender, (3) the amount of each Loan
and each funding of any participation described in clause (A) above, and for
LIBOR Rate Loans, the Interest Period applicable thereto, (4) the amount of any
principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid in respect of Letters of
Credit and (6) any other payment received by Agent from the Borrower and its
application to the Obligations.

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans and, in the case
of Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein.  This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

 

(d)           The Credit Parties, Agent, the Lenders and the L/C Issuers shall
treat each Person whose name is recorded in the Register as a Lender or L/C
Issuer, as applicable, for all purposes of this Agreement.  Information
contained in the Register with respect to any Lender or any L/C Issuer shall be
available for access by the Borrower, Agent, such Lender or such L/C Issuer
during normal business hours and from time to time upon at least one Business
Day’s prior notice.  No Lender or L/C Issuer shall, in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Agent.

 

10

--------------------------------------------------------------------------------


 

1.5           Procedure for Revolving Credit Borrowing.

 

(a)           Each Borrowing of a Revolving Loan shall be made upon the
Borrower’s irrevocable (subject to Section 10.5) written notice delivered to
Agent substantially in the form of a Notice of Borrowing or in a writing in any
other form acceptable to Agent, which notice must be received by Agent prior to
2:00 p.m. (New York time) (i) on the requested Borrowing date of each Base Rate
Loan and (ii) on the day which is three (3) Business Days prior to the requested
Borrowing date in the case of each LIBOR Rate Loan.  Such Notice of Borrowing
shall specify:

 

(i)            the amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $100,000);

 

(ii)           the requested Borrowing date, which shall be a Business Day;

 

(iii)          whether the Borrowing is to be comprised of LIBOR Rate Loans or
Base Rate Loans; and

 

(iv)          if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.

 

(b)           Upon receipt of a Notice of Borrowing, Agent will promptly notify
each Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.

 

(c)           Unless Agent is otherwise directed in writing by the Borrower, the
proceeds of each requested Borrowing after the Closing Date will be made
available to the Borrower by Agent by wire transfer of such amount to the
Borrower pursuant to the wire transfer instructions specified on the signature
page hereto (as such instructions may be updated from time to time by written
notice from the Borrower to Agent).

 

1.6           Conversion and Continuation Elections.

 

(a)           The Borrower shall have the option to (i) request that any
Revolving Loan be made as a LIBOR Rate Loan, (ii) convert at any time all or any
part of outstanding Loans (other than Swing Loans) from Base Rate Loans to LIBOR
Rate Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject to
Section 10.4 if such conversion is made prior to the expiration of the Interest
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Rate Loan upon the expiration of the applicable Interest Period.  Any Loan
or group of Loans having the same proposed Interest Period to be made or
continued as, or converted into, a LIBOR Rate Loan must be in a minimum amount
of $500,000.  Any such election must be made by Borrower by 2:00 p.m. (New York
time) on the 3rd Business Day prior to (1) the date of any proposed Revolving
Loan which is to bear interest at LIBOR, (2) the end of each Interest Period
with respect to any LIBOR Rate Loans to be continued as such, or (3) the date on
which the Borrower wishes to convert any Base Rate Loan to a LIBOR Rate Loan for
an Interest Period designated by Borrower in such election.  If no election is
received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York time)

 

11

--------------------------------------------------------------------------------


 

on the 3rd Business Day prior to the end of the Interest Period with respect
thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at the end
of its Interest Period.  The Borrower must make such election by notice to Agent
in writing, including by Electronic Transmission (or by telephonic notice
confirmed promptly in writing).  In the case of any conversion or continuation,
such election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) substantially in the form of Exhibit 1.6 or in a
writing in any other form acceptable to Agent.  No Loan shall be made as a LIBOR
Rate Loan, if the conditions to Loans and Letters of Credit in Section 2.2 are
not met at the time of such proposed Loan, and no Loan shall be converted into
or continued as a LIBOR Rate Loan, if any Event of Default has occurred and is
continuing at the time of such proposed conversion or continuation, and, in
either case, Agent or Required Lenders have determined not to make or continue
any Loan as a LIBOR Rate Loan as a result thereof; provided, however, that
notwithstanding the foregoing, upon the occurrence and during the continuance of
an Event of Default, Loans may be made, converted into or continued as LIBOR
Rate Loans with one-month Interest Periods only.

 

(b)           Upon receipt of a Notice of Conversion/Continuation, Agent will
promptly notify each Lender thereof.  In addition, Agent will, with reasonable
promptness, notify the Borrower and the Lenders of each determination of LIBOR;
provided that any failure to do so shall not relieve the Borrower of any
liability hereunder or provide the basis for any claim against Agent.  All
conversions and continuations shall be made pro rata according to the respective
outstanding principal amounts of the Loans held by each Lender with respect to
which the notice was given.

 

(c)           Notwithstanding any other provision contained in this Agreement,
after giving effect to any Borrowing, or to any continuation or conversion of
any Loans, there shall not be more than five (5) different Interest Periods in
effect.

 

1.7           [Intentionally Omitted.]

 

1.8           Mandatory Prepayments of Loans.

 

(a)           [Intentionally Omitted.]

 

(b)           Revolving Loan.  The Borrower shall repay to the Lenders in full
on the date specified in clause (a) of the definition of “Revolving Termination
Date” the aggregate principal amount of the Revolving Loans and Swing Loans
outstanding on the Revolving Termination Date.

 

1.9           Fees.

 

(a)           Fees.  The Borrower shall pay to Agent, for Agent’s own account,
fees in the amounts and at the times set forth in a letter agreement between the
Borrower and Agent dated of even date herewith (as amended from time to time,
the “Fee Letter”).

 

12

--------------------------------------------------------------------------------


 

(b)           Unused Commitment Fee.  The Borrower shall pay to Agent a fee (the
“Unused Commitment Fee”) for the account of each Revolving Lender (subject to
subsection 1.11(e)(vi) with respect to any Non-Funding Lender) in an amount
equal to:

 

(i)            the average daily balances of the Revolving Loan Commitment of
such Revolving Lender during the preceding calendar month, less

 

(ii)           the sum of (x) the average daily balance of all Revolving Loans
held by such Revolving Lender plus (y) the average daily amount of Letter of
Credit Obligations held by such Revolving Lender, plus (z) in the case of the
Swing Line Lender, the average daily balance of all outstanding Swing Loans held
by such Swing Line Lender, in each case, during the preceding calendar month;
provided, in no event shall the amount computed pursuant to clauses (i) and
(ii) be less than zero,

 

(iii)          multiplied by one-half percent (0.5%) per annum.

 

The total fee paid by the Borrower will be equal to the sum of all of the fees
due to the Lenders, subject to subsection 1.11(e)(vi).  Such fee shall be
payable monthly in arrears on the first day of the calendar month following the
date hereof and the first day of each calendar month thereafter. The Unused
Commitment Fee provided in this subsection 1.9(b) shall accrue at all times from
and after the execution and delivery of this Agreement.  For purposes of this
subsection 1.9(b), the Revolving Loan Commitment of any Non-Funding Lender shall
be deemed to be zero.

 

(c)           Letter of Credit Fee.  The Borrower agrees to pay to Agent for the
ratable benefit of the Revolving Lenders (subject to subsection 1.11(e)(vi) with
respect to any Non-Funding Lender), as compensation to such Lenders for Letter
of Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrower, all reasonable costs and expenses incurred by Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each
calendar month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of the average daily undrawn face amount of all Letters of Credit
issued, guaranteed or supported by risk participation agreements multiplied by a
per annum rate equal to the Applicable Margin with respect to Revolving Loans
which are LIBOR Rate Loans; provided, however, upon the occurrence and during
the continuance of an Event of Default under subsection 7.1(a), 7.1(f) or
7.1(g), such rate shall automatically be increased by two percent (2.00%) per
annum.  Such fee shall be paid to Agent for the benefit of the Revolving Lenders
in arrears, on the first day of each calendar month and on the date on which all
L/C Reimbursement Obligations have been discharged.  In addition, the Borrower
shall pay to Agent, any L/C Issuer or any prospective L/C Issuer, as
appropriate, on demand, such L/C Issuer’s or prospective L/C Issuer’s customary
fees at then prevailing rates, without duplication of fees otherwise payable
hereunder (including all per annum fees), charges and expenses of such L/C
Issuer or prospective L/C Issuer in respect of the application for, and the
issuance, negotiation, acceptance, amendment, transfer and

 

13

--------------------------------------------------------------------------------


 

payment of, each Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

 

1.10         Payments by the Borrower.

 

(a)           All payments (including prepayments) to be made by each Credit
Party on account of principal, interest, fees and other amounts required
hereunder shall be made without set-off, recoupment, counterclaim or deduction
of any kind, shall, except as otherwise expressly provided herein, be made to
Agent (for the ratable account of the Persons entitled thereto) at the address
for payment specified in the signature page hereof in relation to Agent (or such
other address as Agent may from time to time specify in accordance with
Section 9.2), including payments utilizing the ACH system, and shall be made in
Dollars and by wire transfer or ACH transfer in immediately available funds
(which shall be the exclusive means of payment hereunder), no later than
2:00 p.m. (New York time) on the date due. Any payment which is received by
Agent later than 2:00 p.m. (New York time) may in Agent’s discretion be deemed
to have been received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue.  The Borrower and each
other Credit Party hereby irrevocably waives the right to direct the application
during the continuance of an Event of Default of any and all payments in respect
of any Obligation and any proceeds of Collateral.  The Borrower hereby
authorizes Agent and each Lender to make a Revolving Loan (which shall be a Base
Rate Loan and which may be a Swing Loan) to pay (i) interest, principal
(including Swing Loans), L/C Reimbursement Obligations, agent fees, Unused
Commitment Fees and Letter of Credit Fees, in each instance, after 2:00 p.m.
(New York time) on the date due, or (ii) after five (5) days’ prior notice to
the Borrower, other fees, costs or expenses payable by the Borrower or any of
its Subsidiaries hereunder or under the other Loan Documents; provided that
nothing herein shall be understood to limit or impair the right or ability to
dispute any such fees, costs or expenses pursuant to this Agreement or the other
Loan Documents.

 

(b)           Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be.

 

(c)           During the continuance of an Event of Default, Agent may, and
shall upon the direction of Required Lenders apply any and all payments received
by Agent in respect of any Obligation in accordance with clauses first through
sixth below.  Notwithstanding any provision herein to the contrary, all payments
made by Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:

 

first, to payment of costs and expenses, including Attorney Costs, of Agent
payable or reimbursable by the Credit Parties under the Loan Documents;

 

14

--------------------------------------------------------------------------------


 

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrower under this Agreement;

 

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

 

fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable and cash
collateralization of unmatured L/C Reimbursement Obligations to the extent not
then due and payable);

 

fifth, to payment of any other amounts owing constituting Obligations; and

 

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.  With respect
to any payments made by Borrower to Agent during the continuance of an Event of
Default but prior to acceleration of any or all of the Obligations, Agent shall
use good faith efforts to notify Borrower if any payment designated by Borrower
for payment of a particular Obligation is applied by Agent to payment of a
different Obligation; provided that neither Agent nor any other Secured Party
shall have any liability for Agent’s failure to provide such notice.

 

1.11         Payments by the Lenders to Agent; Settlement.

 

(a)           Agent may, on behalf of Lenders, disburse funds to the Borrower
for Loans requested.  Each Lender shall reimburse Agent on demand for all funds
disbursed on its behalf by Agent, or if Agent so requests, each Lender will
remit to Agent its Commitment Percentage of any Loan before Agent disburses same
to the Borrower.  If Agent elects to require that each Lender make funds
available to Agent prior to disbursement by Agent to the Borrower, Agent shall
advise each Lender by telephone or fax of the amount of such Lender’s Commitment
Percentage of the Loan requested by the Borrower no later than the Business Day
prior to the scheduled Borrowing date applicable thereto, and each such Lender
shall pay Agent such Lender’s Commitment Percentage of such requested Loan, in
same day funds, by wire transfer to Agent’s account, as set forth on Agent’s
signature page hereto, no later than 1:00 p.m. (New York time) on such scheduled
Borrowing date.  Nothing in this subsection 1.11(a) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 1.11, shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Agent, any Lender or the

 

15

--------------------------------------------------------------------------------


 

Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

(b)           At least once each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s Commitment Percentage of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan.  Agent shall pay to each Lender such Lender’s Commitment
Percentage (except as otherwise provided in subsection 1.1(c)(vi) and subsection
1.11(e)) of principal, interest and fees paid by the Borrower since the previous
Settlement Date for the benefit of such Lender on the Loans held by it.  Such
payments shall be made by wire transfer to such Lender not later than 2:00 p.m.
(New York time) on the next Business Day following each Settlement Date.

 

(c)           Availability of Lender’s Commitment Percentage.  Agent may assume
that each Revolving Lender will make its Commitment Percentage of each Revolving
Loan available to Agent on each Borrowing date.  If such Commitment Percentage
is not, in fact, paid to Agent by such Revolving Lender when due, Agent will be
entitled to recover such amount on demand from such Revolving Lender without
setoff, counterclaim or deduction of any kind.  If any Revolving Lender fails to
pay the amount of its Commitment Percentage forthwith upon Agent’s demand, Agent
shall promptly notify the Borrower and the Borrower shall immediately repay such
amount to Agent.  Nothing in this subsection 1.11(c) shall be deemed to require
Agent to advance funds on behalf of any Revolving Lender or to relieve any
Revolving Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that the Borrower may have against any Revolving Lender as
a result of any default by such Revolving Lender hereunder.  Without limiting
the provisions of subsection 1.11(b), to the extent that Agent advances funds to
the Borrower on behalf of any Revolving Lender and is not reimbursed therefor on
the same Business Day as such advance is made, Agent shall be entitled to retain
for its account all interest accrued on such advance from the date such advance
was made until reimbursed by the applicable Revolving Lender.

 

(d)           Return of Payments.

 

(i)            If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from the Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.

 

(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement or any other Loan Document must be returned to any Credit
Party or paid to any other Person pursuant to any insolvency law or otherwise,
then, notwithstanding any other term or condition of this Agreement or any other
Loan Document, Agent will not be required to distribute any portion thereof to
any Lender.  In addition, each Lender will repay to Agent on demand any portion
of such amount that

 

16

--------------------------------------------------------------------------------


 

Agent has distributed to such Lender, together with interest at such rate, if
any, as Agent is required to pay to the Borrower or such other Person, without
setoff, counterclaim or deduction of any kind, and Agent will be entitled to
set-off against future distributions to such Lender any such amounts (with
interest) that are not repaid on demand.

 

(e)           Non-Funding Lenders; Procedures.

 

(i)            Responsibility.  The failure of any Non-Funding Lender to make
any Revolving Loan, Letter of Credit Obligation or any payment required by it,
or to make any payment required by it hereunder, or to fund any purchase of any
participation to be made or funded by it on the date specified therefor shall
not relieve any other Revolving Lender (each such other Revolving Lender, an
“Other Lender”) of its obligations to make such loan, fund the purchase of any
such participation, or make any other payment required hereunder on such date,
and neither Agent nor, other than as expressly set forth herein, any other
Lender shall be responsible for the failure of any Non-Funding Lender to make a
loan, fund the purchase of a participation or make any other payment required
hereunder.

 

(ii)           Reallocation.  If any Revolving Lender is a Non-Funding Lender,
all or a portion of such Non-Funding Lender’s Letter of Credit Obligations
(unless such Lender is the L/C Issuer that issued such Letter of Credit) and
reimbursement obligations with respect to Swing Loans shall, at Agent’s election
(which, so long as no Default or Event of Default has occurred and is
continuing, Agent shall so elect at the request of the Borrower to facilitate,
among other things, the issuance of Letters of Credit under subsection 1.1(c))
at any time or upon any L/C Issuer’s or Swingline Lender’s, as applicable,
written request delivered to Agent (whether before or after the occurrence of
any Default or Event of Default), be reallocated to and assumed by the Revolving
Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata in
accordance with their Commitment Percentages of the Aggregate Revolving Loan
Commitment (calculated as if the Non-Funding Lender’s Commitment Percentage was
reduced to zero and each other Revolving Lender’s (other than an Impacted
Lender’s) Commitment Percentage  had been increased proportionately), provided
that no Revolving Lender shall be reallocated any such amounts or be required to
fund any amounts that would cause the sum of its outstanding Revolving Loans,
outstanding Letter of Credit Obligations, amounts of its participations in Swing
Loans and its pro rata share of unparticipated amounts in Swing Loans to exceed
its Revolving Loan Commitment.

 

(iii)          Voting Rights.  Notwithstanding anything set forth herein to the
contrary, including Section 9.1, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender” or a “Revolving Lender” (or be, or have its Loans and Commitments,
included in the determination of “Required Lenders”, “Required Revolving
Lenders” or “Lenders directly affected” pursuant to Section 9.1) for any voting
or consent rights under or with respect to any Loan Document, provided that (A) 
the Commitment of a Non-Funding Lender may not be increased, (B) the principal
of a Non-Funding Lender’s Loans may not be reduced or forgiven, and (C) the
interest rate applicable to Obligations owing to a Non-Funding Lender may not be
reduced in such a manner that by its terms affects such

 

17

--------------------------------------------------------------------------------


 

Non-Funding Lender more adversely than other Lenders, in each case without the
consent of such Non-Funding Lender.  Moreover, for the purposes of determining
Required Lenders and Required Revolving Lenders, the Loans, Letter of Credit
Obligations, and Commitments held by Non-Funding Lenders shall be excluded from
the total Loans and Commitments outstanding.

 

(iv)          Borrower Payments to a Non-Funding Lender.  Agent shall be
authorized to use all payments received by Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties.  Following such
payment in full of the Aggregate Excess Funding Amount, Agent shall be entitled
to hold such funds as cash collateral in a non-interest bearing account up to an
amount equal to such Non-Funding Lender’s unfunded Revolving Loan Commitment and
to use such amount to pay such Non-Funding Lender’s funding obligations
hereunder until the Obligations are paid in full in cash, all Letter of Credit
Obligations have been discharged or cash collateralized and all Commitments have
been terminated.  Upon any such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Non-Funding Lender.  With
respect to such Non-Funding Lender’s failure to fund Revolving Loans or purchase
participations in Letters of Credit or Letter of Credit Obligations, any amounts
applied by Agent to satisfy such funding shortfalls shall be deemed to
constitute a Revolving Loan or amount of the participation required to be funded
and, if necessary to effectuate the foregoing, the other Revolving Lenders shall
be deemed to have sold, and such Non-Funding Lender shall be deemed to have
purchased, Revolving Loans or Letter of Credit participation interests from the
other Revolving Lenders until such time as the aggregate amount of the Revolving
Loans and participations in Letters of Credit and Letter of Credit Obligations
are held by the Revolving Lenders in accordance with their Commitment
Percentages of the Aggregate Revolving Loan Commitment.  Any amounts owing by a
Non-Funding Lender to Agent which are not paid when due shall accrue interest at
the interest rate applicable during such period to Revolving Loans that are Base
Rate Loans.  In the event that Agent is holding cash collateral of a Non-Funding
Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, Agent shall return the
unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be the aggregate amount of (A) all
unpaid obligations owing by such Lender to the Agent, L/C Issuers, Swing Line
Lender, and other Lenders under the Loan Documents, including such Lender’s pro
rata share of all Revolving Loans, Letter of Credit Obligations, Swing Line
Loans, plus, without duplication, (B) all amounts of such Non-Funding Lender’s
Commitment reallocated to other Lenders pursuant to subsection 1.11(e)(ii).

 

(v)           Cure.  A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such Lender (A) fully pays
to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon and (B) timely funds the next
Revolving Loan required to be funded by such Lender or makes the next
reimbursement required to be

 

18

--------------------------------------------------------------------------------


 

made by such Lender.  Any such cure shall not relieve any Lender from liability
for breaching its contractual obligations hereunder.

 

(vi)          Fees.  A Lender that is a Non-Funding Lender pursuant to clause
(a) of the definition of Non-Funding Lender shall not earn and shall not be
entitled to receive, and the Borrower shall not be required to pay, such
Lender’s portion of the Unused Commitment Fee during the time such Lender is a
Non-Funding Lender pursuant to clause (a) thereof.  In the event that any
reallocation of Letter of Credit Obligations occurs pursuant to subsection
1.11(e)(ii), during the period of time that such reallocation remains in effect,
the Letter of Credit Fee payable with respect to such reallocated portion shall
be payable to (A) all Revolving Lenders based on their pro rata share of such
reallocation or (B) to the L/C Issuer for any remaining portion not reallocated
to any other Revolving Lenders.

 

(f)            Procedures.  Agent is hereby authorized by each Credit Party and
each other Secured Party to establish procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Loans and
other matters incidental thereto.  Without limiting the generality of the
foregoing, Agent is hereby authorized to establish procedures to make available
or deliver, or to accept, notices, documents and similar items on, by posting to
or submitting and/or completion on, E-Systems.

 

1.12         [Intentionally Omitted.]

 

1.13         Eligible Accounts.  All of the Accounts owned by each Credit Party
and properly reflected as “Eligible Accounts” in the most recent Borrowing Base
Certificate delivered by the Borrower to Agent shall be “Eligible Accounts” for
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies.  Agent shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion.  In addition, Agent reserves the right, at any time and
from time to time after the Closing Date, based on Changed Circumstances, to
adjust any of the applicable criteria and to establish new criteria, in its
Permitted Discretion, subject to the approval of Required Revolving Lenders in
the case of adjustments or new criteria which have the effect of making more
credit available; provided, however, to the extent that Agent, acting
unilaterally as permitted herein, adjusts any applicable criteria or establishes
new criteria in its Permitted Discretion which has the effect of reducing
available credit, Agent may subsequently eliminate those specific adjustments or
new criteria without approval of Required Revolving Lenders.  Eligible Accounts
shall not include the following Accounts of a Credit Party:

 

(a)           Past Due Accounts. Accounts that are not paid within the earlier
of sixty (60) days following its due date or one hundred five (105) days
following its original invoice date;

 

(b)           Cross Aged Accounts. Accounts that are the obligations of an
Account Debtor if fifty percent (50%) or more of the Dollar amount of all
Accounts

 

19

--------------------------------------------------------------------------------


 

owing by that Account Debtor are ineligible under the other criteria set forth
in this Section 1.13;

 

(c)           Foreign Accounts. Accounts that are the obligations of an Account
Debtor located in a foreign country other than Canada unless payment thereof is
assured by a letter of credit assigned and delivered to Agent, satisfactory to
Agent as to form, amount and issuer;

 

(d)           Government Accounts. Accounts that are the obligation of an
Account Debtor that is the United States government or a political subdivision
thereof, or any state, county or municipality or department, agency or
instrumentality thereof unless Agent, in its sole discretion, has agreed to the
contrary in writing, or the applicable Credit Party has complied with respect to
such obligation with the Federal Assignment of Claims Act of 1940, or any
applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation;

 

(e)           Contra Accounts. Accounts to the extent the Borrower or any
Subsidiary thereof is liable for goods sold or services rendered by the
applicable Account Debtor to the Borrower or any Subsidiary thereof but only to
the extent of the potential offset;

 

(f)            Chargebacks/Partial Payments/Disputed. Any Account if to the
extent that any defense, counterclaim, setoff or dispute is asserted as to such
Account but only to the extent of such potential defense, counterclaim, setoff
or dispute;

 

(g)           Inter-Company/Affiliate Accounts. Accounts that arise from a sale
to any Affiliate of any Credit Party;

 

(h)           Concentration Risk. Accounts to the extent that such Account,
together with all other Accounts owing by such Account Debtor and its Affiliates
as of any date of determination (i) with respect to Elkay, exceed thirty percent
(30%) of all Eligible Accounts, (ii) with respect to Masco (A) at any time that
Masco has a Debt Rating equal to or higher than Baa3/BBB-, exceed sixty percent
(60%) of all Eligible Accounts, (B) at any time that Masco has a Debt Rating
less than Baa3/BBB- but equal to or higher than Ba3/BB-, exceed forty percent
(40%) of all Eligible Accounts, and (C) at any time that Masco has a Debt Rating
of less than Ba3/BB-, exceed twenty percent (20%) of all Eligible Accounts,
(iii) with respect to Master Brands, exceed twenty-five percent (25%) of all
Eligible Accounts, and (iv) with respect to all other Account Debtors, exceed
twenty percent (20%) of all Eligible Accounts;

 

(i)            Pre-Billing. Accounts with respect to which an invoice,
reasonably acceptable to Agent in form and substance, has not been sent to the
applicable Account Debtor;

 

(j)            Defaulted Accounts; Bankruptcy. Accounts where:

 

20

--------------------------------------------------------------------------------


 

(i)            the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

(ii)           a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors (other than post-petition accounts payable of
an Account Debtor that is a debtor-in possession under the Bankruptcy Code and
reasonably acceptable to Agent);

 

(k)           Employee Accounts. Accounts that arise from a sale to any
director, officer, other employee, or to any entity that has any common officer
or director with any Credit Party;

 

(l)            Progress Billing. Accounts (i) as to which a Credit Party is not
able to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

 

(m)          Bill and Hold. Accounts that arise with respect to goods that are
delivered on a bill-and-hold basis;

 

(n)           C.O.D.. Accounts that arise with respect to goods that are
delivered on a cash-on-delivery basis;

 

(o)           Credit Limit. Accounts to the extent such Account exceeds any
credit limit established by Agent, in its Permitted Discretion based upon
Changed Circumstances, following prior notice of such limit by Agent to the
Borrower;

 

(p)           Non-Acceptable Alternative Currency. Accounts that are payable in
any currency other than United States Dollars or Canadian Dollars;

 

(q)           Other Liens Against Receivables. Accounts that (i) are not owned
by a Credit Party or (ii) are subject to any right, claim, Lien or other
interest of any other Person, other than (A) Liens in favor of Agent securing
the Obligations, (B) second priority Liens in favor of the Refinanced Senior
Note Holders securing the Refinanced Senior Notes and (C) non-consensual Liens
permitted pursuant to Section 5.1 which are junior in priority to the Liens in
favor of the Agent on behalf of the Secured Parties;

 

(r)            Conditional Sale. Accounts that arise with respect to goods that
are placed on consignment, guaranteed sale or other terms by reason of which the
payment by the Account Debtor is conditional, but excluding Accounts that arise
with

 

21

--------------------------------------------------------------------------------


 

respect to goods that are placed on consignment upon sending invoices for the
actual sale of such goods;

 

(s)           Judgments, Notes or Chattel Paper. Accounts that are evidenced by
a judgment, Instrument or Chattel Paper;

 

(t)            Not Bona Fide. Accounts that are not true and correct statements
of bona fide indebtedness incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor;

 

(u)           Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that
do not arise from the sale of goods or the performance of services by a Credit
Party in the Ordinary Course of Business, including, without limitation, Sales
of Equipment and bulk Sales, but specifically excluding sales of wood waste
products (including, without limitation, sawdust and hog fuel) in an aggregate
amount not to exceed $500,000; or

 

(v)           Not Perfected. Accounts as to which Agent’s Lien thereon, on
behalf of itself and the other Secured Parties, is not a first priority
perfected Lien.

 

1.14         Eligible Inventory.  All of the Inventory owned by each Credit
Party and properly reflected as “Eligible Inventory” in the most recent
Borrowing Base Certificate delivered by the Borrower to Agent shall be “Eligible
Inventory” for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below or in the component definitions herein
applies.  Agent shall have the right to establish, modify, or eliminate Reserves
against Eligible Inventory from time to time in its Permitted Discretion.  In
addition, Agent reserves the right, at any time and from time to time after the
Closing Date, based on Changed Circumstances, to adjust any of the applicable
criteria, to establish new criteria in its Permitted Discretion, subject to the
approval of Required Revolving Lenders in the case of adjustments or new
criteria which have the effect of making more credit available; provided,
however, to the extent that Agent, acting unilaterally as permitted herein,
adjusts any applicable criteria or establishes new criteria in its Permitted
Discretion which has the effect of reducing available credit, Agent may
subsequently eliminate those applicable adjustments or new criteria without
approval of Required Revolving Lenders.  Eligible Inventory shall not include
the following Inventory of a Credit Party:

 

(a)           Slow-Moving/Obsolete. Inventory that is slow-moving (where
“slow-moving” means any such Inventory that is in excess of twelve (12) months
usage or sales), obsolete, unsaleable, shopworn, or seconds;

 

(b)           Damaged. Inventory that is damaged or unfit for sale;

 

(c)           Locations < $100M. Inventory is located at any site if the
aggregate book value of Inventory at any such location is less than $100,000;

 

(d)           Consignment. Inventory that is placed on consignment, except for
Inventory placed on consignment with an aggregate book value not to exceed

 

22

--------------------------------------------------------------------------------


 

$2,000,000 so long as (i) such Inventory is located in the United States or
Canada, (ii) such Inventory is subject to a written consignment agreement in
form and substance reasonably satisfactory to Agent, (iii) such Inventory is
clearly segregated from all Inventory of the applicable consignee, (iv) all UCC
and PPSA searches and filings deemed necessary or desirable by Agent and in form
and substance satisfactory to Agent have been made, (v) appropriate prior notice
of the consignment has been given to any secured creditor of such consignee, and
(vi) a bailee waiver in form and substances reasonably satisfactory to Agent has
been delivered to Agent by such consignee; provided, however, that, Agent shall
not take any such actions with respect to consigned Inventory unless and until
the Borrower requests the inclusion of such consigned Inventory in Eligible
Inventory, upon which request Agent shall promptly cooperate with the Credit
Parties to take the actions noted above with respect to such consigned
Inventory;

 

(e)           Off-Site. Inventory that (i) is not located on premises owned,
leased or rented by a Credit Party and set forth in Schedule 3.21 or (ii) is
stored at a leased location, unless Agent has given its prior consent thereto
and unless (x) a reasonably satisfactory landlord waiver has been delivered to
Agent, or (y) Reserves satisfactory to Agent (but not to exceed three (3) months
rent) have been established with respect thereto, (iii) is stored with a bailee
or warehouseman unless Agent has given its prior consent thereto or unless (x) a
reasonably satisfactory, acknowledged bailee letter has been received by Agent
with respect thereto or (y) Reserves satisfactory to Agent have been established
with respect thereto (but not to exceed three (3) months rent or storage
charges), or (iv) is located at an owned location subject to a mortgage in favor
of a lender other than Agent, unless Agent has given its prior consent thereto
or unless a reasonably satisfactory mortgagee waiver has been delivered to
Agent;

 

(f)            In-Transit. Inventory that is in transit, except for Inventory in
transit between domestic locations of Credit Parties as to which Agent’s Liens
have been perfected at origin and destination in an aggregate amount not to
exceed $500,000 at any given time;

 

(g)           Customized. Inventory subject to any licensing, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party for the sale or disposition of that Inventory (which
consent has not been obtained) or the payment of any monies to any third party
upon such sale or other disposition (to the extent of such monies);

 

(h)           Packing/Shipping Materials. Inventory that consists of packing or
shipping materials, or manufacturing supplies;

 

(i)            Tooling. Inventory that consists of tooling or replacement parts;

 

(j)            Display. Inventory that consists of display items;

 

23

--------------------------------------------------------------------------------


 

(k)           Returns. Inventory that consists of goods which have been returned
by the buyer;

 

(l)            Hazardous Materials. Inventory that consists of Hazardous
Materials or goods that can be transported or sold only with licenses that are
not readily available;

 

(m)          Un-insured. Inventory that is not covered by casualty insurance
reasonably acceptable to Agent;

 

(n)           Not Owned/Other Liens. Inventory that (i) is not owned by a Credit
Party or (ii) is subject to Liens or rights of any other Person (including the
rights of a purchaser that has made progress payments and the rights of a surety
that has issued a bond to assure a Credit Party’s performance with respect to
that Inventory), other than (A) Liens in favor of Agent securing the
Obligations, (B) second priority Liens in favor of the Refinanced Senior Note
Holders securing the Refinanced Senior Notes and (C) non-consensual Liens
permitted pursuant to Section 5.1 which are junior in priority to the Liens in
favor of Agent on behalf of the Secured Parties;

 

(o)           Unperfected.  Inventory that is not subject to a first priority
Lien in favor of Agent on behalf of itself and the Secured Parties, except for
Liens described in subsection 5.1(d) (subject to Reserves); provided, the amount
of Eligible Inventory located in Canada shall be limited to the Dollar
equivalent amount of $700,0000 unless, at Borrower’s request, Agent shall obtain
an opinion of Canadian counsel opining as to the perfection and enforceability
of Agent’s Liens on Inventory located in Canada;

 

(p)           Negotiable Bill of Sale.  Inventory that is covered by a
negotiable document of title, unless such document has been delivered to Agent
with all necessary endorsements, free and clear of all Liens except Liens in
favor of Agent, on behalf of itself and the Secured Parties; or

 

(q)           Not Ordinary Course. Inventory (other than raw materials) that is
not of a type held for sale in the Ordinary Course of Business of a Credit
Party.

 

ARTICLE II.
CONDITIONS PRECEDENT

 

2.1           Conditions of Initial Loans.  The obligation of each Lender to
make its initial Loans and of each L/C Issuer to Issue, or cause to be Issued,
the initial Letters of Credit hereunder is subject to satisfaction of the
following conditions (unless waived in writing by each Lender):

 

(a)           Loan Documents.  Agent shall have received on or before the
Closing Date all of the agreements, documents, instruments and other items set
forth on the closing checklist attached hereto as Exhibit 2.1 (to the extent
required to be delivered on or before the Closing Date), each in form and
substance reasonably satisfactory to Agent;

 

24

--------------------------------------------------------------------------------


 

(b)           Availability.  After giving effect to funding of the initial Loans
and issuance of the initial Letters of Credit, if any, Availability shall be not
less than $10,000,000;

 

(c)           Repayment of Prior Lender Obligations; Satisfaction of Outstanding
L/Cs.  (i) Agent shall have received a fully executed pay-off letter reasonably
satisfactory to Agent confirming that all obligations owing by any Credit Party
to Prior Lender will be repaid in full and all Liens upon any of the Property of
the Credit Parties or any of their Subsidiaries in favor of Prior Lender shall
be terminated by Prior Lender immediately upon such payment; and (ii) all
letters of credit issued or guaranteed by Prior Lender shall have been cash
collateralized or supported by a Letter of Credit issued pursuant hereto, as
mutually agreed upon by Agent, the Borrower and Prior Lender;

 

(d)           Approvals.  Agent shall have received (i) satisfactory evidence
that the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents or
(ii) an officer’s certificate in form and substance reasonably satisfactory to
Agent affirming that no such consents or approvals are required; and

 

(e)           Payment of Fees.  The Borrower shall have paid the fees required
to be paid on the Closing Date in the respective amounts specified in
Section 1.9 (including the fees specified in the Fee Letter), and shall have
reimbursed Agent for all fees, costs and expenses of closing presented as of the
Closing Date.

 

(f)            EBITDA.  The Borrower shall have delivered evidence to the
satisfaction of the Agent demonstrating that EBITDA of the Borrower for the
twelve (12) month period ended January 31, 2011, shall not be less than
$17,500,000.

 

2.2           Conditions to All Borrowings.  Except as otherwise expressly
provided herein, no Lender or L/C Issuer shall be obligated to fund any Loan or
incur any Letter of Credit Obligation, if, as of the date thereof:

 

(a)           any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect (without duplication of any materiality qualifier contained therein) as
of such date, except to the extent that such representation or warranty
expressly relates to an earlier date (in which event such representations and
warranties were untrue or incorrect in any material respect (without duplication
of any materiality qualifier contained therein) as of such earlier date), and
Agent or Required Lenders have determined not to make such Loan or incur such
Letter of Credit Obligation as a result of the fact that such warranty or
representation is untrue or incorrect in any material respect;

 

(b)           any Default or Event of Default has occurred and is continuing or
would immediately result after giving effect to any Loan (or the incurrence of
any Letter of Credit Obligation), and Agent or Required Lenders shall have
determined not

 

25

--------------------------------------------------------------------------------


 

to make any Loan or incur any Letter of Credit Obligation as a result of that
Default or Event of Default; or

 

(c)           after giving effect to any Loan (or the incurrence of any Letter
of Credit Obligations), the aggregate outstanding amount of the Revolving Loans
would exceed the Maximum Revolving Loan Balance (except as provided in
subsection 1.1(b).

 

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan or the incurrence of any Letter of Credit Obligations shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting of Agent’s Liens, on behalf
of itself and the Secured Parties, pursuant to the Collateral Documents.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are true, correct and complete:

 

3.1           Corporate Existence and Power.  Each Credit Party and each of
their respective Subsidiaries:

 

(a)           is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing (if applicable) under the laws of the jurisdiction of its
incorporation, organization or formation, as applicable;

 

(b)           has the power and authority and all material governmental
licenses, authorizations, Permits, consents and approvals necessary to own its
assets, carry on its business and execute, deliver, and perform its obligations
under, the Loan Documents to which it is a party;

 

(c)           is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good standing
(if applicable), under the laws of each jurisdiction where its ownership, lease
or operation of Property or the conduct of its business requires such
qualification or license; and

 

(d)           is in compliance with all Requirements of Law;

 

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

3.2           Corporate Authorization; No Contravention.  The execution,
delivery and performance by each of the Credit Parties of this Agreement, and by
each Credit Party and each of their respective Subsidiaries of any other Loan
Document to which such

 

26

--------------------------------------------------------------------------------


 

Person is party, have been duly authorized by all necessary action, and do not
and will not:

 

(i)            contravene the terms of any of that Person’s Organization
Documents;

 

(ii)           conflict with or result in any material breach or contravention
of, or result in the creation of any Lien (other than Liens in favor of Agent
under the Loan Documents) under, any document evidencing any material
Contractual Obligation to which such Person is a party or any material order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or

 

(iii)          violate any material Requirement of Law in any material respect.

 

3.3           Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Credit Party
of this Agreement or any other Loan Document except (a) for recordings and
filings in connection with the Liens granted to Agent under the Collateral
Documents, (b) those obtained or made on or prior to the Closing Date, (c) as
may be required in connection with the disposition of any portion of the Pledged
Collateral (as defined in the Guaranty and Security Agreement) by laws affecting
the offer and sale of securities (including, but not limited to, membership
interests in a limited liability company) generally, and (d) those which, if not
obtained or made, would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

3.4           Binding Effect.  This Agreement and each other Loan Document to
which any Credit Party is a party constitute the legal, valid and binding
obligations of each such Person which is a party thereto, enforceable against
such Person in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability.

 

3.5           Litigation.  Except as specifically disclosed in Schedule 3.5,
there are no actions, suits, proceedings, claims or disputes pending, or to the
best knowledge of each Credit Party, threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:

 

(a)           purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

 

(b)           would reasonably be expected to result in equitable relief or
monetary judgment(s), individually or in the aggregate, in excess of $5,000,000.

 

27

--------------------------------------------------------------------------------


 

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.  As of the Closing Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation of any Requirement of Law.

 

3.6           No Default.  No Default or Event of Default has occurred and is
continuing or would immediately result from the incurring of any Obligations by
any Credit Party or the grant or perfection of Agent’s Liens on the Collateral. 
No Credit Party and no Subsidiary of any Credit Party is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

 

3.7           ERISA Compliance.  Each Benefit Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
has received a favorable determination letter from the IRS that it so qualifies,
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge or any Credit Party, nothing has
occurred which would prevent, or cause the loss of, such qualification.  Except
for those that would not reasonably be expected to result in Liabilities in
excess of $5,000,000 in the aggregate, (x) each Benefit Plan is in compliance
with applicable provisions of ERISA, the Code and other Requirements of Law,
(y) there are no existing or pending (or to the knowledge of any Credit Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan and (z) no ERISA Event is reasonably expected to
occur.  On the Closing Date, no ERISA Event has occurred in connection with
which obligations and liabilities (contingent or otherwise) remain outstanding
that would reasonably be expected to result in Liabilities in excess of
$5,000,000 in the aggregate.

 

3.8           Margin Regulations.  No Credit Party and no Subsidiary of any
Credit Party is engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

 

3.9           Ownership of Property; Liens.  As of the Closing Date, the Real
Estate listed in Schedule 3.9 constitutes all of the Real Estate of each Credit
Party and each of their respective Subsidiaries.  Each of the Credit Parties and
each of their respective Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, all Real Estate, and good and
valid title to all owned personal property and valid leasehold interests in all
leased personal property, or right to use, in each instance, necessary or used
in the ordinary conduct of their respective businesses, except as would not
reasonably be expected to have a Material Adverse Effect.  As of the Closing
Date, none of the Real Estate of any Credit Party or any Subsidiary of any
Credit Party is subject to any Liens other than Permitted Liens.  As of the
Closing Date, Schedule 3.9

 

28

--------------------------------------------------------------------------------


 

also describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate.  As of the Closing Date, all
material permits required to have been issued or appropriate to enable the Real
Estate to be lawfully occupied and used for all of the purposes for which it is
currently occupied and used have been lawfully issued and are in full force and
effect, except as would not reasonably be expected to have a Material Adverse
Effect.

 

3.10         Taxes.  All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed (after
giving effect to any extensions) with the appropriate Governmental Authorities,
all such Tax Returns are true and correct in all material respects, and all
taxes, assessments and other governmental charges and impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP or such non-payment could not reasonably be
expected to result in a Material Adverse Effect.  As of the Closing Date, no Tax
Return is under audit or examination by any Governmental Authority, and no
notice of any audit or examination or any assertion of any claim for Taxes has
been given or made by any Governmental Authority.  Proper and accurate amounts
have been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities,
except for those amounts contested in good faith by appropriate proceedings
directly conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate in accordance with GAAP.  No Tax Affiliate has
participated in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b) or has been a member of an affiliated, combined
or unitary group other than the group of which a Tax Affiliate is the common
parent.

 

3.11         Financial Condition.

 

(a)           Each of (i) the audited consolidated balance sheet of the Borrower
and its Subsidiaries dated December 31, 2009, and the related audited
consolidated statements of income or operations, shareholders’ equity and cash
flows for the Fiscal Year ended on that date and (ii) the unaudited interim
consolidated balance sheet of the Borrower and its Subsidiaries dated
January 31, 2011 and the related unaudited consolidated statements of income and
cash flows for the one fiscal month then ended, in each case, as attached hereto
as Schedule 3.11(a):

 

(x)            were prepared in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted herein or therein, subject to, in the case of the unaudited interim
financial statements, normal year-end adjustments and the lack of footnote
disclosures and, with respect to the unaudited monthly consolidated balance
sheet

 

29

--------------------------------------------------------------------------------


 

and related statements of income and cash flows, were prepared in accordance
with the Borrower’s accounting policies consistently applied; and

 

(y)           present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as of the dates thereof and
results of operations for the periods covered thereby.

 

(b)           [Intentionally Omitted.]

 

(c)           Since September 30, 2010 there has been no Material Adverse
Effect.

 

(d)           The Credit Parties and their Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

 

(e)           All financial performance projections delivered to Agent,
including the financial performance projections delivered on or prior to the
Closing Date were prepared in good faith and are based on assumptions believed
by the Borrower to be fair and reasonable in light of current market conditions
at the time of preparation, it being acknowledged and agreed by Agent and
Lenders that projections as to future events are inherently uncertain and not to
be viewed as facts and that the actual results during the period or periods
covered by such projections may differ from the projected results and such
differences may be material.

 

3.12         Environmental Matters.  Except as set forth in Schedule 3.12, and
except where any failures to comply would not reasonably be expected to result
in, either individually or in the aggregate, Material Environmental Liabilities
to the Credit Parties and their Subsidiaries, (a) the operations of each Credit
Party and each Subsidiary of each Credit Party are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, (b) no
Credit Party and no Subsidiary of any Credit Party is party to, and no Credit
Party and no Subsidiary of any Credit Party and no Real Estate currently (or to
the knowledge of any Credit Party previously) owned, leased, subleased, operated
or otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Credit
Party, threatened in writing) order, action, investigation, suit, proceeding,
audit, claim, demand, dispute or notice of violation or of potential liability
or similar notice relating in any manner to any Environmental Laws, (c) no Lien
in favor of any Governmental Authority securing, in whole or in part,
Environmental Liabilities has attached to any property of any Credit Party or
any Subsidiary of any Credit Party and, to the knowledge of any Credit Party, no
facts, circumstances or conditions exist that would reasonably be expected to
result in any such Lien attaching to any such property, (d) no Credit Party and
no Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (e) all Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit

 

30

--------------------------------------------------------------------------------


 

Party is free of contamination by any Hazardous Materials for which any Credit
Party or Subsidiary would be held responsible, and (f) no Credit Party and no
Subsidiary of any Credit Party (i) is or has been engaged in, or has permitted
any current or former tenant to engage in, operations in violation of any
Environmental Law or (ii) knows of any facts, circumstances or conditions
reasonably constituting notice of a violation of any Environmental Law,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§ 9601 et seq.) or similar Environmental Laws.  Each
Credit Party has made available to Agent copies of all existing environmental
reports, reviews and audits and all documents materially pertaining to actual or
potential Environmental Liabilities, in each case to the extent such reports,
reviews, audits and documents are in their possession, custody, control or
otherwise available to the Credit Parties.  The representations and warranties
contained in Section 3.12 are the sole and exclusive representations and
warranties of each Credit Party and each Subsidiary with respect to
Environmental Laws and Hazardous Materials.

 

3.13         Regulated Entities.  None of any Credit Party, any Person
controlling any Credit Party, or any Subsidiary of any Credit Party, is (a) an
“investment company” within the meaning of the Investment Company Act of 1940 or
(b) subject to regulation under the Federal Power Act, any state public
utilities code, or any other Federal or state statute, rule or regulation
limiting its ability to incur Indebtedness, pledge its assets or perform its
Obligations under the Loan Documents.

 

3.14         Solvency.  Both before and after giving effect to (a) the Loans
made and Letters of Credit Issued on or prior to the date this representation
and warranty is made or remade, (b) the disbursement of the proceeds of such
Loans to or as directed by the Borrower and (c) the payment and accrual of all
transaction costs in connection with the foregoing, both the Credit Parties
taken as a whole and the Borrower individually are Solvent.

 

3.15         Labor Relations.  There are no strikes, work stoppages, slowdowns
or lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened in writing) against or involving any Credit Party or any Subsidiary
of any Credit Party, except for those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in Schedule 3.15, as of the Closing Date, (a) there is no collective bargaining
or similar agreement with any union, labor organization, works council or
similar representative covering any employee of any Credit Party or any
Subsidiary of any Credit Party, (b) to the knowledge of any Credit Party, no
petition for certification or election of any such representative is existing or
pending with respect to any employee of any Credit Party or any Subsidiary of
any Credit Party and (c) no such representative has sought certification or
recognition with respect to any employee of any Credit Party or any Subsidiary
of any Credit Party.

 

3.16         Intellectual Property.  Schedule 3.16 sets forth a true and
complete list of the following Intellectual Property, which each Credit Party
owns or otherwise has the right to use: (i) Intellectual Property that is
registered or subject to applications for registration, (ii) Internet Domain
Names and (iii) material Intellectual Property, including

 

31

--------------------------------------------------------------------------------


 

for each of the foregoing items (1) the owner, (2) the title, (3) the
jurisdiction in which such item has been registered or in which an application
for registration has been filed and (4) as applicable, the registration or
application number and registration or application date.  Schedule 3.16 also
sets forth a true and complete list of material IP Licenses granted by or to any
Credit Party.  Each Credit Party and each Subsidiary of each Credit Party owns,
or is licensed or otherwise has the right to use, all Intellectual Property
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own, license or have such right
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  To the knowledge of each Credit Party,
(a) the conduct and operations of the businesses of each Credit Party and each
Subsidiary of each Credit Party do not infringe or misappropriate any
Intellectual Property owned by any other Person and (b) no other Person has
brought a written claim (or to the knowledge of any Credit Party, threatened in
writing to bring a claim) against a Credit Party contesting any right, title or
interest owned by any Credit Party or any Subsidiary of any Credit Party in any
Intellectual Property, other than, in each case, as would not reasonably be
expected to affect the Loan Documents and the transactions contemplated therein
and would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The representations and warranties contained in this
Section 3.16 are the sole and exclusive representations and warranties of each
Credit Party and each Subsidiary with respect to Intellectual Property.

 

3.17         Brokers’ Fees; Transaction Fees.  Except for fees payable to Agent
and Lenders, none of the Credit Parties or any of their respective Subsidiaries
has any obligation to any Person in respect of any finder’s, broker’s or
investment banker’s fee in connection with the transactions contemplated hereby.

 

3.18         Insurance.  Schedule 3.18 lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, including issuers, coverages and deductibles.  Each of the Credit
Parties and each of their respective Subsidiaries and their respective
Properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar Properties in localities where such Person
operates.

 

3.19         Ventures, Subsidiaries and Affiliates; Outstanding Stock.  Except
as set forth in Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person.  All issued and outstanding Stock
and Stock Equivalents of each of the Credit Parties and each of their respective
Subsidiaries are duly authorized and validly issued, fully paid, non-assessable,
and free and clear of all Liens other than, with respect to the Stock and Stock
Equivalents of the Borrower and Subsidiaries of the Borrower, those in favor of
Agent, for the benefit of the Secured Parties.  All such securities were issued
in compliance with all applicable state and federal laws concerning the issuance
of securities.  As of the Closing Date, all of the issued and outstanding Stock
of each Credit Party (other than Holdings), each Subsidiary of each Credit Party
and, as of the Closing

 

32

--------------------------------------------------------------------------------


 

Date, Holdings is owned by each of the Persons and in the amounts set forth in
Schedule 3.19.  As of the Closing Date, except as set forth in Schedule 3.19,
there are no pre-emptive or other outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or Stock
Equivalents or any Stock or Stock Equivalents of its Subsidiaries.  Set forth in
Schedule 3.19 is a true and complete organizational chart of Holdings and all of
its Subsidiaries as of the Closing Date, which the Credit Parties shall update
upon request of Agent.

 

3.20         Jurisdiction of Organization; Chief Executive Office.  Schedule
3.20 lists each Credit Party’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of such Credit
Party’s chief executive office or sole place of business, in each case as of the
date hereof, and such Schedule 3.20 also lists all jurisdictions of organization
and legal names of such Credit Party for the five years preceding the Closing
Date.

 

3.21         Locations of Inventory, Equipment and Books and Records.  Each
location at which more than $100,000 of any Credit Party’s inventory and
equipment utilized in the finishing of work-in-process Inventory (other than
inventory or equipment in transit) and books and records concerning the
Collateral are kept at the locations listed in Schedule 3.21 (which Schedule
3.21 shall be promptly updated by the Credit Parties upon notice to Agent as
permanent Collateral locations change).

 

3.22         Deposit Accounts and Other Accounts.  Schedule 3.22 lists all banks
and other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor as of the Closing Date.

 

3.23         Government Contracts.  Except as set forth in Schedule 3.23, as of
the Closing Date, no Credit Party is a party to any contract or agreement with
any Governmental Authority and no Credit Party’s Accounts are subject to the
Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state
or local law.

 

3.24         Customer and Trade Relations.  As of the Closing Date and except as
would not reasonably be expected to result in a Material Adverse Effect, there
exists no actual or, to the knowledge of any Credit Party, threatened (in
writing) termination or cancellation of, or any material adverse modification or
change in (a) the business relationship of any Credit Party with any customer or
group of customers whose purchases during the preceding 12 calendar months
caused them to be ranked among the ten largest customers of such Credit Party or
(b) the business relationship of any Credit Party with any supplier essential to
its operations.

 

3.25         Bonding.  Except as set forth in Schedule 3.25, as of the Closing
Date, no Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.

 

33

--------------------------------------------------------------------------------


 

3.26         Status of Holdings.  Holdings has not engaged in any business
activities and does not own any Property other than (i) direct or indirect
ownership of the Stock and Stock Equivalents of the Borrower and its
Subsidiaries and activities incidental thereto, (ii) activities and contractual
rights incidental to maintenance of its corporate existence, (iii) participating
in tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Credit Parties, (iv) obligations
under the Holdco Notes (and incurring any Indebtedness to refinance the Holdco
Notes) and any other intercompany Indebtedness permitted hereunder,
(v) performance of its obligations under the Loan Documents to which it is a
party, (vi) other activities or transactions that are otherwise permitted or
contemplated under the Loan Documents and (vii) activities incidental to the
businesses or activities described in clauses (i)-(vi) above.

 

3.27         Existing Senior Notes; Holdco Notes and Refinancing Senior Notes. 
(a) As of the Closing Date, the Borrower has delivered to Agent a complete and
correct copy of the Existing Senior Note Documents and the Note Exchange
Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).

 

(b)           As of the Refinancing Consummation Date, the Borrower has
delivered to the Agent a complete and correct copy of the Refinanced Senior Note
Documents (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other material documents delivered pursuant
thereto or in connection therewith).  From and after the Refinancing
Consummation Date, all Obligations (including, without limitation, the L/C
Reimbursement Obligations) constitute Indebtedness entitled to the benefits of
the provisions of the Intercreditor Agreement.

 

3.28         Full Disclosure.  None of the representations or warranties made by
any Credit Party or any of their Subsidiaries in the Loan Documents as of the
date such representations and warranties are made or deemed made, and none of
the written statements about any Credit Party or any of their Subsidiaries
contained in each exhibit, report, statement or certificate (other than any
statement which constitutes projections, forward looking statements, budgets,
estimates or general market data) furnished by or on behalf of any Credit Party
or any of their Subsidiaries in connection with the Loan Documents (including
the offering and disclosure materials, if any, delivered by or on behalf of any
Credit Party to Agent or the Lenders prior to the Closing Date, and, in such
case, as supplemented prior to the Closing Date and excluding any information of
a general or industry specific nature, when taken as a whole, as of the date
furnished), contains any untrue statement of a material fact or omits any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they are made, not
materially misleading as of the time when made or delivered, it being
acknowledged and agreed by Agent and the Lenders that, to the extent included in
any of the foregoing, projections, budgets, forward looking statements or
estimates as to future events are inherently uncertain and are not to be viewed
as facts and the actual results during the period or periods covered by such
projections, budgets, forward looking statements or estimates may materially
differ from the projected results.

 

34

--------------------------------------------------------------------------------


 

3.29         Foreign Assets Control Regulations and Anti-Money Laundering.  Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”).  No Credit
Party and no Subsidiary or Affiliate of a Credit Party (i) is a Person
designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person or
(iii) is controlled by (including without limitation by virtue of such person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. law.

 

3.30         Patriot Act.  The Credit Parties, each of their Subsidiaries and
each of their Affiliates are in compliance in all material respects with (a) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
(b) the Patriot Act and (c) other federal or state laws relating to “know your
customer” and anti-money laundering rules and regulations.  No part of the
proceeds of any Loan will be used directly or indirectly for any payments to any
government official or employee, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977.

 

ARTICLE IV.
AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted and Letter of Credit Obligations that have been cash collateralized in
accordance with the terms hereof) shall remain unpaid or unsatisfied:

 

4.1           Financial Statements.  Each Credit Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments).  The Borrower shall deliver to
Agent and each Lender by Electronic Transmission and in detail reasonably
satisfactory to Agent and the Required Lenders:

 

(a)           not later than one hundred and twenty (120) days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheet of the
Borrower and

 

35

--------------------------------------------------------------------------------


 

its Subsidiaries as at the end of such year and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, and accompanied by the report of Grant Thornton or any
“Big Four” or other nationally-recognized independent public accounting firm
reasonably acceptable to Agent which report shall contain an opinion without
qualification as to going concern or scope of audit (except that such opinion
may be qualified with a “going concern” exception or like qualification as a
result of the impending Revolving Termination Date or maturity date under the
Existing Senior Notes or maturity date under the Holdco Notes), stating that
such consolidated financial statements present fairly in all material respects
the financial position for the periods indicated in conformity with GAAP applied
on a basis consistent with prior years (except as may change due to a change of
GAAP permitted hereunder);

 

(b)           not later than forty-five (45) days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, a copy of the consolidated
balance sheet of the Borrower and its Subsidiaries, and the related consolidated
statements of income or operations and cash flows for such Fiscal Quarter and
for the portion of the Fiscal Year then ended, setting forth in each case in
comparative form, the figures of the corresponding Fiscal Quarter of the
previous Fiscal year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified on behalf of the Borrower by an
appropriate Responsible Officer of the Borrower as being complete and correct
and fairly presenting in all material respects, in accordance with GAAP, the
financial position and the results of operations of the Borrower and its
Subsidiaries (subject to the absence of footnote disclosures and normal year-end
audit adjustments);

 

(c)           not later than thirty (30) days after the end of each fiscal month
of each year (other than a fiscal month which corresponds to the end of a Fiscal
Quarter or Fiscal Year), a copy of the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries, and the related consolidated statements of
income, and cash flows as of the end of such fiscal month and for the portion of
the Fiscal Year then ended, all certified on behalf of the Borrower by an
appropriate Responsible Officer of the Borrower as being complete and correct
and fairly presenting, in all material respects, the financial position and the
results of operations and cash flow of the Borrower and its Subsidiaries as of
the dates indicated and for the periods indicated in accordance with the
Borrower’s accounting policies, consistently applied (subject to the absence of
footnote disclosures and normal year-end audit adjustments).

 

4.2           Appraisals; Certificates; Other Information.  The Borrower shall
furnish to Agent and each Lender by Electronic Transmission:

 

(a)           together with each delivery of financial statements pursuant to
subsections 4.1(a) and 4.1(b) (i) a management discussion and analysis report,
in reasonable detail, signed by the chief financial officer of the Borrower,
describing the operations and financial condition of the Credit Parties and
their Subsidiaries for the Fiscal Quarter and the portion of the Fiscal Year
then ended (or for the Fiscal Year then ended in the case of annual financial
statements), and (ii) a report setting forth in

 

36

--------------------------------------------------------------------------------


 

comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the most recent
projections for the current Fiscal Year delivered pursuant to subsection
4.2(k) and discussing the reasons for any significant variations;

 

(b)           concurrently with the delivery of the financial statements
referred to in subsections 4.1(a) and 4.1(b) above, a fully and properly
completed Compliance Certificate in the form of Exhibit 4.2(b), certified on
behalf of the Borrower by a Responsible Officer of the Borrower;

 

(c)           promptly after the same are sent, copies of all annual reports,
proxies or financial statements or other publicly filed reports or
communications which any Credit Party sends to its public shareholders or other
public equity holders, as applicable, generally and promptly after the same are
filed, copies of all financial statements and regular, periodic or special
reports which such Person may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority (provided that
posting for such information on the Securities and Exchange Commission website
shall constitute delivery hereunder);

 

(d)           as soon as available and in any event within twenty (20) days
after the end of each calendar month, and, following the occurrence of a Default
or Event of Default, at such other times as Agent may reasonably require, but in
any event not more often than once in each calendar week, a Borrowing Base
Certificate, certified on behalf of the Borrower by a Responsible Officer of the
Borrower, setting forth the Borrowing Base of the Borrower as at the end of the
most-recently ended fiscal month or, following the occurrence of a Default or
Event of Default, as at such other date as Agent may reasonably require (but not
more frequently than as of the end of the most-recently ended calendar week);

 

(e)           concurrently with the delivery of the Borrowing Base Certificate,
a summary of Inventory by location and type, and, if Availability is less than
$10,000,000 as of the last day of the period covered by such Borrowing Base
Certificate, such summary shall be accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

 

(f)            concurrently with the delivery of the Borrowing Base Certificate,
a monthly trial balance showing Accounts outstanding aged from invoice date as
follows:  1 to 30 days, 31 to 60 days, 61 to 90 days 91 days to 105 days and 106
days or more, and, if Availability is less than $10,000,000 as of the last day
of the period covered by such Borrowing Base Certificate, such monthly trial
balance shall be accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

 

(g)           concurrently with the delivery of the Borrowing Base Certificate
delivered for the end of each Fiscal Quarter, a summary list of accounts
payable, and, if Availability is less than $10,000,000 as of the last day of the
period covered by such

 

37

--------------------------------------------------------------------------------


 

Borrowing Base Certificate, such summary shall be accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;

 

(h)           as Agent may request from time to time (together with a copy of
all or any part of such delivery requested by any Lender in writing after the
Closing Date), collateral reports, including all additions and reductions (cash
and non-cash) with respect to Accounts of the Credit Parties in each case
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion;

 

(i)            to Agent, at the time of delivery of each of the quarterly
financial statements delivered pursuant to subsection 4.1(b) and, if
Availability is less than $10,000,000 as of the end of any calendar month, at
the time of the delivery of the monthly financial statements delivered pursuant
to subsection 4.1(c):

 

(i)            a reconciliation of the most recent Borrowing Base Certificate,
general ledger and month-end accounts receivable aging of the Borrower to the
Borrower’s general ledger and financial statements delivered pursuant to
subsection 4.1(b) or 4.1(c), as applicable;

 

(ii)           a reconciliation of the perpetual inventory by location to the
Borrower’s most recent Borrowing Base Certificate, general ledger and financial
statements delivered pursuant to subsection 4.1(b) or 4.1(c), as applicable; and

 

(iii)          a reconciliation of the accounts payable aging to the Borrower’s
general ledger and financial statements delivered pursuant to subsection 4.1(b);

 

(j)            at the time of delivery of each of the annual financial
statements delivered pursuant to Section 4.1(a), (i) a listing of government
contracts of the Borrower subject to the Federal Assignment of Claims Act of
1940 or any similar state or municipal law; and (ii) a list of any applications
for the registration of any Patent, Trademark or Copyright filed by any Credit
Party with the United States Patent and Trademark Office or the United States
Copyright Office in each case entered into or filed in, as applicable, the prior
Fiscal Year;

 

(k)           no later than thirty (30) days after the end of each Fiscal Year
of the Borrower, projections of the Credit Parties (and their Subsidiaries’)
consolidated financial performance for the forthcoming Fiscal Year on a month by
month basis (it being acknowledged and agreed by Agent and the Lenders that
projections, budgets, forward looking statements or estimates as to future
events are inherently uncertain and are not to be viewed as facts and the actual
results during the period or periods covered by such projections, budgets,
forward looking statements or estimates may materially differ from the projected
results);

 

(l)            promptly upon receipt thereof, copies of any final reports
submitted by the certified public accountants in connection with each annual,
interim or

 

38

--------------------------------------------------------------------------------


 

special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
final comment letters submitted by such accountants to management of any Credit
Party in connection with their services;

 

(m)          upon Agent’s request from time to time, the Credit Parties shall
permit and enable Agent to obtain appraisals in form and substance and from
appraisers reasonably satisfactory to Agent stating the then Net Orderly
Liquidation Value, or such other value as determined by Agent in its Permitted
Discretion, of all or any portion of the Inventory of any Credit Party or any
Subsidiary of any Credit Party; provided, that notwithstanding any provision
herein to the contrary, the Credit Parties shall only be obligated to reimburse
Agent for the expenses of such appraisals occurring once per year or more
frequently (but not more than four (4) times a year) so long as an Event of
Default has occurred and is continuing; and

 

(n)           promptly, such additional business, financial, corporate affairs,
perfection certificates and other information as Agent may from time to time
reasonably request.

 

4.3           Notices.  The Borrower shall notify promptly Agent and each Lender
of each of the following (and in no event later than five (5) Business Days
after a Responsible Officer becoming aware thereof (or such longer period
specified below)):

 

(a)           the occurrence or existence of any Default or Event of Default;

 

(b)           any breach or non-performance of, or any default under, any
Contractual Obligation of any Credit Party or any Subsidiary of any Credit
Party, or any violation of, or non-compliance with, any Requirement of Law,
which in each case would reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect, including a description of
such breach, non-performance, default, violation or non-compliance and the
steps, if any, such Person has taken, is taking or proposes to take in respect
thereof;

 

(c)           any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Credit Party or any Subsidiary of any
Credit Party and any Governmental Authority which would, if adversely
determined, reasonably be expected to result, either individually or in the
aggregate, in Liabilities in excess of $5,000,000;

 

(d)           the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary of any
Credit Party (i) in which the amount of damages claimed is $5,000,000 (or its
equivalent in another currency or currencies) or more, (ii) in which injunctive
or similar relief is sought and which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect, or (iii) in which the relief
sought is an injunction or other stay of the performance of this Agreement or
any other Loan Document;

 

39

--------------------------------------------------------------------------------


 

(e)           (i) the receipt by any Credit Party of any notice of violation of
or potential liability or similar notice under Environmental Law,
(ii)(A) unpermitted Releases, (B) the existence of any condition that would
reasonably be expected to result in violations of Environmental Law or
Environmental Liabilities or (C) the commencement of, or any material change to,
any action, investigation, suit, proceeding, audit, claim, demand, dispute
alleging a violation of Environmental Law or Environmental Liability which in
the case of clauses (A), (B) and (C) above, in the aggregate for all such
clauses, would reasonably be expected to result in a Material Adverse Effect,
(iii) the receipt by any Credit Party of notification that any property of any
Credit Party is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iv) any proposed
acquisition or lease of Real Estate, if such acquisition or lease would have a
reasonable likelihood of resulting in Material Environmental Liabilities;

 

(f)            promptly upon (i) any officer of a Credit Party knowing of a
filing by any ERISA Affiliate of any notice of any reportable event under
Section 4043 of ERISA, or intent to terminate any Title IV Plan, a copy of such
notice (ii) any officer of any ERISA Affiliate knowing or having reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) any officer of any ERISA Affiliate
knowing or having reason to know that an ERISA Event will or has occurred, a
notice describing such ERISA Event, and any action that any ERISA Affiliate
proposes to take with respect thereto, together with a copy of any notices
received from or filed with the PBGC, IRS, Multiemployer Plan or other Benefit
Plan pertaining thereto;

 

(g)           any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to Agent and Lenders pursuant to
this Agreement;

 

(h)           any material change in accounting policies or financial reporting
practices by any Credit Party or any Subsidiary of any Credit Party;

 

(i)            any labor controversy resulting in or threatening to result in
any strike, work stoppage, boycott, shutdown or other labor disruption against
or involving any Credit Party or any Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(j)            the creation, establishment or acquisition of any Subsidiary or
the issuance by or to any Credit Party of any Stock or Stock Equivalent (other
than issuances by Holdings of Stock or Stock Equivalents not requiring a
mandatory prepayment hereunder);

 

(k)           (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the

 

40

--------------------------------------------------------------------------------


 

effect of extending, the period for assessment or collection of any income or
franchise or other material taxes with respect to any Tax Affiliate and (ii) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any material adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which, in either case, would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

(l)            within ten (10) Business Days after receipt thereof, copies of
each initial written notice or the initial correspondence received from the
Securities Exchange Commission (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Credit Party or any of its Subsidiaries; and

 

(m)          any assertion or claim by any holder of the Existing Senior Notes
or any Refinanced Senior Notes, or any trustee or agent under any such facility,
that such Person has the right to be secured on an equal and ratable basis with
the Liens on the Collateral securing the Obligations of any Credit Party under
the Loan Documents or with any other Liens permitted under Section 5.1.

 

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time.  Each
notice under subsection 4.3(a) shall describe with particularity any and all
clauses or provisions of this Agreement or other Loan Document that have been
breached or violated.

 

4.4           Preservation of Corporate Existence, Etc.  Each Credit Party
shall, and shall cause each of its Subsidiaries to:

 

(a)           preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, with respect to the Borrower’s
Subsidiaries, in connection with transactions permitted by Sections 5.2 and 5.3;

 

(b)           preserve and maintain in full force and effect all rights,
privileges, qualifications, permits, licenses (other than IP Licenses) and
franchises necessary in the normal conduct of its business except in connection
with transactions permitted by Section 5.3 and sales of assets permitted by
Section 5.2 and except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

 

(c)           preserve or renew all of its material registered trademarks, trade
names and service marks, the non-preservation of which would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

 

41

--------------------------------------------------------------------------------


 

(d)           conduct its business and affairs without infringement of any
Intellectual Property of any other Person in any material respect and shall
comply in all material respects with the terms of its IP Licenses, except where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

4.5           Maintenance of Property.  Each Credit Party shall maintain, and
shall cause each of its Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and subject to casualty and condemnation losses,
and shall make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.  This
Section 4.5 shall not apply to Intellectual Property, which is exclusively
addressed in Section 4.4.

 

4.6           Insurance.

 

(a)           Each Credit Party shall, and shall cause each of its Subsidiaries
to, (i) maintain or cause to be maintained in full force and effect all policies
of insurance of any kind with respect to the property and businesses of the
Credit Parties and such Subsidiaries (including policies of life, fire, theft,
product liability, public liability, Flood Insurance (if applicable), property
damage, other casualty, employee fidelity, workers’ compensation, business
interruption and employee health and welfare insurance) with financially sound
and reputable insurance companies or associations (in each case that are not
Affiliates of the Borrower) of a nature and providing such coverage as is
sufficient and as is customarily carried by businesses of the size and character
of the business of the Credit Parties and (ii) cause all such insurance relating
to any personal property of any Credit Party to name Agent as additional insured
or lenders loss payee, as appropriate.  All policies of insurance on real and
personal property of the Credit Parties will contain an endorsement, in form and
substance reasonably acceptable to Agent, showing loss payable to Agent (Form CP
1218 or equivalent) and extra expense and business interruption endorsements. 
Such endorsement, or an independent instrument furnished to Agent, will provide
that the insurance companies will give Agent at least thirty (30) days’ prior
written notice (or ten (10) days prior written notice in the case of
cancellation for non-payment of premiums) before any such policy or policies of
insurance shall be altered or canceled and that no act or default of the Credit
Parties or any other Person shall affect the right of Agent to recover under
such policy or policies of insurance in case of loss or damage.  Upon the
written request of Agent after the occurrence and during the continuance of an
Event of Default, each Credit Party shall direct all present and future insurers
under its “All Risk” policies of property insurance to pay all proceeds payable
thereunder directly to Agent.  If any insurance proceeds are paid by check,
draft or other instrument payable to any Credit Party and Agent jointly, Agent
may endorse such Credit Party’s name thereon and do such other things as Agent
may deem advisable to reduce the same to cash.  Agent reserves the right at any
time in its Permitted Discretion based upon Changed Circumstances, upon review
of each Credit Party’s risk profile, to require additional forms and limits of
insurance.  Notwithstanding the requirement in subsection (i) above, Federal
Flood Insurance shall

 

42

--------------------------------------------------------------------------------


 

not be required for (x) Real Estate not located in a Special Flood Hazard Area,
or (y) Real Estate located in a Special Flood Hazard Area in a community that
does not participate in the National Flood Insurance Program.

 

(b)           Unless the Credit Parties provide Agent with evidence of the
insurance coverage required by this Agreement, Agent may, upon five (5) Business
Days notice, purchase insurance at the Credit Parties’ expense to protect
Agent’s and Lenders’ interests in the Credit Parties’ and their Subsidiaries’
properties.  This insurance may, but need not, protect the Credit Parties’ and
their Subsidiaries’ interests.  The coverage that Agent purchases may not pay
any claim that any Credit Party or any Subsidiary of any Credit Party makes or
any claim that is made against such Credit Party or any Subsidiary in connection
with said Property.  The Borrower may later cancel any insurance purchased by
Agent, but only after providing Agent with evidence that there has been obtained
insurance as required by this Agreement, and upon the provision to Agent of such
evidence, Agent shall cancel any insurance obtained by Agent under this
Section 4.6(b).  If Agent purchases insurance, the Credit Parties will be
responsible for the costs of that insurance, including interest and any other
charges Agent may impose in connection with the placement of insurance, until
the effective date of the cancellation or expiration of the insurance. The costs
of the insurance shall be added to the Obligations.  The costs of the insurance
may be more than the cost of insurance the Borrower may be able to obtain on its
own.

 

4.7           Payment of Obligations.  Such Credit Party shall, and shall cause
each of its Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed, all their respective obligations
and liabilities, including:

 

(a)           all material tax liabilities, assessments and governmental charges
or levies upon it or its Property, unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; provided, that all contested tax
liabilities, assessments, governmental charges or levies in excess of $250,000
in the aggregate shall be disclosed to Agent concurrently with the delivery of
the Compliance Certificate in accordance with Section 4.2(b).

 

(b)           all lawful claims which, if unpaid, would by law become a Lien
upon its Property other than Permitted Liens unless the same are being contested
in good faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person;

 

(c)           all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained herein, in any other Loan Documents and/or in
any instrument or agreement evidencing such Indebtedness, in each case except
where the failure to pay would not constitute an Event of Default under
Section 7.1(e);

 

43

--------------------------------------------------------------------------------


 

(d)           the performance of all obligations under any Contractual
Obligation to which such Credit Party or any of its Subsidiaries is bound, or to
which it or any of its Property is subject, except where the failure to perform
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

 

(e)           payments to the extent necessary to avoid the imposition of a Lien
with respect to, or the involuntary termination of any underfunded Benefit Plan.

 

4.8           Compliance with Laws.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, comply with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

4.9           Inspection of Property and Books and Records.  Each Credit Party
shall maintain and shall cause each of its Subsidiaries to maintain proper books
of record and account, in which full, true and correct entries in all material
respects in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Person.  Each Credit Party shall, and shall cause each of its Subsidiaries to,
with respect to each owned, leased, or controlled property, at reasonable times
during normal business hours and upon reasonable advance notice (unless an Event
of Default shall have occurred and be continuing, in which event no notice shall
be required and Agent shall have access at any and all reasonable times during
the continuance thereof): (a) provide access to such property to Agent and any
of its Related Persons, as frequently as Agent determines to be appropriate; and
(b) permit Agent and any of its Related Persons to conduct field examinations,
audit, inspect and make extracts and copies from all of such Credit Party’s
books and records (at which an authorized representative of the Borrower shall
be entitled to be present), and evaluate and make physical verifications of the
Inventory and other Collateral in any manner and through any medium that Agent
reasonably considers advisable, in each instance, at the Credit Parties’
reasonable expense; provided the Credit Parties shall only be obligated to
reimburse Agent for the expenses for one (1) such field examination, audit and
inspection per calendar year (and one (1) additional field examination, audit
and inspection per calendar year if Availability is less than $10,000,000 during
such calendar year) or not more frequently than four (4) times in the aggregate
per calendar year if an Event of Default has occurred and is continuing.  Any
Lender may accompany Agent or its Related Persons in connection with any
inspection at such Lender’s expense.

 

4.10         Use of Proceeds.  The Borrower shall use the proceeds of the Loans
solely as follows: (a) to refinance on the Closing Date, Prior Indebtedness,
(b) to pay fees, costs and expenses required to be paid pursuant to Section 2.1
or incurred in connection with the transactions contemplated hereunder, and
(c) for working capital, capital expenditures and other general corporate
purposes not in contravention of any Requirement of Law and not in violation of
this Agreement.

 

44

--------------------------------------------------------------------------------


 

4.11                           Cash Management Systems.  Within sixty (60) days
after the Closing Date, as such period may be extended from time to time by
Agent in its reasonable discretion (plus, in the event that any depositary or
intermediary refuses to execute such Control Agreement, an additional sixty (60)
days to move such account to an institution which shall execute such Control
Agreement), the Borrower and each Domestic Subsidiary shall enter into, and
cause each depository, securities intermediary or commodities intermediary to
enter into, Control Agreements providing for “springing” cash dominion with
respect to each deposit, securities, commodity or similar account maintained by
such Person (other than (i) any segregated payroll account so long as such
payroll account is a zero balance account, (ii) any withholding tax and
fiduciary accounts and (iii) any other account with monthly average balances not
in excess of $50,000 (provided that the aggregate monthly balance for all such
accounts shall not exceed $250,000)) as of or after the Closing Date.  In
addition, at Agent’s request, Credit Parties will enter into Control Agreements
providing for springing cash dominion over disbursement accounts as of the
Closing Date, except as set forth in the preceding sentence.  With respect to
accounts subject to “springing” Control Agreements, unless and until a Specified
Event of Default has occurred and is continuing or Control Agreement
Availability falls below $5,000,000, Agent shall not deliver to the relevant
depository, securities intermediary or commodities intermediary a notice or
other instruction (an “Exclusive Control Notice”) which provides for exclusive
control over such account by Agent.  At any time after Agent has delivered an
Exclusive Control Notice, upon the Borrower’s delivery of evidence reasonably
satisfactory to Agent that (x) Control Agreement Availability has equaled or
exceeded $5,000,000 for a period of forty-five (45) consecutive days following
the delivery of the Exclusive Control Notice and (y) no Specified Event of
Default has occurred and is continuing, Agent shall deliver to the relevant
depository, securities intermediary or commodities intermediary a notice or
other instruction which terminates the exclusive control over such account by
Agent (for the avoidance of doubt, such notice or instruction shall not in any
manner terminate Agent’s “springing” cash dominion with respect to such
account).  The Credit Parties shall not maintain cash on deposit in disbursement
accounts in excess of outstanding checks and wire transfers payable from such
accounts and amounts necessary to meet minimum balance requirements.  As used
herein, “Control Agreement Availability” means, as of any date of determination,
the amount by which (a) the sum of (i) the Maximum Revolving Loan Balance plus
(ii) the amount of unrestricted cash and Cash Equivalents of the Credit Parties
held in deposit or securities accounts which are subject to a Control Agreement
in favor of Agent, exceeds (b) the sum of (i) the aggregate outstanding
principal balance of Revolving Loans plus (ii) the aggregate amount of
outstanding Letter of Credit Obligations (excluding any such Letter of Credit
Obligations to the extent they are fully cash collateralized in accordance with
Section 7.4 hereof).

 

4.12                           [Intentionally Omitted.].

 

4.13                           Further Assurances.

 

(a)                                  Each Credit Party shall ensure that all
written information, exhibits and reports (other than any statement which
constitutes projections, forward looking statements, budgets, estimates or
general market data) furnished by or on

 

45

--------------------------------------------------------------------------------


 

behalf of any Credit Party to Agent or the Lenders do not and will not contain
any untrue statement of a material fact and do not and will not omit to state
any material fact or any fact necessary to make the statements contained therein
not materially misleading in light of the circumstances in which made, it being
acknowledged and agreed by Agent and the Lenders that, to the extent included in
any of the foregoing, projections, budgets, forward looking statements or
estimates as to future events are inherently uncertain and are not to be viewed
as facts and the actual results during the period or periods covered by such
projections, budgets, forward looking statements or estimates may materially
differ from the projected results, and will promptly disclose to Agent and the
Lenders and correct any material defect or error that may be discovered therein
or in any Loan Document or in the execution, acknowledgement or recordation
thereof.

 

(b)                                 Promptly upon the written request by Agent,
the Credit Parties shall (and, subject to the limitations hereinafter set forth,
shall cause each of their Subsidiaries to) take such additional actions and
execute such documents as Agent may reasonably require from time to time in
order (i) to carry out more effectively the intent and terms and conditions of
this Agreement or any other Loan Document, (ii) to subject to the Liens created
by any of the Collateral Documents any of the Properties, rights or interests
covered by any of the Collateral Documents (subject to the limitations set forth
herein and in such Collateral Documents), (iii) to perfect (if and to the extent
required to be perfected by a Collateral Document) and maintain the validity,
effectiveness and priority of any of the Collateral Documents (subject to the
limitations set forth herein and in such Collateral Documents) and the Liens
purported to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Secured Parties the
rights granted or now or hereafter purported to be granted to the Secured
Parties under any Loan Document.  Without limiting the generality of the
foregoing and except as otherwise approved in writing by the Required Lenders,
the Credit Parties shall cause each of their Domestic Subsidiaries (other than
Domestic Subsidiaries owned indirectly through a Foreign Subsidiary and
Immaterial Subsidiaries) and, to the extent no 956 Impact exists or would be
result therefrom, Foreign Subsidiaries, and Domestic Subsidiaries owned
indirectly through a Foreign Subsidiary, to guaranty the Obligations and to
cause each such Subsidiary to grant to Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations hereinafter set
forth, all of such Subsidiary’s Property (other than Excluded Property) to
secure such guaranty.  Furthermore and except as otherwise approved in writing
by Required Lenders, each Credit Party shall, and shall cause each of its
Domestic Subsidiaries (other than Domestic Subsidiaries owned indirectly through
a Foreign Subsidiary) to, pledge all of the Stock and Stock Equivalents of each
of its Domestic Subsidiaries (other than Domestic Subsidiaries owned indirectly
through a Foreign Subsidiary) and First Tier Foreign Subsidiaries (provided that
with respect to any First Tier Foreign Subsidiary, if a 956 Impact exists or
would result therefrom such pledge shall be limited to sixty-five percent (65%)
of such Foreign Subsidiary’s outstanding voting Stock and Stock Equivalents and
one hundred percent (100%) of such Foreign Subsidiary’s outstanding non-voting
Stock and Stock Equivalents), in each instance, to Agent, for the benefit of the
Secured Parties, to secure the Obligations.  In connection with each pledge of
Stock and Stock Equivalents, the Credit Parties shall

 

46

--------------------------------------------------------------------------------


 

deliver, or cause to be delivered, to Agent, irrevocable proxies and stock
powers and/or assignments, as applicable, duly executed in blank.  A “956
Impact” will be deemed to exist to the extent the issuance of a guaranty by,
grant of a Lien by, or pledge of greater than sixty-five percent (65%) of the
voting Stock and Stock Equivalents of, a Foreign Subsidiary, would result in
adverse tax consequences as a result of the application of Section 956 of the
Code.

 

(c)                                  On the Refinancing Consummation Date, to
the extent the Borrower has granted to any Refinanced Senior Note Holders (or
any agent or trustee for such Refinanced Senior Note Holders) a first priority
security interest in the Refinanced Senior Notes Priority Collateral, Agent
shall release any and all Liens held by Agent, for the benefit of the Secured
Parties, against the Refinanced Senior Notes Priority Collateral, and shall, at
the Borrower’s request, execute and deliver or file such documents and perform
such other actions reasonably necessary to release such Liens; provided,
however, that substantially contemporaneous with such release, to the extent the
Borrower has granted to any Refinanced Senior Note Holders (or any agent or
trustee for such Refinanced Senior Note Holders) a second priority security
interest in the Revolving Priority Collateral, the Credit Parties shall grant to
Agent, for the benefit of the Secured Parties, a second priority security
interest in the Refinanced Senior Notes Priority Collateral, subject in each
case to the terms of the Intercreditor Agreement.

 

(d)                                 Notwithstanding anything to the contrary
herein, nothing in this Agreement or any other Loan Document shall require any
Credit Party to make any filings or take any actions to record or perfect the
Agent’s Lien on and security interest in any Intellectual Property outside the
United States or in any non United States Intellectual Property. 
Notwithstanding anything to the contrary herein or in any other Loan Document,
any reference in this Agreement or in any other Loan Document to (x) “perfected
security interests”, “perfected security interest” “perfected Liens”, “perfected
Lien”, “perfected first priority security interests”, or “perfected first
priority security interest”, or (y) any obligation on behalf of any Credit Party
to make any filings or take any actions to record or perfect Agent’s Lien on and
security interest in any Intellectual Property, shall be deemed, in each case of
(x) and (y), to be followed by the phrase “in the United States and only in
United States Intellectual Property (to the extent such perfection may be
achieved by the filings set forth in the Guaranty and Security Agreement,
provided that additional filings may be necessary to perfect the Agent’s
security interest in any Intellectual Property acquired after the date hereof).”

 

4.14                           Environmental Matters.  Each Credit Party shall,
and shall cause each of its Subsidiaries to, comply with, and maintain its Real
Estate, whether owned, leased, subleased or otherwise operated or occupied, in
compliance with, all applicable Environmental Laws (including by implementing
any Remedial Action necessary to achieve such compliance) or that is required by
orders and directives of any Governmental Authority except where the failure to
comply would not reasonably be expected to, individually or in the aggregate,
result in a Material Environmental Liability.  Without limiting the foregoing,
if an Event of Default is continuing or if Agent at any time has a reasonable
basis to believe that there exist violations of Environmental Laws by any Credit
Party or any Subsidiary of any Credit Party or that there exist any

 

47

--------------------------------------------------------------------------------


 

Environmental Liabilities, and such violations or Environmental Liabilities
would reasonably be expected to have a Material Adverse Effect, then each Credit
Party shall, promptly upon receipt of request from Agent, cause the performance
of, and allow Agent and its Related Persons access to such Real Estate for the
purpose of conducting, such environmental audits and assessments, including, if
appropriate, subsurface sampling of soil and groundwater, and cause the
preparation of such reports, in each case as Agent may reasonably request.  If
such request is based on violations of Environmental Laws or Environmental
Liabilities, such reports shall be related to such violations or Environmental
Liabilities.  Such audits, assessments and reports, to the extent not conducted
by Agent or any of its Related Persons, shall be conducted and prepared by
reputable environmental consulting firms reasonably acceptable to Agent and
shall be in form and substance reasonably acceptable to Agent.

 

4.15                           Post-Closing Matters.  Each Credit Party shall
take such actions and shall deliver and/or execute the documents set forth in
Schedule 4.15 within the time periods specified in Schedule 4.15.

 

ARTICLE V.
NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

5.1                                 Limitation on Liens.  No Credit Party shall,
and no Credit Party shall suffer or permit any of its Subsidiaries to, directly
or indirectly, make, create, incur, assume or suffer to exist any Lien upon or
with respect to any part of its Property, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):

 

(a)                                  any Lien existing on the Property of a
Credit Party or a Subsidiary of a Credit Party on the Closing Date and set forth
in Schedule 5.1 securing Indebtedness outstanding on such date and permitted by
subsection 5.5(c), including replacement Liens on the Property currently subject
to such Liens securing Indebtedness permitted by subsection 5.5(c);

 

(b)                                 any Lien created under any Loan Document;

 

(c)                                  Liens for taxes, fees, assessments or other
governmental charges (i) which are not past due or remain payable without
penalty, or (ii) the non-payment of which is permitted by Section 4.7;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
landlords’, materialmen’s, repairmen’s or other similar Liens arising in the
Ordinary Course of Business which are not delinquent for more than ninety (90)
days or remain payable without penalty or which are being contested in good
faith and by appropriate proceedings diligently prosecuted, which proceedings
have the effect of preventing the

 

48

--------------------------------------------------------------------------------


 

forfeiture or sale of the Property subject thereto and for which adequate
reserves in accordance with GAAP are being maintained;

 

(e)                                  Liens (other than any Lien imposed by
ERISA) consisting of pledges or deposits or bonds required in the Ordinary
Course of Business in connection with workers’ compensation, unemployment
insurance and other social security legislation or to secure the performance of
tenders, statutory, regulatory, contractual or warranty obligations, surety,
stay, customs and appeals bonds, bids, leases, governmental contract, trade
contracts, performance and return of money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money) or to secure
liability to insurance carriers;

 

(f)                                    Liens consisting of judgment or judicial
attachment liens not constituting an Event of Default under Section 7.1(b);

 

(g)                                 easements, rights-of-way, zoning and other
restrictions, minor defects or other irregularities in title, and other similar
encumbrances incurred in the Ordinary Course of Business or imposed by law,
which, either individually or in the aggregate, do not materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party;

 

(h)                                 Liens on any Property (excluding, with
respect to subsection 5.5(q), acquired Accounts, Inventory and deposit accounts
in which any proceeds of any such acquired Accounts and Inventory are deposited)
acquired or held by any Credit Party or any Subsidiary of any Credit Party
securing Indebtedness incurred or assumed for the purpose of financing (or
refinancing) all or any part of the cost of acquiring such Property and
permitted under subsection 5.5(d) or subsection 5.5(q); provided that (i) any
such Lien attaches to such Property (excluding, with respect to
subsection 5.5(q), acquired Accounts, Inventory and deposit accounts in which
any proceeds of any such acquired Accounts and Inventory are deposited)
concurrently with or within sixty (60) days after the acquisition thereof,
(ii) such Lien attaches solely to the Property (excluding, with respect to
subsection 5.5(q), acquired Accounts, Inventory and deposit accounts in which
any proceeds of any such acquired Accounts and Inventory are deposited) so
acquired in such transaction and the proceeds thereof, and (iii) in connection
with any Indebtedness incurred or assumed under subsection 5.5(q),to the extent
such Property consists of Equipment used in the finishing of work-in-process
Inventory (or Real Estate where such Equipment is located), the holder of such
Lien (substantially concurrent with the acquisition of such Property) agrees to
provide access to and use by Agent of such Property pursuant to an agreement
reasonably satisfactory to Agent and the Borrower;

 

(i)                                     Liens securing Capital Lease Obligations
permitted under subsection 5.5(d);

 

(j)                                     any interest or title of a lessor or
sublessor under any lease (not constituting a Capital Lease covered by
subsection (i) above) not prohibited by this

 

49

--------------------------------------------------------------------------------


 

Agreement and any interest or title of a licensor or sublicensor under any
license granted to any Credit Party or its Subsidiaries not prohibited by this
Agreement;

 

(k)                                  licenses and sublicenses granted by a
Credit Party or any Subsidiary of a Credit Party and leases or subleases (by a
Credit Party or any Subsidiary of a Credit Party as lessor or sublessor) in the
Ordinary Course of Business not interfering with the business of the Credit
Parties or any of their Subsidiaries;

 

(l)                                     Liens in favor of collecting banks
arising under Section 4-210 of the UCC or, with respect to collecting banks
located in the State of New York, under 4-208 of the UCC;

 

(m)                               Liens (including the right of set-off) in
favor of a bank or other depository institution arising as a matter of law
encumbering deposits;

 

(n)                                 Liens in favor of customs and revenue
authorities arising as a matter of law which secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business;

 

(o)                                 statutory Liens or reclamation claims
arising solely by operation of law in favor of suppliers in the Ordinary Course
of Business;

 

(p)                                 Liens arising from precautionary uniform
commercial code financing statements filed under any lease permitted by this
Agreement or in connection with consignments (or similar precautionary filings)
entered into in the Ordinary Course of Business;

 

(q)                                 Liens arising out of consignment or similar
arrangements for the sale of goods entered into in the Ordinary Course of
Business;

 

(r)                                    (i) banker’s liens, customary rights of
setoff and other similar Liens (other than consensual security interests under
Article 9 of the UCC) held by banks or other financial institutions where
Borrower or any of its Subsidiaries maintain deposits (other than deposits
intended as cash collateral) in the Ordinary Course of Business existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
(including securities accounts) maintained by the Borrower or its Subsidiaries
with such banks or other financial institutions and (ii) Liens (other than
consensual security interests under Article 9 of the UCC) deemed to exist in
connection with investments in repurchase agreements meeting the requirements of
Cash Equivalents;

 

(s)                                  Liens on the assets owned by Foreign
Subsidiaries, to the extent such secured Indebtedness is permitted under
subsection 5.5(i);

 

(t)                                    Liens on premium refunds granted in favor
of insurance companies (or their financing affiliates) in connection with the
financing of insurance premiums;

 

50

--------------------------------------------------------------------------------


 

(u)                                 in the case of Pledged Stock (as defined in
the Guaranty and Security Agreement) of a Person that is not a Subsidiary of a
Grantor (as defined in the Guaranty and Security Agreement), transfer
restrictions that exist in joint venture or similar agreements of that Person;

 

(v)                                 reservations in any original grants of any
Real Estate or interest therein, statutory exceptions to title and reservations
of mineral rights in any grants or from any predecessors in title, which do not
interfere in any material respect with the ordinary conduct of the businesses of
any Credit Party or any Subsidiary of any Credit Party;

 

(w)                               the rights reserved to or vested in
municipalities or governmental or other public authorities or agencies by
statutory provisions or by the terms of leases, licenses, franchises, grants or
permits that affect any Real Estate, to terminate any such leases, licenses,
franchises, grants or permits or to require annual or other payments as a
condition to the continuance thereof, which do not interfere in any material
respect with the ordinary conduct of the businesses of any Credit Party or any
Subsidiary of any Credit Party;

 

(x)                                   Liens attaching to cash earnest money
deposits in connection with any letter of intent or purchase agreement in
respect of a Permitted Acquisition that do not exceed in the aggregate at any
time outstanding 5% of the total consideration for all Permitted Acquisitions
then subject to letters of intent or purchase agreements;

 

(y)                                 to the extent constituting Liens on Real
Estate, other agreements with respect to the use and occupancy of Real Estate
entered into in the ordinary course of business and which do not materially
affect the value thereof or the purpose for which such Real Estate is used;

 

(z)                                   to the extent constituting Liens,
contractual obligations of any Credit Party to sell or otherwise dispose of
assets (provided that such sale or disposition is permitted hereunder) made to
the purchaser of such assets (or the financier of such purchaser) and securing
only such contractual obligations;

 

(aa)                            Liens consisting of cash deposits granted to
public utilities or to any municipalities or governmental or other public
authorities in the Ordinary Course of Business when required by the utility,
municipality, governmental or other public authority in connection with the
supply of services or utilities to an Credit Party;

 

(bb)                          after the Refinancing Consummation Date, to the
extent required by the Refinanced Senior Notes Documents, Liens created by or
pursuant to the Refinanced Senior Note Documents which may provide for a first
priority Lien on the Refinanced Senior Notes Priority Collateral and for a
second priority lien on the Revolving Priority Collateral, all in accordance
with the terms of the Intercreditor Agreement; and

 

51

--------------------------------------------------------------------------------


 

(cc)                            other Liens securing Indebtedness outstanding in
an aggregate principal amount not to exceed $2,000,000; provided that no such
Lien may be granted when any Default or Event of Default shall have occurred and
be continuing.

 

5.2                                 Disposition of Assets.  No Credit Party
shall, and no Credit Party shall suffer or permit any of its Subsidiaries to,
directly or indirectly, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) any Property (including
the Stock of any Subsidiary of any Credit Party, whether in a public or a
private offering or otherwise, and accounts and notes receivable, with or
without recourse) except:

 

(a)                                  dispositions to any Person (including
dispositions to an Affiliate of a Credit Party upon financially reasonable terms
no less favorable, when taken as a whole, to such Credit Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person who is not an Affiliate of such Credit Party or such Subsidiary and
which is disclosed to Agent) (i) of inventory, (ii) of worn-out or obsolete
equipment, (iii) of surplus equipment having a book value not exceeding
$1,000,000 in the aggregate in any Fiscal Year and (iv) consisting of the
leasing (and subleasing) or licensing (and sublicensing) of Intellectual
Property and the leasing (and subleasing) of Real Estate, all in the Ordinary
Course of Business;

 

(b)                                 dispositions (other than of (i) the Stock of
any Subsidiary of any Credit Party (except as permitted by Section 5.3) or
(ii) any Accounts of any Credit Party (except as permitted by Section 5.2(g))
not otherwise permitted hereunder which are made for fair market value;
provided, that (i) at the time of any disposition, no Event of Default shall
exist or shall result from such disposition, (ii) not less than 75% of the
aggregate sales price from such disposition shall be paid in cash, (iii) the
aggregate fair market value of all assets so sold by the Credit Parties and
their Subsidiaries, together, shall not exceed in any Fiscal Year $4,000,000 and
$10,000,000 in the aggregate during the term of this Agreement and (iv) after
giving effect to such disposition, the Credit Parties are in compliance on a pro
forma basis with the covenants, if then applicable, set forth in Article VI,
recomputed for the most recent Fiscal Quarter for which financial statements
have been delivered;

 

(c)                                  dispositions of Cash Equivalents;

 

(d)                                 transactions permitted under Section 5.1(k);

 

(e)                                  dispositions permitted by Section 5.3;

 

(f)                                    cancellations of any intercompany
Indebtedness among the Credit Parties;

 

(g)                                 so long as no Event of Default under
subections 7.1(a), 7.1(f), 7.1(g) or Section 7.1(c) (solely as it relates to any
financial covenants set forth in Article VI) has occurred and is continuing, the
settlement or write-off of accounts receivable or sale, discount or compromise
of overdue accounts receivable for collection in the Ordinary Course of Business
consistent with past practice;

 

52

--------------------------------------------------------------------------------


 

(h)                                 sales, transfers, leases and other
dispositions by Holdings, Borrower or any Subsidiary to any Credit Party (other
than Holdings or a non-Wholly-Owned Subsidiary);

 

(i)                                     licenses or sublicenses granted by a
Credit Party in the Ordinary Course of Business, which do not interfere in any
material respect with the ordinary conduct of the businesses of any Credit Party
or any Subsidiary of any Credit Party;

 

(j)                                     so long as no Event of Default under
subections 7.1(a), 7.1(f), 7.1(g) or Section 7.1(c) (solely as it relates to any
financial covenants set forth in Article VI) has occurred and is continuing,
transfers, assignments, conveyances, cancellations, abandonments or other
dispositions of Intellectual Property which is, in the reasonable commercial
business judgment of a Credit Party, no longer material, used or useful in the
business of any Credit Party;

 

(k)                                  dispositions constituting a transfer of
property subject to a casualty (i) upon receipt of net proceeds of such casualty
or (ii) to a Governmental Authority as a result of condemnation;

 

(l)                                     a grant of options to purchase, lease or
acquire Real Property or personal property in the Ordinary Course of Business,
so long as the disposition resulting from the exercise of such option would
otherwise be permitted hereunder;

 

(m)                               Liens permitted under Section 5.1 (to the
extent the grant of such Liens shall constitute a transfer of Property);

 

(n)                                 terminations of leases, subleases, licenses,
sublicenses or similar use and occupancy agreements by the applicable Credit
Party or Subsidiary of a Credit Party that do not interfere in any material
respect with the business of the Credit Parties or their Subsidiaries;

 

(o)                                 trade-ins and exchanges of equipment with
third parties conducted in the Ordinary Course of Business to the extent
substantially comparable (or better) equipment useful in the operation of the
business of any Credit Party is obtained in exchange therefor;

 

(p)                                 samples provided to customers or prospective
customers in the Ordinary Course of Business; and

 

(q)                                 sales of non-core assets acquired in
connection with a Permitted Acquisition which are not used or useful or are
duplicative in the business of the Borrower or its Subsidiaries having a book
value not exceeding $2,500,000 per Permitted Acquisition.

 

5.3                                 Consolidations and Mergers.  No Credit Party
shall, and no Credit Party shall suffer or permit any of its Subsidiaries to
(a) merge, consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter

 

53

--------------------------------------------------------------------------------


 

acquired) to or in favor of any Person, except any Subsidiary of the Borrower
may merge with, or dissolve or liquidate into, the Borrower or a Wholly-Owned
Subsidiary of the Borrower which is a Domestic Subsidiary, provided that the
Borrower or such Wholly-Owned Subsidiary which is a Domestic Subsidiary shall be
the continuing or surviving entity and all actions required to maintain
perfected Liens on the Stock of the surviving entity and other Collateral in
favor of Agent shall have been completed, (b) in connection with any Permitted
Acquisition, any Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that the Person surviving such merger shall be a Wholly-Owned
Subsidiary of the Borrower which is a Domestic Subsidiary, and all actions
required to maintain perfected Liens on the Stock of the surviving entity and
other Collateral in favor of the Agent shall have been completed, and (c) any
Foreign Subsidiary may merge with or dissolve or liquidate into another Foreign
Subsidiary provided if a First Tier Foreign Subsidiary is a constituent entity
in such merger, dissolution or liquidation, such First Tier Foreign Subsidiary
shall be the continuing or surviving entity (or a replacement First Tier Foreign
Subsidiary shall be the surviving entity so long as all actions required by
Section 4.13 with respect to such replacement First Tier Foreign Subsidiary
shall have been completed).

 

5.4                                 Acquisitions; Loans and Investments.  No
Credit Party shall and no Credit Party shall suffer or permit any of its
Subsidiaries to (i) purchase or acquire, or make any commitment to purchase or
acquire (unless such commitment is non-binding or conditioned upon receiving
appropriate consents and approvals or committed financing which is permitted
hereunder is available with respect thereto) any Stock or Stock Equivalents, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary, or (ii) make or commit
to make (unless such commitment is non-binding or conditioned upon receiving
appropriate consents and approvals or committed financing which is permitted
hereunder is available with respect thereto) any Acquisitions, or any other
acquisition of all or substantially all of the assets of another Person, or of
any business or division of any Person, including without limitation, by way of
merger, consolidation or other combination or (iii) make or purchase, or commit
to make or purchase, any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including the Borrower,
any Affiliate of the Borrower or any Subsidiary of the Borrower (the items
described in clauses (i), (ii) and (iii) are referred to as “Investments”),
except for:

 

(a)                                  Investments in cash and Cash Equivalents;

 

(b)                                 Extensions of credit by the Borrower to
Holdings pursuant to the $1,000,000 revolving note as disclosed in Schedule 5.5
and extensions of credit by the Borrower to any other Credit Party or by any
Credit Party to the Borrower or any other Credit Party (other than Holdings);
provided, that: (i) if any Credit Party executes and delivers to the Borrower or
other applicable Credit Party a note (collectively, the “Intercompany Notes”) to
evidence any such intercompany Indebtedness owing by such Credit Party to the
Borrower, that Intercompany Note shall be pledged and delivered to Agent
pursuant to the Guaranty and Security Agreement as additional

 

54

--------------------------------------------------------------------------------


 

collateral security for the Obligations; and (ii) the Borrower shall accurately
record all intercompany transactions on its books and records;

 

(c)                                  Investments received as the non-cash
portion of consideration received in connection with transactions permitted
pursuant to subsection 5.2(b);

 

(d)                                 Investments acquired in connection with the
settlement of delinquent Accounts in the Ordinary Course of Business or in
connection with the bankruptcy or reorganization of suppliers or customers or in
connection with the settlement of Accounts in the Ordinary Course of Business
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss on the applicable Accounts;

 

(e)                                  Investments existing on the Closing Date
and set forth in Schedule 5.4;

 

(f)                                    loans or advances to employees permitted
under Section 5.6;

 

(g)                                 Permitted Acquisitions;

 

(h)                                 Investments consisting of non-cash loans
made by Holdings to officers, directors and employees of a Credit Party which
are used by such Persons to purchase simultaneously Stock or Stock Equivalents
of Holdings;

 

(i)                                     to the extent constituting Investments,
pledges and deposits in the Ordinary Course of Business to the extent permitted
by Section 5.1;

 

(j)                                     Investments in deposit accounts and
securities accounts opened in the Ordinary Course of Business and in compliance
with the terms of the Loan Documents;

 

(k)                                  the holding of accounts receivable owing to
such Person if created in the Ordinary Course of Business and payable or
dischargeable in accordance with customary terms;

 

(l)                                     Investments by the Borrower in any
Credit Party (other than Holdings) or by a Credit Party in any other Credit
Party (other than Holdings);

 

(m)                               Guarantees of Indebtedness permitted by
Section 5.5;

 

(n)                                 Investments by the Borrower or any
Subsidiary in Rate Contracts permitted under Section 5.9;

 

(o)                                 Investments constituting Capital
Expenditures;

 

(p)                                 Investments constituting (i) accounts
receivable arising or acquired, (ii) trade debt granted, or (iii) deposits made
in connection with the purchase

 

55

--------------------------------------------------------------------------------


 

price of goods or services to the extent permitted by Section 5.1, in each case
in the Ordinary Course of Business;

 

(q)                                 advances of payroll payments to employees in
the Ordinary Course of Business in an aggregate amount not to exceed $100,000
outstanding at any time;

 

(r)                                    purchases of Existing Senior Notes in
accordance with any debt tender offer and open market purchases of Existing
Senior Notes and the Refinanced Senior Notes, in each case after the Closing
Date for an aggregate amount not to exceed $25,000,000, so long as after giving
effect to any such purchases, Availability shall not be less than $5,000,000;
and

 

(s)                                  prepaid expenses or lease, utility and
other similar deposits, in each case made in the Ordinary Course of Business;

 

(t)                                    Other Investments not exceeding
$2,500,000 (valued at cost at the time of each Investment) in the aggregate in
any fiscal year of the Borrower (it being agreed that upon a return of all or
any portion of such Investment, such Investment shall no longer be considered
outstanding to the extent so returned) made at a time when no Default or Event
of Default has occurred and is continuing.

 

5.5                                 Limitation on Indebtedness.  No Credit Party
shall, and no Credit Party shall suffer or permit any of its Subsidiaries to,
create, incur, assume, permit to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness, except:

 

(a)                                  the Obligations;

 

(b)                                 Indebtedness consisting of Contingent
Obligations described in clause (a) of the definition thereof and permitted
pursuant to Section 5.9;

 

(c)                                  Indebtedness existing on the Closing Date
and set forth in Schedule 5.5 including Permitted Refinancings thereof;

 

(d)                                 Indebtedness not to exceed $5,000,000 in the
aggregate at any time outstanding, consisting of Capital Lease Obligations or
secured by Liens permitted by subsection 5.1(h) and Permitted Refinancings
thereof;

 

(e)                                  unsecured intercompany Indebtedness
permitted pursuant to subsection 5.4(b);

 

(f)                                    After the Refinancing Consummation
Date, Indebtedness evidenced by the Refinanced Senior Notes issued pursuant to
the Refinanced Senior Note Documents, including Permitted Senior Notes
Refinancings thereof;

 

(g)                                 Indebtedness consisting of the financing of
insurance premiums in the Ordinary Course of Business;

 

56

--------------------------------------------------------------------------------


 

(h)                                 Indebtedness for bank overdrafts or returned
items incurred in the Ordinary Course of Business that are promptly repaid;

 

(i)                                     Indebtedness of Foreign Subsidiaries as
long as (i) no Credit Party has any obligation with respect thereto or has
granted any Lien to secure such Indebtedness, (ii) such Indebtedness does not
exceed $2,500,000 in the aggregate at any time outstanding and (iii) after
incurring any such Indebtedness, Availability shall not be less than
$10,000,000;

 

(j)                                     unsecured Subordinated Indebtedness
issued to sellers to satisfy a portion of the purchase price of Permitted
Acquisitions;

 

(k)                                  unsecured earnouts incurred in connection
with one or more Permitted Acquisitions as long as such obligations are
subordinated to the Obligations on terms reasonably acceptable to Agent;

 

(l)                                     Guarantees of the Borrower or any Credit
Party in respect of Indebtedness otherwise permitted hereunder of the Borrower
or any Credit Party;

 

(m)                               Indebtedness consisting of promissory notes
issued by any Credit Party to current or former officers, directors and
employees (or their estates, spouses or former spouses) of such Credit Party
issued to purchase or redeem capital stock of Holdings permitted by
Section 5.6(g) hereunder;

 

(n)                                 accrual of interest, accretion or
amortization of original issue discount and pay-in-kind interest;

 

(o)                                 Indebtedness incurred in the Ordinary Course
of Business in connection with cash management and other similar arrangements
consisting of netting arrangements and overdraft protections incurred in the
Ordinary Course of Business and not in excess of $1,000,000 in the aggregate at
any time outstanding;

 

(p)                                 Indebtedness incurred by Holdings or any of
its Subsidiaries of obligations in respect of surety bonds or performance bonds
or similar obligation supporting indemnification, adjustment of purchase price
or similar obligations (other than for the payment of borrowed money) of the
Borrower or any such Subsidiary arising in connection with any Permitted
Acquisition or disposition of Property permitted pursuant to Section 5.2 which
Indebtedness shall be unsecured other than Liens permitted under
subsection 5.1(e);

 

(q)                                 Indebtedness of a Target existing at the
time such Target becomes a Subsidiary of the Borrower (or is merged into or
consolidated with a Credit Party (other than Holdings)) pursuant to a Permitted
Acquisition or Indebtedness assumed by Borrower or its Subsidiaries pursuant to
a Permitted Acquisition, but only to the extent that such Indebtedness was not
incurred in connection with, as a result of or in contemplation of, such
Permitted Acquisition; and

 

57

--------------------------------------------------------------------------------


 

(r)                                    other unsecured Indebtedness (except as
may be secured to the extent set forth in Section 5.2(r)) owing to Persons that
are not Affiliates of the Credit Parties not exceeding $5,000,000 in the
aggregate at any time outstanding.

 

5.6                                 Transactions with Affiliates.  No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, enter into any transaction with any Affiliate of the Borrower or of any such
Subsidiary, except:

 

(a)                                  as expressly permitted by this Agreement;
or

 

(b)                                 in the Ordinary Course of Business and
pursuant to the reasonable requirements of the business of such Credit Party or
such Subsidiary upon fair and reasonable terms no less favorable, when taken as
a whole, to such Credit Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of the
Borrower or such Subsidiary and which are disclosed in writing to Agent upon the
Agent’s reasonable request;

 

(c)                                  as set forth in Schedule 5.6;

 

(d)                                 any issuances by Holdings of awards or
grants of equity securities, employment agreements, stock options and stock
ownership plans approved by Holdings’ or any Credit Party’s board of directors,
board of managers or similar governing body, as applicable;

 

(e)                                  loans or advances to officers, directors
and employees of Credit Parties for travel, entertainment and relocation
expenses and other ordinary business purposes in the Ordinary Course of Business
not to exceed $750,000 in the aggregate outstanding at any time;

 

(f)                                    IP Licenses upon fair and reasonable
terms no less favorable, when take as a whole, to such Credit Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person who is not an Affiliate of the Borrower or such Subsidiary; and

 

(g)                                 non-cash loans or advances made by Holdings
to employees of Credit Parties that are simultaneously used by such Persons to
purchase Stock or Stock Equivalents of Holdings.

 

All such transactions existing as of the Closing Date are described in Schedule
5.6.

 

5.7                                 Management Fees and Compensation.  No Credit
Party shall, and no Credit Party shall permit any of its Subsidiaries to, pay
any management, consulting or similar fees to any Affiliate of any Credit Party
or to any officer, director or employee of any Credit Party or any Affiliate of
any Credit Party except:

 

(a)                                  payment of reasonable compensation to
officers and employees for actual services rendered to the Credit Parties and
their Subsidiaries, including severance and the maintenance of benefit programs
or arrangements for employees,

 

58

--------------------------------------------------------------------------------


 

officers or directors, including, without limitation, vacation plans, health and
life insurance plans, deferred compensation plans, retirement or savings plans
and similar plans and indemnification of officers and employees, in each case,
in the Ordinary Course of Business;

 

(b)                                 payment of directors’ fees and reimbursement
of actual out-of-pocket expenses incurred in connection with attending board of
director meetings not to exceed in the aggregate, with respect to all such
items, $250,000 in any Fiscal Year of Borrower;

 

(c)                                  (i) payment of a management fee to Sponsor
or its Affiliates pursuant to the Management Agreement not to exceed $750,000
per annum and (ii) the payment to Sponsor of a structuring fee in respect of
each Permitted Acquisition and each financing transaction consisting of the
placement or arrangement of Indebtedness or equity securities (to the extent
that the proceeds of such Indebtedness or equity securities are contributed to
the Borrower) in an aggregate amount not to exceed (without duplication) 1% of
the aggregate consideration paid by Borrower in connection with such Permitted
Acquisition or 1% of the gross proceeds of the permitted Indebtedness or equity
(so placed or arranged); provided, however, that the fees described in this
clause (c) shall not be paid during any period while an Event of Default has
occurred and is continuing or would arise as a result of such payment; provided,
further that any fees that are accrued and not paid due to (A) an existence of
an Event of Default or (B) a prohibition on such payment in any of the Holdco
Notes, the Existing Senior Note Documents or the Subordinated Notes (and, in
each case, including any Permitted Refinancing or Permitted Senior Notes
Refinancing, as applicable) permitted hereunder or (C) a determination of
Borrower or Sponsor to not then pay such fees, shall accrue and may be paid when
such prohibition is no longer in effect so long as no Event of Default has
occurred and is continuing at the time of such payment (without regard to the
limitations as to the amount listed in provisos (i) and (ii) above); and

 

(d)                                 reimbursement of reasonable out-of-pocket
costs and expenses in accordance with the Management Agreement.

 

5.8                                 Margin Stock; Use of Proceeds.  No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, use any portion of the Loan proceeds, directly or indirectly, to purchase or
carry Margin Stock or repay or otherwise refinance Indebtedness of any Credit
Party or others incurred to purchase or carry Margin Stock, or otherwise in any
manner which is in contravention of any Requirement of Law or in violation of
this Agreement.

 

5.9                                 Contingent Obligations.  No Credit Party
shall, and no Credit Party shall suffer or permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Contingent Obligations except in
respect of the Obligations and except:

 

(a)                                  endorsements for collection or deposit in
the Ordinary Course of Business;

 

59

--------------------------------------------------------------------------------


 

(b)                                 Rate Contracts entered into in the Ordinary
Course of Business for bona fide hedging purposes and not for speculation with
Agent’s prior written consent;

 

(c)                                  Contingent Obligations of the Credit
Parties and their Subsidiaries existing as of the Closing Date and listed in
Schedule 5.9, including extension and renewals thereof which do not increase the
amount of such Contingent Obligations or impose materially more restrictive or
adverse terms on the Credit Parties or their Subsidiaries as compared to the
terms of the Contingent Obligation being renewed or extended;

 

(d)                                 Contingent Obligations arising under
indemnity agreements to title insurers to cause such title insurers to issue to
Agent title insurance policies;

 

(e)                                  Contingent Obligations arising with respect
to customary indemnification obligations in favor of (i) sellers in connection
with Acquisitions permitted hereunder and (ii) purchasers in connection with
dispositions permitted under subsection 5.2(b);

 

(f)                                    Contingent Obligations arising under
Letters of Credit;

 

(g)                                 Contingent Obligations arising under
guarantees made in the Ordinary Course of Business of obligations of any Credit
Party (other than Holdings), which obligations are otherwise permitted
hereunder; provided that if such obligation is subordinated to the Obligations,
such guarantee shall be subordinated to the same extent; and

 

(h)                                 Contingent Obligations incurred in the
Ordinary Course of Business with respect to surety and appeals bonds,
performance bonds and other similar obligations;

 

(i)                                     product warranties incurred in the
Ordinary Course of Business; and

 

(j)                                     other Contingent Obligations not
exceeding $5,000,000 in the aggregate at any time outstanding.

 

5.10                           Compliance with ERISA.  No ERISA Affiliate shall
cause or suffer to exist (a) any event that would reasonably be expected to
result in the imposition of a Lien on any asset of a Credit Party or a
Subsidiary of a Credit Party with respect to any Title IV Plan or Multiemployer
Plan or (b) any other ERISA Event, that would, in the aggregate, have a Material
Adverse Effect.  No Credit Party shall cause or suffer to exist any event that
could result in the imposition of a Lien (except for any Liens which are
subordinate to the Liens securing Obligations) with respect to any Benefit Plan.

 

5.11                           Restricted Payments.  No Credit Party shall, and
no Credit Party shall suffer or permit any of its Subsidiaries to, (i) declare
or make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or securities on account of

 

60

--------------------------------------------------------------------------------


 

any Stock or Stock Equivalent, (ii) purchase, redeem or otherwise acquire for
value any Stock or Stock Equivalent now or hereafter outstanding or (iii) make
any payment or prepayment of principal of, premium, if any, interest, fees,
redemption, exchange, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, Subordinated Indebtedness  or Holdco Notes (other than
in connection with any Permitted Refinancing thereof) (the items described in
clauses (i), (ii) and (iii) above are referred to as “Restricted Payments”);
except that any Wholly-Owned Subsidiary of the Borrower may declare and pay
dividends to the Borrower or any Wholly-Owned Subsidiary of the Borrower, and
except that:

 

(a)                                  Holdings may declare and make dividend
payments or other distributions payable solely in its Stock or Stock
Equivalents; and

 

(b)                                 the Borrower may make distributions to
Holdings which are promptly used by Holdings to redeem or repurchase from
officers, directors and employees Stock and Stock Equivalents provided all of
the following conditions are satisfied:

 

(i)                                     no Default or Event of Default has
occurred and is continuing or would arise as a result of such Restricted
Payment;

 

(ii)                                  after giving effect to such Restricted
Payment, the Credit Parties are in compliance on a pro forma basis with the
covenants set forth in Article VI, recomputed for the most recent Fiscal Quarter
for which financial statements have been delivered;

 

(iii)                               the aggregate Restricted Payments permitted
under this Section 5.11(b) (x) in any Fiscal Year of the Borrower shall not
exceed $2,000,000 and (y) during the term of this Agreement shall not exceed
$7,500,000; and

 

(iv)                              after giving effect to such Restricted
Payment, Availability is not less than $5,000,000;

 

(c)                                  the Borrower may make distributions to
Holdings to permit Holdings to pay federal and state income taxes then due and
payable, franchise taxes and other similar licensing expenses incurred in the
Ordinary Course of Business;

 

(d)                                 the Credit Parties may make distributions to
Holdings which are used by Holdings to pay overhead expenses, professional fees
and expenses and directors fees and expenses, in any case, incurred in the
Ordinary Course of Business and in an aggregate amount not to exceed, with
respect to all such distributions, $1,000,000 in any Fiscal Year;

 

(e)                                  Holdings may repurchase shares of Stock or
Stock Equivalents issued by Holdings to current or former officers, director and
employees of Holdings or any of its Subsidiaries (or its current or formers
spouses, their estates, their estate

 

61

--------------------------------------------------------------------------------


 

planning vehicles or their family members) by cancellation of notes permitted
pursuant to subsection 5.4(h);

 

(f)                                    each Subsidiary may make Restricted
Payments to the Borrower and the other Credit Parties (other than Holdings),
ratably according to their respective holdings of the type of Stock or Stock
Equivalent in respect of which such Restricted Payment is being made;

 

(g)                                 the Borrower may accept additional capital
contributions from Holdings and any Subsidiary may accept capital contributions
from its parent;

 

(h)                                 the Borrower may declare and make dividend
payments or other distributions payable solely in its common Stock or other
common Stock Equivalents and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Stock or other Stock
Equivalents of such Person;

 

(i)                                     the Borrower may issue and sell shares
of its common Stock to Holdings;

 

(j)                                     so long as no Default shall have
occurred and be continuing or would result therefrom, the Borrower may make
distributions to Holdings to enable Holdings to pay management fees or other
fees to the Sponsor or its Affiliates under the Management Agreement to the
extent permitted to be paid under Section 5.7;

 

(k)                                  if Sponsor or any other equity holder of
Holdings shall have made cash equity contributions to the Borrower to fund any
Permitted Investments or expenditures and such Permitted Investment or
expenditure is not made within 10 Business Days after receipt of such equity
contributions, the Borrower may return such equity contributions to Sponsor or
such other equity holder of Holdings;

 

(l)                                     the Credit Parties may pay, as and when
due and payable, regularly scheduled payments of interest at the non-default
rate on Subordinated Indebtedness to the extent permitted under the
Subordination Agreement;

 

(m)                               the Borrower and its Subsidiaries may directly
make any payment on behalf of Holdings, to the extent any Credit Party is
permitted to make such Restricted Payments to Holdings hereunder; and

 

(n)                                 Holdings may make cash payments of default
interest (at a rate not to exceed 2% per annum) on the Holdco Notes provided all
of the following conditions are satisfied:

 

(i)                                     no Default or Event of Default (other
than any Default or Event of Default arising under subsection 7.1(e) as a result
of a default under the Holdco Notes) has occurred and is continuing or would
arise as a result of such Restricted Payment; and

 

62

--------------------------------------------------------------------------------


 

(ii)                                  after giving effect to such Restricted
Payment, Availability is not less than $5,000,000.

 

5.12                           Change in Business.  No Credit Party shall, and
no Credit Party shall permit any of its Subsidiaries to, engage in any line of
business substantially different from those lines of business carried on by it
on the date hereof, logical extensions thereof, business related thereto,
complementary thereto or ancillary thereto.  Holdings shall not engage in any
business activities or own any Property other than (i) ownership of the Stock
and Stock Equivalents of the Borrower, (ii) activities and contractual rights
incidental to maintenance of its corporate existence (including general overhead
and expenses), (iii) performance of its obligations under the Loan Documents to
which it is a party, (iv) activities of Holdings expressly permitted hereunder,
including, without limitation under Section 3.26, (v) activities in connection
with Permitted Acquisitions and potential Permitted Acquisitions,
(vi) participating in tax, accounting and other administrative activities as the
parent of the consolidated group of companies, including the Credit Parties, and
(vii) activities incidental to the businesses or activities described in the
foregoing clauses.

 

5.13                           Change in Structure.  Except as expressly
permitted under Section 5.3, no Credit Party (other than Holdings) shall, and no
Credit Party shall permit any of its Subsidiaries to, make any material changes
in its equity capital structure or amend any of its Organization Documents, in
each case, in any respect materially adverse to Agent or Lenders in their
capacity as such or issue any Stock or Stock Equivalents unless such Stock or
Stock Equivalents are pledged to Agent in accordance with Section 4.13.

 

5.14                           Changes in Accounting, Name or Jurisdiction of
Organization.  No Credit Party shall, and no Credit Party shall suffer or permit
any of its Subsidiaries to, (i) make any significant change in accounting
treatment or reporting practices, except as permitted by GAAP, (ii) change the
Fiscal Year or method for determining Fiscal Quarters of any Credit Party or of
any consolidated Subsidiary of any Credit Party, (iii) change its name as it
appears in official filings in its jurisdiction of organization or (iv) change
its jurisdiction of organization, in the case of clauses (iii) and (iv), without
at least twenty (20) days’ prior written notice to Agent.

 

5.15                           Amendments to Existing Senior Notes, Refinanced
Senior Notes, Holdco Notes and Subordinated Indebtedness.  No Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries directly or
indirectly to, change or amend the terms of any (i) Existing Senior Note
Documents (except pursuant to any Permitted Senior Note Refinancing or
(ii) Refinanced Senior Note Documents except to the extent permitted by the
Intercreditor Agreement (or if no Intercreditor Agreement or subordination
agreement exists between Agent and the Refinanced Senior Note Holders, subject
to clause (iv) below), or (iii) Subordinated Indebtedness except to the extent
permitted by the subordination agreement, or (iv) any Subordinated Indebtedness
not subject to a subordination agreement, the Refinanced Senior Notes (if not
subject to any Intercreditor Agreement or subordination agreement), or the Note
Exchange Agreement or Holdco Notes (except pursuant to any Permitted
Refinancing), if the effect of such change or amendment is to: (A) increase the
interest rate on such Indebtedness by more than 200

 

63

--------------------------------------------------------------------------------


 

basis points per annum (provided, with respect to the Note Exchange Agreement or
Holdco Notes, such increased interest shall be pay-in-kind only and not payable
in cash); (B) shorten the dates upon which payments of principal or interest are
due on such Indebtedness; (C) add or change in a manner adverse to the Credit
Parties any event of default or add or make more restrictive the covenants
(taken as a whole) with respect to such Indebtedness; (D) change in a manner
adverse to the Credit Parties the prepayment provisions of such Indebtedness;
(E) change the subordination provisions thereof, if any, (or the subordination
terms, if any, of any guaranty thereof); or (F) change or amend any other term
if such change or amendment would materially increase the obligations (taken as
a whole) of the Credit Parties or confer additional material rights on the
holder of such Indebtedness in a manner adverse to the Credit Parties, Agent or
Lenders.

 

5.16                           No Negative Pledges; Stock Pledges; Negative
Pledge on Real Estate.

 

(a)                                  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Credit Party or
Subsidiary to pay dividends or make any other distribution on any of such Credit
Party’s or Subsidiary’s Stock or Stock Equivalents or to pay fees, including
management fees, or make other payments and distributions to the Borrower or any
other Credit Party.  Other than as otherwise permitted by the Intercreditor
Agreement, no Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, enter into, assume or become subject to
any Contractual Obligation prohibiting or otherwise restricting the existence of
any Lien upon any of its assets in favor of Agent, whether now owned or
hereafter acquired except (i) in connection with any document or instrument
governing Liens permitted pursuant to subsection 5.1(h), subsection 5.1(i),
subsection 5.1(j), subsection 5.1(k) and, subject to the Intercreditor
Agreement, subsection 5.1(bb) provided that any such restriction contained
therein relates only to the asset or assets subject to such permitted Liens;
(ii) with respect to operating leases and other third-party contracts, customary
limitations on the ability of a party thereto to assign its interests in the
underlying contract without consent of the other party thereto (provided that
nothing herein limits the ability of a party thereto to assign its interest in
and to all proceeds derived from or in connection with such contract);
(iii) customary restrictions and conditions contained in any agreement relating
to sale of any Property permitted under Section 5.2 (pending the consummation of
such sale); (iv) in connection with this Agreement and the other Loan Documents;
(v) customary restrictions on dispositions of real property interests found in
reciprocal easement agreements of such Credit Party or any Subsidiary of such
Credit Party; (vi) in connection with the extension or continuation of
Contractual Obligations in existence on the Closing Date and disclosed to Agent
prior to the Closing Date; provided, that, any such encumbrances or restrictions
contained in such extension or continuation are no less favorable to Agent and
Lenders than those encumbrances and restrictions under or pursuant to the
Contractual Obligations so extended or continued; (vii) restrictions under joint
venture agreements or other similar agreements entered into in the Ordinary
Course of Business; provided that any such restrictions contained therein
relates only to the asset or assets subject to such joint venture; and
(viii) such encumbrances or restrictions with respect to Indebtedness of a

 

64

--------------------------------------------------------------------------------


 

Foreign Subsidiary permitted pursuant to this Agreement and which encumbrances
or restrictions are customary in agreements of such type and which shall apply
only to such Foreign Subsidiaries subject thereto and such Foreign Subsidiary’s
Subsidiaries.

 

(b)                                 No Credit Party shall issue any Stock or
Stock Equivalents (i) if such issuance would result in an Event of Default under
subsection 7.1(k) and (ii) unless such Stock and Stock Equivalents (other than
Stock and Stock Equivalents of Holdings) are pledged to Agent, for the benefit
of the Secured Parties, as security for the Obligations, on substantially the
same terms and conditions as the Stock and Stock Equivalents of the Credit
Parties owned by Holdings are pledged to Agent as of the Closing Date or as
otherwise expressly provided herein.

 

(c)                                  No Credit Party shall grant Liens on Real
Estate, whether now owned or hereafter acquired, except in connection with any
Liens permitted pursuant to subsection 5.1(h) and subsection 5.1(r).

 

5.17                           OFAC; Patriot Act.  No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to fail to comply with the
laws, regulations and executive orders referred to in Sections 3.29 and 3.30.

 

5.18                           Sale-Leasebacks.  No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, engage in a sale
leaseback, synthetic lease or similar transaction involving any of its assets.

 

5.19                           Hazardous Materials.  No Credit Party shall, and
no Credit Party shall permit any of its Subsidiaries to, cause or suffer to
exist any Release of any Hazardous Material at, to or from any Real Estate that
would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any Real
Estate (whether or not owned by any Credit Party or any Subsidiary of any Credit
Party) and, in each case, which would reasonably be expected to results in
Material Environmental Liabilities and such Release continues unremedied for a
period of thirty (30) days after the earlier to occur of (i) the date upon which
a Responsible Officer of any Credit Party becomes aware of such Release and
(ii) the date upon which written notice thereof is given to the Borrower by
Agent or Required Lenders.

 

5.20                           Voluntary Prepayments of Other Indebtedness.  No
Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or voluntarily prepay any principal of, premium, if any, interest or
other amount payable in respect of any Indebtedness prior to its scheduled
maturity, other than (a) the Obligations, (b) Indebtedness secured by a
Permitted Lien if the asset securing such Indebtedness has been sold or
otherwise disposed of in a transaction permitted hereunder, (c) a Permitted
Refinancing of Indebtedness permitted under Section 5.5 (other than Existing
Senior Notes which may be refinanced only pursuant to a Permitted Senior Notes
Refinancing), (d) the Permitted Senior Notes Refinancing, (e) voluntary
purchases and redemptions of Existing Senior Notes and Refinanced Senior Notes
to the extent permitted by Section 5.4(r), (f)  voluntary prepayments of other
Indebtedness (excluding the Existing

 

65

--------------------------------------------------------------------------------


 

Senior Notes, the Refinanced Senior Notes and Subordinated Indebtedness) so long
as the amounts prepaid do not exceed $1,000,000 in the aggregate, and
(g) prepayment of intercompany Indebtedness to Credit Parties.

 

ARTICLE VI.
FINANCIAL COVENANTS

 

The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

 

6.1                                 Fixed Charge Coverage Ratio.  Following the
occurrence and continuance of a Fixed Charge Trigger Event, the Borrower shall
not permit the Fixed Charge Coverage Ratio for the twelve fiscal month period
ending on the last day of the fiscal quarter immediately preceding the
occurrence of a Fixed Charge Trigger Event and each fiscal quarter following and
during the continuance of a Fixed Charge Trigger Event to be less than,
(x) before the occurrence of the Permitted Senior Notes Refinancing, 1.10:1.00
and (y) from and after the occurrence of the Permitted Senior Notes Refinancing,
1.05:1.00.  A “Fixed Charge Trigger Event” occurs any time (from time to time)
that Availability is less than $5,000,000, and continues until such time as
Availability equals or exceeds $5,000,000, for a period of any sixty (60) days
within any ninety (90) consecutive day period following the date of the
applicable Fixed Charge Trigger Event.

 

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

 

ARTICLE VII.
EVENTS OF DEFAULT

 

7.1                                 Events of Default.  Any of the following
shall constitute an “Event of Default”:

 

(a)                                  Non-Payment.  Any Credit Party fails (i) to
pay when and as required to be paid herein, any amount of principal of, any
Loan, including after maturity of the Loans, or to pay any L/C Reimbursement
Obligation, (ii) to pay within three (3) Business Days after the same shall
become due, interest on any Loan or any LC Obligation or any fee payable
hereunder, or (iii) to pay within five (5) Business Days after the same shall
become due, any other amount payable hereunder or pursuant to any other Loan
Document;

 

(b)                                 Representation or Warranty.  (i) Any
representation, warranty or certification by or on behalf of any Credit Party or
any of its Subsidiaries made or deemed made herein, in any other Loan Document,
or which is contained in any certificate, document or financial or other
statement by any such Person, or their respective Responsible Officers,
furnished at any time under this Agreement, or in or under any other Loan
Document, shall prove to have been incorrect in any material respect (without
duplication of other materiality qualifiers contained therein) on or as of

 

66

--------------------------------------------------------------------------------


 

the date made or deemed made or (ii) any information contained in any Borrowing
Base Certificate is untrue or incorrect in any respect (other than
(A) inadvertent, immaterial errors not exceeding $200,000 in the aggregate in
any Borrowing Base Certificate, (B) errors understating the Borrowing Base and
(C) errors occurring when Availability continues to exceed $5,000,000 after
giving effect to the correction of such errors);

 

(c)                                  Specific Defaults.  Any Credit Party fails
to perform or observe any term, covenant or agreement contained in any of
subsection 4.2(b), 4.2(d), 4.3(a), Section 4.1, 4.6, 4.9, 4.10 or 4.11 or
Article V or VI;

 

(d)                                 Other Defaults.  Any Credit Party or
Subsidiary of any Credit Party fails to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Loan Document,
and such default shall continue unremedied for a period of thirty (30) days
after the earlier to occur of (i) the date upon which a Responsible Officer of
any Credit Party becomes aware of such default and (ii) the date upon which
written notice thereof is given to the Borrower by Agent or Required Lenders;

 

(e)                                  Cross-Default.  Any Credit Party or any
Subsidiary of any Credit Party (i) fails to make any payment (A) in respect of
the Existing Senior Notes, (B) in respect of the Refinanced Senior Notes or
(C) in respect of any other Indebtedness (other than the Obligations) or
Contingent Obligation (other than the Obligations) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $5,000,000 when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) and such failure continues after
the applicable grace or notice period, if any, specified in the document
relating thereto on the date of such failure; or (ii) fails to perform or
observe any other condition or covenant (after expiration of all cure and grace
periods or any waiver of such failure), or any other event shall occur or
condition exist, (A) under the Existing Senior Notes Documents, (B) under the
Refinanced Senior Notes Documents or (C) under any other agreement or instrument
relating to any Indebtedness or Contingent Obligation (other than Contingent
Obligations owing by one Credit Party with respect to the obligations of another
Credit Party permitted hereunder or earn outs permitted hereunder) described in
clause (i)(C) above, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause (after expiration of
all cure and grace periods or any waiver of such failure, event or condition)
such Indebtedness to be declared to be due and payable prior to its stated
maturity (without regard to any subordination terms with respect thereto), or
such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded;

 

(f)                                    Insolvency; Voluntary Proceedings.  The
Borrower, individually, ceases or fails, or the Credit Parties and their
Subsidiaries on a consolidated basis, cease or fail, to be Solvent, or any
Credit Party or any Subsidiary of any Credit Party: (i)

 

67

--------------------------------------------------------------------------------


 

generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any, whether at stated
maturity or otherwise; (ii) voluntarily ceases to conduct its business in the
ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing;

 

(g)                                 Involuntary Proceedings.  (i) Any
involuntary Insolvency Proceeding is commenced or filed against any Credit Party
or any Subsidiary of any Credit Party, or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against a
substantial part of such Person’s Property and any such proceeding or petition
shall not be dismissed, or such writ, judgment, warrant of attachment, execution
or similar process shall not be released, vacated or fully bonded within sixty
(60) days after commencement, filing or levy; (ii) any Credit Party or
Subsidiary of any Credit Party admits the material allegations of a petition
against it in any Insolvency Proceeding, or an order for relief (or similar
order under non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) any
Credit Party or any Subsidiary of any Credit Party acquiesces in the appointment
of a receiver, trustee, custodian, conservator, liquidator, mortgagee in
possession (or agent therefor), or other similar Person for itself or a
substantial portion of its Property or business;

 

(h)                                 Monetary Judgments.  One or more judgments,
non-interlocutory orders, decrees or arbitration awards shall be entered against
any one or more of the Credit Parties or any of their respective Subsidiaries
involving in the aggregate a liability of $5,000,000 or more (excluding amounts
covered by insurance to the extent the relevant independent third party insurer
has not denied coverage therefor), and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of sixty (60) days after the
entry thereof;

 

(i)                                     Non-Monetary Judgments.  One or more
non-monetary judgments, orders or decrees shall be rendered against any one or
more of the Credit Parties or any of their respective Subsidiaries which has or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, and there shall be any period of twenty (20)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect;

 

(j)                                     Collateral.  Any material provision of
any Loan Document shall for any reason cease to be valid and binding on or
enforceable against any Credit Party or any Credit Party shall so state in
writing or bring an action to limit its obligations or liabilities thereunder;
or any Collateral Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid security interest in the Collateral
purported to be covered thereby or such security interest shall for any reason
(other than the failure of Agent to take any action within its control) cease to
be a perfected (if and to the extent such security interest is required to be
perfected pursuant to such Collateral Document) and first priority security
interest subject only to Permitted Liens; or

 

68

--------------------------------------------------------------------------------


 

(k)                                  Ownership.  (i) Sponsor at any time fails
to own beneficially, directly or indirectly, (A) at least fifty-one percent
(51%) of the issued and outstanding voting Stock of Borrower or, in any event,
Stock representing voting control of the Borrower and (B) at least fifty-one
percent (51%) of the economic interests in the Borrower; or (ii) Holdings ceases
to own one hundred percent (100%) of the issued and outstanding Stock and Stock
Equivalents of the Borrower, in each instance in clauses (i) and (ii), free and
clear of all Liens, rights, options, warrants or other similar agreements or
understandings, other than Liens in favor of Agent, for the benefit of the
Secured Parties; or (iv) “Change of Control” (as defined in the Existing Senior
Notes Indenture or after the Refinancing Consummation Date, the Refinancing
Senior Note Documents or in the Note Exchange Agreement or any documents
evidencing the Permitted Refinancing of the Holdco Notes), shall occur; or

 

(l)                                     Invalidity of Subordination Provisions. 
The subordination provisions of any subordination agreement entered into with
Agent or any agreement or instrument governing any Subordinated Indebtedness
with a principal outstanding amount in excess of $5,000,000 shall for any reason
be revoked or invalidated, or otherwise cease to be in full force and effect
except in accordance with its terms, or any Person shall contest in any manner
the validity or enforceability thereof or deny that it has any further liability
or obligation thereunder, or the Obligations, for any reason shall not have the
priority contemplated by this Agreement or such subordination provisions; or

 

(m)                               Invalidity of Intercreditor Agreement
Provisions.  The provisions of the Intercreditor Agreement, if any, with respect
to the Refinanced Senior Notes shall for any reason be revoked or invalidated,
or otherwise cease to be in full force and effect except in accordance with its
terms, or any Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations, for any reason shall not have the priority contemplated by this
Agreement (except as a result of the failure of Agent to take or refrain from
taking an action in its control) or the Intercreditor Agreement.

 

7.2                                 Remedies.  Upon the occurrence and during
the continuance of any Event of Default, Agent may, and shall at the request of
the Required Lenders:

 

(a)                                  declare all or any portion of the
Commitment of each Lender to make Loans or of the L/C Issuer to issue Letters of
Credit to be suspended or terminated, whereupon such Commitments shall forthwith
be suspended or terminated;

 

(b)                                 declare all or any portion of the unpaid
principal amount of all outstanding Loans, all interest accrued and unpaid
thereon, and all other amounts owing or payable hereunder or under any other
Loan Document to be immediately due and payable; without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
each Credit Party; and/or

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable law;

 

69

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

 

7.3                                 Rights Not Exclusive.  The rights provided
for in this Agreement and the other Loan Documents are cumulative and are not
exclusive of any other rights, powers, privileges or remedies provided by law or
in equity, or under any other instrument, document or agreement now existing or
hereafter arising.

 

7.4                                 Cash Collateral for Letters of Credit.  If
an Event of Default has occurred and is continuing, this Agreement (or the
Commitment) shall be terminated for any reason or if otherwise required by the
terms hereof, Agent may, and upon request of Required Lenders, shall, demand
(which demand shall be deemed to have been delivered automatically upon any
acceleration of the Loans and other obligations hereunder pursuant to
Section 7.2), and the Borrower shall thereupon deliver to Agent, to be held for
the benefit of the L/C Issuer, Agent and the Lenders entitled thereto, an amount
of cash equal to 105% of the amount of L/C Reimbursement Obligations as
additional collateral security for Obligations.  Agent may at any time apply any
or all of such cash and cash collateral to the payment of any or all of the
Credit Parties’ Obligations in respect of any outstanding Letters of Credit and,
following acceleration or maturity of the Obligations, to the payment of any or
all other Obligations of the Credit Parties.  The remaining balance of the cash
collateral will be returned to the Borrower upon the earlier of (i) such Event
of Default no longer continuing and (ii) when all Letters of Credit have been
terminated or discharged, all Commitments have been terminated and all
Obligations have been paid in full in cash.

 

ARTICLE VIII.
THE AGENT

 

8.1                                 Appointment and Duties.

 

(a)                                  Appointment of Agent.  Each Lender and each
L/C Issuer hereby appoints GE Capital (together with any successor Agent
pursuant to Section 8.9) as Agent hereunder and authorizes Agent to (i) execute
and deliver the Loan Documents and accept delivery thereof on its behalf from
any Credit Party, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Agent under such Loan Documents and (iii) exercise such powers as are incidental
thereto.

 

(b)                                 Duties as Collateral and Disbursing Agent. 
Without limiting the generality of clause (a) above, Agent shall have the sole
and exclusive right and authority (to the exclusion of the Lenders and L/C
Issuers), and is hereby authorized, to (i) act as the disbursing and collecting
agent for the Lenders and the L/C Issuers with

 

70

--------------------------------------------------------------------------------


 

respect to all payments and collections arising in connection with the Loan
Documents (including in any proceeding described in subsection 7.1(g) or any
other bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to Agent, (ii) file and prove claims and file
other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in subsection
7.1(f) or (g) or any other bankruptcy, insolvency or similar proceeding (but not
to vote, consent or otherwise act on behalf of such Person), (iii) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for Agent, the Lenders and the L/C Issuers for purposes of the perfection of
Liens with respect to any deposit account maintained by a Credit Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender and L/C Issuer
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.

 

(c)                                  Limited Duties.  Under the Loan Documents,
Agent (i) is acting solely on behalf of the Secured Parties (except to the
limited extent provided in subsection 1.4(b) with respect to the Register), with
duties that are entirely administrative in nature, notwithstanding the use of
the defined term “Agent”, the terms “agent”, “Agent” and “collateral agent” and
similar terms in any Loan Document to refer to Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Person and (iii) shall
have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Secured Party, by accepting the
benefits of the Loan Documents, hereby waives and agrees not to assert any claim
against Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) through (iii) above.

 

8.2                                 Binding Effect.  Each Secured Party, by
accepting the benefits of the Loan Documents, agrees that (i) any action taken
by Agent or the Required Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by Agent in reliance upon the instructions of
Required Lenders (or, where so required, such greater proportion) and (iii)

 

71

--------------------------------------------------------------------------------


 

the exercise by Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are incidental thereto, shall be authorized and binding
upon all of the Secured Parties.

 

8.3                                 Use of Discretion.

 

(a)                                  Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided, that Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Agent to liability or that is contrary to any Loan Document
or applicable Requirement of Law; and

 

(b)                                 Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Credit Party or its Affiliates that is communicated to or obtained by Agent or
any of its Affiliates in any capacity.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Credit
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Agent in accordance with the Loan Documents for
the benefit of all the Lenders and the L/C Issuer; provided that the foregoing
shall not prohibit (i) the Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (ii) each of the L/C Issuer and
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swingline Lender, as the case
may be) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 9.11 or (iv) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
bankruptcy or other debtor relief law; and provided further that if at any time
there is no Person acting as Agent hereunder and under the other Loan Documents,
then (A) the Required Lenders shall have the rights otherwise ascribed to the
Agent pursuant to Section 7.2 and (B) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 9.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

8.4                                 Delegation of Rights and Duties.  Agent may,
upon any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other

 

72

--------------------------------------------------------------------------------


 

Person (including any Secured Party).  Any such Person shall benefit from this
Article VIII to the extent provided by Agent.

 

8.5                                 Reliance and Liability.

 

(a)                                  Agent may, without incurring any liability
hereunder, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 9.9, (ii) rely on the Register to the
extent set forth in Section 1.4, (iii) consult with any of its Related Persons
and, whether or not selected by it, any other advisors, accountants and other
experts (including advisors to, and accountants and experts engaged by, any
Credit Party) and (iv) rely and act upon any document and information (including
those transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

(b)                                 None of Agent and its Related Persons shall
be liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Secured Party, Holdings, the
Borrower and each other Credit Party hereby waive and shall not assert (and each
of Holdings and the Borrower shall cause each other Credit Party to waive and
agree not to assert) any right, claim or cause of action based thereon, except
to the extent of liabilities resulting primarily from the gross negligence or
willful misconduct of Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, Agent:

 

(i)                                     shall not be responsible or otherwise
incur liability for any action or omission taken in reliance upon the
instructions of the Required Lenders or for the actions or omissions of any of
its Related Persons selected with reasonable care (other than employees,
officers and directors of Agent, when acting on behalf of Agent);

 

(ii)                                  shall not be responsible to any Lender,
L/C Issuer or other Person for the due execution, legality, validity,
enforceability, effectiveness, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document;

 

(iii)                               makes no warranty or representation, and
shall not be responsible, to any Lender, L/C Issuer or other Person for any
statement, document, information, representation or warranty made or furnished
by or on behalf of any Credit Party or any Related Person of any Credit Party in
connection with any Loan Document or any transaction contemplated therein or any
other document or information with respect to any Credit Party, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by Agent, including
as to completeness, accuracy, scope or adequacy thereof, or for the scope,
nature or results of any due diligence performed by Agent in connection with the
Loan Documents; and

 

73

--------------------------------------------------------------------------------


 

(iv)                              shall not have any duty to ascertain or to
inquire as to the performance or observance of any provision of any Loan
Document, whether any condition set forth in any Loan Document is satisfied or
waived, as to the financial condition of any Credit Party or as to the existence
or continuation or possible occurrence or continuation of any Default or Event
of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from the Borrower,
any Lender or L/C Issuer describing such Default or Event of Default clearly
labeled “notice of default” (in which case Agent shall promptly give notice of
such receipt to all Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Holdings and the Borrower hereby waives and agrees not to
assert (and each of Holdings and the Borrower shall cause each other Credit
Party to waive and agree not to assert) any right, claim or cause of action it
might have against Agent based thereon.

 

(c)                                  Each Lender and L/C Issuer (i) acknowledges
that it has performed and will continue to perform its own diligence and has
made and will continue to make its own independent investigation of the
operations, financial conditions and affairs of the Credit Parties and
(ii) agrees that is shall not rely on any audit or other report provided by
Agent or its Related Persons (an “Agent Report”).  Each Lender and L/C Issuer
further acknowledges that any Agent Report (i) is provided to the Lenders and
L/C Issuers solely as a courtesy, without consideration, and based upon the
understanding that such Lender or L/C Issuer will not rely on such Agent Report,
(ii) was prepared by Agent or its Related Persons based upon information
provided by the Credit Parties solely for Agent’s own internal use, (iii) may
not be complete and may not reflect all information and findings obtained by
Agent or its Related Persons regarding the operations and condition of the
Credit Parties.  Neither Agent nor any of its Related Persons makes any
representations or warranties of any kind with respect to (i) any existing or
proposed financing, (ii) the accuracy or completeness of the information
contained in any Agent Report or in any related documentation, (iii) the scope
or adequacy of Agent’s and its Related Persons’ due diligence, or the presence
or absence of any errors or omissions contained in any Agent Report or in any
related documentation, and (iv) any work performed by Agent or Agent’s Related
Persons in connection with or using any Agent Report or any related
documentation.

 

(d)                                 Neither Agent nor any of its Related Persons
shall have any duties or obligations in connection with or as a result of any
Lender or L/C Issuer receiving a copy of any Agent Report. Without limiting the
generality of the forgoing, neither Agent nor any of its Related Persons shall
have any responsibility for the accuracy or completeness of any Agent Report, or
the appropriateness of any Agent Report for any Lender’s or L/C Issuer’s
purposes, and shall have no duty or responsibility to correct or update any
Agent Report or disclose to any Lender or L/C Issuer any other information not
embodied in any Agent Report, including any supplemental information obtained
after the date of any Agent Report.  Each Lender and L/C Issuer releases, and
agrees that it will not assert, any claim against Agent or its Related Persons
that in any way relates to any Agent Report or arises out of any Lender

 

74

--------------------------------------------------------------------------------


 

or L/C Issuer having access to any Agent Report or any discussion of its
contents, and agrees to indemnify and hold harmless Agent and its Related
Persons from all claims, liabilities and expenses relating to a breach by any
Lender or L/C Issuer arising out of such Lender’s or L/C Issuer’s access to any
Agent Report or any discussion of its contents.

 

8.6                                 Agent Individually.  Agent and its
Affiliates may make loans and other extensions of credit to, acquire Stock and
Stock Equivalents of, engage in any kind of business with, any Credit Party or
Affiliate thereof as though it were not acting as Agent and may receive separate
fees and other payments therefor.  To the extent Agent or any of its Affiliates
makes any Loan or otherwise becomes a Lender hereunder, it shall have and may
exercise the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender”,
“Revolving Lender”, “Required Lender”, “Required Revolving Lender” and any
similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, Agent or such Affiliate, as the case may
be, in its individual capacity as Lender, Revolving Lender or as one of the
Required Lenders or Required Revolving Lenders, respectively.

 

8.7                                 Lender Credit Decision.

 

(a)                                  Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon Agent, any
Lender or L/C Issuer or any of their Related Persons or upon any document
(including any offering and disclosure materials in connection with the
syndication of the Loans) solely or in part because such document was
transmitted by Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Credit Party and
make and continue to make its own credit decisions in connection with entering
into, and taking or not taking any action under, any Loan Document or with
respect to any transaction contemplated in any Loan Document, in each case based
on such documents and information as it shall deem appropriate.  Except for
documents expressly required by any Loan Document to be transmitted by Agent to
the Lenders or L/C Issuers, Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Credit Party or any Affiliate of any Credit Party that
may come in to the possession of Agent or any of its Related Persons.

 

(b)                                 If any Lender or L/C Issuer has elected to
abstain from receiving MNPI concerning the Credit Parties or their Affiliates,
such Lender or L/C Issuer acknowledges that, notwithstanding such election,
Agent and/or the Credit Parties will, from time to time, make available
syndicate-information (which may contain MNPI) as required by the terms of, or
in the course of administering the Loans to the credit contact(s) identified for
receipt of such information on the Lender’s administrative questionnaire who are
able to receive and use all syndicate-level information (which may contain MNPI)
in accordance with such Lender’s compliance policies and contractual obligations
and applicable law, including federal and state securities laws;

 

75

--------------------------------------------------------------------------------


 

provided, that if such contact is not so identified in such questionnaire, the
relevant Lender or L/C Issuer hereby agrees to promptly (and in any event within
one (1) Business Day) provide such a contact to Agent and the Credit Parties
upon request therefor by Agent or the Credit Parties. Notwithstanding such
Lender’s or L/C Issuer’s election to abstain from receiving MNPI, such Lender or
L/C Issuer acknowledges that if such Lender or L/C Issuer chooses to communicate
with Agent, it assumes the risk of receiving MNPI concerning the Credit Parties
or their Affiliates.

 

8.8                                 Expenses; Indemnities; Withholding.

 

(a)                                  Each Lender agrees to reimburse Agent and
each of its Related Persons (to the extent not reimbursed by any Credit Party)
promptly upon demand, severally and ratably, for any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Credit Party)
that may be incurred by Agent or any of its Related Persons in connection with
the preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement (whether through negotiations, through any
work-out, bankruptcy, restructuring or other legal or other proceeding or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, any Loan Document.

 

(b)                                 Each Lender further agrees to indemnify
Agent and each of its Related Persons (to the extent not reimbursed by any
Credit Party), severally and ratably, from and against Liabilities (including,
to the extent not indemnified pursuant to Section 8.8(c), taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent or any of its Related Persons in any matter relating to
or arising out of, in connection with or as a result of any Loan Document or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

 

(c)                                  To the extent required by any applicable
law, Agent may withhold from any payment to any Lender under a Loan Document an
amount equal to any applicable withholding tax.  If the Internal Revenue Service
or any other Governmental Authority asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate certification form was not delivered, was not properly executed, or
fails to establish an exemption from, or reduction of, withholding tax with
respect to a particular type of payment, or because such Lender failed to notify
Agent or any other Person of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), or Agent reasonably determines that it was required to withhold taxes
from a prior payment but failed to do so, such Lender shall

 

76

--------------------------------------------------------------------------------


 

promptly indemnify Agent fully for all amounts paid, directly or indirectly, by
Agent as tax or otherwise, including penalties and interest, and together with
all expenses incurred by Agent, including legal expenses, allocated internal
costs and out-of-pocket expenses.  Agent may offset against any payment to any
Lender under a Loan Document, any applicable withholding tax that was required
to be withheld from any prior payment to such Lender but which was not so
withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

 

8.9                                 Resignation of Agent or L/C Issuer.

 

(a)                                  Agent may resign at any time by delivering
notice of such resignation to the Lenders and the Borrower, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective in accordance with the terms of this
Section 8.9.  If Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Agent.  If, within 30 days after the retiring
Agent having given notice of resignation, no successor Agent has been appointed
by the Required Lenders that has accepted such appointment, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent from among the
Lenders.  Each appointment under this clause (a) shall be subject to the prior
consent of the Borrower, which may not be unreasonably withheld but shall not be
required during the continuance of an Event of Default.

 

(b)                                 Effective immediately upon its resignation,
(i) the retiring Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of Agent until a successor Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Agent was, or because
such Agent had been, validly acting as Agent under the Loan Documents and
(iv) subject to its rights under Section 8.3, the retiring Agent shall take such
action as may be reasonably necessary to assign to the successor Agent its
rights as Agent under the Loan Documents.  Effective immediately upon its
acceptance of a valid appointment as Agent, a successor Agent shall succeed to,
and become vested with, all the rights, powers, privileges and duties of the
retiring Agent under the Loan Documents.

 

(c)                                  As between the Lenders and any L/C Issuer
(without any effect on the rights of the Credit Parties or the L/C Issuer
obligations to the Credit Parties), the L/C Issuer may refuse to issue a Letter
of Credit in its sole discretion.

 

8.10                           Release of Collateral or Guarantors.  Each Lender
and L/C Issuer hereby consents to the release and hereby directs Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:

 

(a)                                              any Subsidiary of the Borrower
from its guaranty of any Obligation if all of the Stock and Stock Equivalents of
such Subsidiary owned by any

 

77

--------------------------------------------------------------------------------


 

Credit Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent); and

 

(b)                                             any Lien held by Agent for the
benefit of the Secured Parties against (i) any Collateral that is sold,
transferred, conveyed or otherwise disposed of by a Credit Party in a
transaction permitted by the Loan Documents (including, without limitation,
pursuant to a waiver or consent or in connection with a Permitted Senior Notes
Refinancing), (ii) any property subject to a Lien permitted hereunder in
reliance upon subsection 5.1(h) or 5.1(i) and (iii) all of the Collateral and
all Credit Parties, upon (A) termination of the Commitments, (B) payment and
satisfaction in full of all Loans, all L/C Reimbursement Obligations and all
other Obligations under the Loan Documents that Agent has theretofore been
notified in writing by the holder of such Obligation are then due and payable,
(C) deposit of cash collateral with respect to all contingent Obligations (or,
as an alternative to cash collateral in the case of any Letter of Credit
Obligation, receipt by Agent of a back-up letter of credit), in amounts and on
terms and conditions and with parties satisfactory to Agent and each Indemnitee
that is, or may be, owed such Obligations (excluding contingent Obligations
(other than L/C Reimbursement Obligations) as to which no claim has been
asserted) and (D) to the extent requested by Agent, receipt by Agent and the
Secured Parties of liability releases from the Credit Parties each in form and
substance acceptable to Agent.

 

Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, within
five (5) Business Days’ of receipt of written request from the Borrower, to
execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 8.10.

 

8.11                           Additional Secured Parties.  The benefit of the
provisions of the Loan Documents directly relating to the Collateral or any Lien
granted thereunder shall extend to and be available to any Secured Party that is
not a Lender or L/C Issuer party hereto as long as, by accepting such benefits,
such Secured Party agrees, as among Agent and all other Secured Parties, that
such Secured Party is bound by (and, if requested by Agent, shall confirm such
agreement in a writing in form and substance acceptable to Agent) this
Article VIII and Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.24 and 10.1 (and, solely
with respect to L/C Issuers, subsection 1.1(c)) and the decisions and actions of
Agent and the Required Lenders (or, where expressly required by the terms of
this Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 8.8 only to the extent of Liabilities, costs and expenses with respect
to or otherwise relating to the Collateral held for the benefit of such Secured
Party, in which case the obligations of such Secured Party thereunder shall not
be limited by any concept of pro rata share or similar concept, (b) each of
Agent, the Lenders and the L/C Issuers party hereto shall be entitled to act at
its sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of,

 

78

--------------------------------------------------------------------------------


 

consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.

 

ARTICLE IX.
MISCELLANEOUS

 

9.1                                 Amendments and Waivers.

 

(a)                                  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by Agent, the Required Lenders (or by Agent with
the consent of the Required Lenders), and the Borrower, and then such waiver
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders directly affected thereby
(or by Agent with the consent of all the Lenders directly affected thereby), in
addition to Agent and the Required Lenders (or by Agent with the consent of the
Required Lenders) and the Borrower, do any of the following:

 

(i)                                     increase or extend the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to subsection 7.2(a));

 

(ii)                                  postpone or delay any date fixed for, or
reduce or waive (it being agreed that waiver of the default interest shall not
constitute a reduction in the rate of interest and such waiver shall only
require the consent of Required Lenders), any scheduled installment of principal
or any payment of interest, fees or other amounts (other than principal) due to
the Lenders (or any of them) or L/C Issuer hereunder or under any other Loan
Document (for the avoidance of doubt, mandatory prepayments pursuant to
Section 1.8 (other than scheduled installments under subsection 1.8(a)) may be
postponed, delayed, reduced, waived or modified with the consent of Required
Lenders);

 

(iii)                               reduce the principal of, or the rate of
interest specified herein (it being agreed that waiver of the default interest
shall not constitute a reduction in the rate of interest and such waiver shall
only require the consent of Required Lenders) or the amount of interest payable
in cash specified herein on any Loan, or of any fees or other amounts payable
hereunder or under any other Loan Document, including L/C Reimbursement
Obligations;

 

(iv)                              amend or modify subsection 1.10(c);

 

(v)                                 change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Loans which shall be required
for the Lenders or any of them to take any action hereunder;

 

(vi)                              amend this Section 9.1 or the definition of
Required Lenders or any provision providing for consent or other action by all
Lenders; or

 

79

--------------------------------------------------------------------------------


 

(vii)                           discharge any Credit Party from its respective
payment Obligations under the Loan Documents, or release all or substantially
all of the Collateral, except as otherwise may be provided in this Agreement or
the other Loan Documents;

 

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

 

(b)                                 No amendment, waiver or consent shall,
unless in writing and signed by Agent, the Swingline Lender or the L/C Issuer,
as the case may be, in addition to the Required Lenders or all Lenders directly
affected thereby, as the case may be (or by Agent with the consent of the
Required Lenders or all the Lenders directly affected thereby, as the case may
be), affect the rights or duties of Agent, the Swingline Lender or the L/C
Issuer, as applicable, under this Agreement or any other Loan Document.

 

(c)                                  No amendment or waiver shall, unless signed
by Agent and Required Revolving Lenders (or by Agent with the consent of
Required Revolving Lenders): (i) amend or waive non-compliance with any
provision of subsection 1.1(b)(iii); (ii) amend or waive this subsection
9.1(c) or the definitions of the terms used in this subsection 9.1(c) insofar as
the definitions affect the substance of this subsection 9.1(c); (iii) amend or
modify the definitions of Eligible Accounts, Eligible Inventory or Borrowing
Base, including any increase in the percentage advance rates in the definition
of Borrowing Base, in a manner which would increase the availability of credit
under the Loan; or (iv) change the definition of the term Required Revolving
Lenders or the percentage of Lenders which shall be required for Revolving
Lenders to take any action hereunder.

 

(d)                                 Notwithstanding anything set forth herein to
the contrary, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” or a “Required Revolving Lender” (or be, or have its Loans
and Commitments, included in the determination of “Required Lenders”, “Required
Revolving Lenders” or “Lenders directly affected” pursuant to this Section 9.1)
for any voting or consent rights under or with respect to any Loan Document,
except that a Non-Funding Lender shall be treated as an “affected Lender” for
purposes of Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to an increase
in such Non-Funding Lender’s Commitments, a reduction of the principal amount
owed to such Non-Funding Lender or, unless such Non-Funding Lender is treated
the same as the other Lenders holding Loans of the same type, a reduction in the
interest rates applicable to the Loans held by such Non-Funding Lender. 
Moreover, for the purposes of determining Required Lenders and Required
Revolving Lenders, the Loans and Commitments held by Non-Funding Lenders shall
be excluded from the total Loans and Commitments outstanding.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 9.1, (x) the Borrower may amend Schedules 3.19 and
3.21 upon notice to Agent, (y) Agent may amend Schedule 1.1(b) to reflect Sales
entered into pursuant to

 

80

--------------------------------------------------------------------------------


 

Section 9.9, and (z) Agent and the Borrower may amend or modify this Agreement
and any other Loan Document to (1) cure any ambiguity, omission, defect or
inconsistency therein, or (2) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional property for the benefit of the
Secured Parties or join additional Persons as Credit Parties; provided that no
Accounts or Inventory of such Person shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto has been completed to the satisfaction
of Agent, including the establishment of Reserves required in Agent’s Permitted
Discretion.

 

9.2                                 Notices.

 

(a)                                  Addresses.  All notices and other
communications required or expressly authorized to be made by this Agreement
shall be given in writing, unless otherwise expressly specified herein, and
(i) addressed to the address set forth on the applicable signature page hereto,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-code fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to Agent prior to such posting, (iii) posted
to any other E-System approved by or set up by or at the direction of Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrower, Agent and the Swingline Lender, to the other parties
hereto and (B) in the case of all other parties, to the Borrower and Agent. 
Transmissions made by electronic mail or E-Fax to Agent shall be effective only
(x) for notices where such transmission is specifically authorized by this
Agreement, (y) if such transmission is delivered in compliance with procedures
of Agent applicable at the time and previously communicated to Borrower, and
(z) if receipt of such transmission is acknowledged by Agent.

 

(b)                                 Effectiveness.  (i) All communications
described in clause (a) above and all other notices, demands, requests and other
communications made in connection with this Agreement shall be effective and be
deemed to have been received (i) if delivered by hand, upon personal delivery,
(ii) if delivered by overnight courier service, one (1) Business Day after
delivery to such courier service, (iii) if delivered by mail, three (3) Business
Days after deposit in the mail, (iv) if delivered by facsimile (other than to
post to an E-System pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s
receipt (including, automatic receipt) of confirmation of proper transmission,
and (v) if delivered by posting to any E-System, on the later of the Business
Day of such posting and the Business Day access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System; provided, however, that no communications to Agent pursuant to
Article I shall be effective until received by Agent.

 

(ii)                                  The posting, completion and/or submission
by any Credit Party of any communication pursuant to an E-System shall
constitute a representation and warranty by the Credit Parties that any
representation, warranty, certification or other

 

81

--------------------------------------------------------------------------------


 

similar statement required by the Loan Documents to be provided, given or made
by a Credit Party in connection with any such communication is true, correct and
complete except as expressly noted in such communication or E-System.

 

(c)                                  Each Lender shall notify Agent in writing
of any changes in the address to which notices to such Lender should be
directed, of addresses of its Lending Office, of payment instructions in respect
of all payments to be made to it hereunder and of such other administrative
information as Agent shall reasonably request.

 

9.3                                 Electronic Transmissions.

 

(a)                                  Authorization.  Subject to the provisions
of subsection 9.2(a), each of Agent, Lenders, each Credit Party and each of
their Related Persons, is authorized (but not required) to transmit, post or
otherwise make or communicate, in its sole discretion, Electronic Transmissions
in connection with any Loan Document and the transactions contemplated therein. 
Each Credit Party and each Secured Party hereto acknowledges and agrees that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

 

(b)                                 Signatures.  Subject to the provisions of
subsection 9.2(a), (i)(A) no posting to any E-System shall be denied legal
effect merely because it is made electronically, (B) each E-Signature on any
such posting shall be deemed sufficient to satisfy any requirement for a
“signature” and (C) each such posting shall be deemed sufficient to satisfy any
requirement for a “writing”, in each case including pursuant to any Loan
Document, any applicable provision of any UCC, the federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural Requirement of Law governing such subject
matter, (ii) each such posting that is not readily capable of bearing either a
signature or a reproduction of a signature may be signed, and shall be deemed
signed, by attaching to, or logically associating with such posting, an
E-Signature, upon which Agent, each Secured Party and each Credit Party may rely
and assume the authenticity thereof, (iii) each such posting containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper original
and (iv) each party hereto or beneficiary hereto agrees not to contest the
validity or enforceability of any posting on any E-System or E-Signature on any
such posting under the provisions of any applicable Requirement of Law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether any
posting to any E-System or E-Signature has been altered after transmission.

 

(c)                                  Separate Agreements.  All uses of an
E-System shall be governed by and subject to, in addition to Section 9.2,
Section 9.10 and this Section 9.3, the separate terms, conditions and privacy
policy posted or referenced in such E-System (or such terms, conditions and
privacy policy as may be updated from time to time,

 

82

--------------------------------------------------------------------------------


 

including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

 

(d)                                 LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND
ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF
AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND
DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY
KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION
WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of the
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

 

9.4                                 No Waiver; Cumulative Remedies.  No failure
to exercise and no delay in exercising, on the part of Agent or any Lender, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  No course of dealing
between any Credit Party, any Affiliate of any Credit Party, Agent or any Lender
shall be effective to amend, modify or discharge any provision of this Agreement
or any of the other Loan Documents.

 

9.5                                 Costs and Expenses.  Any action taken by any
Credit Party under or with respect to any Loan Document, even if required under
any Loan Document or at the request of Agent or Required Lenders, shall be at
the reasonable expense of such Credit Party, and neither Agent nor any other
Secured Party shall be required under any Loan Document to reimburse any Credit
Party or any Subsidiary of any Credit Party therefor except as expressly
provided therein.  In addition, the Borrower agrees to pay or reimburse within
ten (10) Business Days of written demand therefor (a) Agent for all reasonable
documented out-of-pocket costs and expenses incurred by it or any of its Related
Persons (but only to the extent Agent or its Affiliates are required to
reimburse such Related Persons), in connection with the investigation,
development, diligence, preparation, negotiation, , execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein, in each case including Attorney Costs of
Agent, the cost of environmental audits, Collateral audits and appraisals,
background checks and similar expenses, to the extent permitted hereunder,
(b) Agent for all reasonable documented out-of-pocket costs and expenses
(including, for the avoidance of doubt, customary per diem charges related to
audit reviews) incurred by it or any of its

 

83

--------------------------------------------------------------------------------


 

Related Persons in connection with internal audit reviews, field examinations
and Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by Agent for its examiners), (c) each of Agent, its Related
Persons, and L/C Issuer for all reasonable out-of-pocket documented costs and
expenses incurred in connection with (i) any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Credit Party, any Subsidiary of any Credit
Party, Loan Document or Obligation (or the response to and preparation for any
subpoena or request for document production relating thereto) and (d) fees and
disbursements of Attorney Costs of one law firm (plus one local law firm in each
applicable local jurisdiction) on behalf of all Lenders (other than Agent)
incurred in connection with any of the matters referred to in clause (c) above,
plus in each case of an actual or potential conflict of interest, one additional
law firm (plus one local law firm in each applicable local jurisdiction) for
each Lender affected by such conflict of interest.

 

9.6                                 Indemnity.

 

(a)                                              Each Credit Party agrees to
indemnify, hold harmless and defend Agent, each Lender, each L/C Issuer (in each
case in their capacities as such) and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against all Liabilities
(including brokerage commissions, fees and other compensation) that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of (i) any Loan
Document, any Obligation (or the repayment thereof), any Letter of Credit, the
use or intended use of the proceeds of any Loan or the use of any Letter of
Credit or any securities filing of, or with respect to, any Credit Party,
(ii) any Contractual Obligation entered into in connection with any E-Systems or
other Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including reasonable documented attorneys’ fees in any case), whether or not any
such Indemnitee, Related Person, holder or creditor is a party thereto, and
whether or not based on any securities or commercial law or regulation or any
other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee (or its affiliates, or their officers,
directors, employees, agents, trustees, representatives, attorneys, accountants,
advisors, consultants or agents), as determined by a court of competent
jurisdiction in a final non-appealable judgment or order; provided further, that
no Credit Party shall have liability under this Section 9.6 for the

 

84

--------------------------------------------------------------------------------


 

reimbursement of Attorneys Costs of more than one law firm (plus one local law
firm in each applicable local jurisdiction) for the Indemnitees, each such law
firm to be selected by Agent, plus in each case of an actual or potential
conflict of interest, one additional law firm (plus one local law firm in each
applicable local jurisdiction) for each Indemnitee affected by such conflict of
interest.  Furthermore, each of the Borrower and each other Credit Party
executing this Agreement waives and agrees not to assert until after the
Obligations have been paid in full and all Commitments hereunder have been
terminated against any Indemnitee, and shall cause each other Credit Party to
waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.

 

(b)                                 Without limiting the foregoing, “Indemnified
Matters” includes all Environmental Liabilities imposed on, incurred by or
asserted against any Indemnitee, arising from, or otherwise involving, any
property of any Credit Party or any Related Person of any Credit Party or any
damage to property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property
or natural resource or any property on or contiguous to any Real Estate of any
Credit Party or any Related Person of any Credit Party, whether or not, with
respect to any such Environmental Liabilities, any Indemnitee is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the
successor-in-interest to any Credit Party or any Related Person of any Credit
Party or the owner, lessee or operator of any property of any Related Person
through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) are incurred solely following foreclosure by Agent
or following Agent or any Lender having become the successor-in-interest to any
Credit Party or any Related Person of any Credit Party and (ii) are attributable
to acts of such Indemnitee.

 

9.7                                 Marshaling; Payments Set Aside.  No Secured
Party shall be under any obligation to marshal any property in favor of any
Credit Party or any other Person or against or in payment of any Obligation.  To
the extent that any Secured Party receives a payment from the Borrower, from any
other Credit Party, from the proceeds of the Collateral, from the exercise of
its rights of setoff, any enforcement action or otherwise, and such payment is
subsequently, in whole or in part, invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.

 

9.8                                 Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that any assignment
by any Lender shall be subject to the provisions of Section 9.9, and provided
further that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of Agent and
each Lender.

 

85

--------------------------------------------------------------------------------


 

9.9                                 Assignments and Participations; Binding
Effect.

 

(a)                                  Binding Effect.  This Agreement shall
become effective when it shall have been executed by Holdings, the Borrower, the
other Credit Parties signatory hereto and Agent and when Agent shall have been
notified by each Lender that such Lender has executed it.  Thereafter, it shall
be binding upon and inure to the benefit of, but only to the benefit of,
Holdings, the Borrower, the other Credit Parties hereto (in each case except for
Article VIII), Agent, each Lender and each L/C Issuer receiving the benefits of
the Loan Documents and, to the extent provided in Section 8.11, each other
Secured Party and, in each case, their respective successors and permitted
assigns.  Except as expressly provided in any Loan Document (including in
Section 8.9), none of Holdings, the Borrower, any other Credit Party, any L/C
Issuer or Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

 

(b)                                 Right to Assign.  Each Lender may sell,
transfer, negotiate or assign (a “Sale”) all or a portion of its rights and
obligations hereunder (including all or a portion of its Commitments and its
rights and obligations with respect to Loans and Letters of Credit) to (i) any
existing Lender (other than a Non-Funding Lender or Impacted Lender), (ii) any
Affiliate or Approved Fund of any existing Lender (other than a Non-Funding
Lender or Impacted Lender) or (iii) any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to Agent and, with
respect to Sales of Revolving Loan Commitments, each L/C Issuer that is a Lender
and, as long as no Event of Default is continuing, the Borrower (which
acceptances shall be deemed to have been given unless an objection is delivered
to Agent within ten (10) Business Days after notice of a proposed sale is
delivered to the Borrower); provided, however, that (v) such Sales must be
ratable among the obligations owing to and owed by such Lender with respect to
the Revolving Loans, (w) for each Loan, the aggregate outstanding principal
amount (determined as of the effective date of the applicable Assignment) of the
Loans, Commitments and Letter of Credit Obligations subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in such facility or is made with the prior consent of the Borrower (to the
extent required) and Agent, (x) such Sales shall be effective only upon the
acknowledgement in writing of such Sale by Agent, (y) interest accrued, other
than any interest that is payable-in-kind, prior to and through the date of any
such Sale may not be assigned, and (z) such Sales by Lenders who are Non-Funding
Lenders due to clause (a) of the definition of Non-Funding Lender shall be
subject to Agent’s prior written consent in all instances, unless in connection
with such Sale, such Non-Funding Lender cures, or causes the cure of, its
Non-Funding Lender status as contemplated in subsection 1.11(e)(v).  Agent’s
refusal to accept a Sale to a Credit Party, an Affiliate of a Credit Party, a
holder of Subordinated Indebtedness or an Affiliate of such a holder, or to any
Person that would be a Non-Funding Lender or an Impacted Lender, or the
imposition of conditions or limitations (including limitations on voting) upon
Sales to such Persons, shall not be deemed to be unreasonable.

 

86

--------------------------------------------------------------------------------


 

(c)                                  Procedure.  The parties to each Sale made
in reliance on clause (b) above (other than those described in clause (e) or
(f) below) shall execute and deliver to Agent an Assignment via an electronic
settlement system designated by Agent (or, if previously agreed with Agent, via
a manual execution and delivery of the Assignment) evidencing such Sale,
together with any existing Note subject to such Sale (or any affidavit of loss
therefor acceptable to Agent), any tax forms required to be delivered pursuant
to Section 10.1 and payment of an assignment fee in the amount of $3,500 to
Agent, unless waived or reduced by Agent; provided, that (i) if a Sale by a
Lender is made to an Affiliate or an Approved Fund of such assigning Lender,
then no assignment fee shall be due in connection with such Sale, and (ii) if a
Sale by a Lender is made to an assignee that is not an Affiliate or Approved
Fund of such assignor Lender, and concurrently to one or more Affiliates or
Approved Funds of such Assignee, then only one assignment fee of $3,500 shall be
due in connection with such Sale (unless waived or reduced by Agent).  Upon
receipt of all the foregoing, and conditioned upon such receipt and, if such
Assignment is made in accordance with clause (iii) of subsection 9.9(b), upon
Agent (and the Borrower, if applicable) consenting to such Assignment, from and
after the effective date specified in such Assignment, Agent shall record or
cause to be recorded in the Register the information contained in such
Assignment.

 

(d)                                 Effectiveness.  Subject to the recording of
an Assignment by Agent in the Register pursuant to subsection 1.4(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).

 

(e)                                  Grant of Security Interests.  In addition
to the other rights provided in this Section 9.9, each Lender may grant a
security interest in, or otherwise assign as collateral, any of its rights under
this Agreement, whether now owned or hereafter acquired (including rights to
payments of principal or interest on the Loans), to (A) any federal reserve bank
(pursuant to Regulation A of the Federal Reserve Board), without notice to Agent
or (B) any holder of, or trustee for the benefit of the holders of, such
Lender’s Indebtedness or equity securities, by notice to Agent; provided,
however, that no such holder or trustee, whether because of such grant or
assignment or any foreclosure thereon (unless such foreclosure is made through
an assignment in accordance with clause (b) above), shall be entitled to any
rights of such Lender hereunder and no such Lender shall be relieved of any of
its obligations hereunder.

 

87

--------------------------------------------------------------------------------


 

(f)                                    Participants and SPVs.  In addition to
the other rights provided in this Section 9.9, each Lender may, (x) with notice
to Agent, grant to an SPV the option to make all or any part of any Loan that
such Lender would otherwise be required to make hereunder (and the exercise of
such option by such SPV and the making of Loans pursuant thereto shall satisfy
the obligation of such Lender to make such Loans hereunder) and such SPV may
assign to such Lender the right to receive payment with respect to any
Obligation and (y) without notice to or consent from Agent or the Borrower, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the  Revolving Loans and Letters of Credit);
provided, however, that, whether as a result of any term of any Loan Document or
of such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Credit Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the tax forms such Lender is required to collect
pursuant to subsection 10.1(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of subsection 9.1(a) with respect to amounts, or dates fixed for payment
of amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (vi) of
subsection 9.1(a).  No party hereto shall institute (and the Borrower and
Holdings shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.  A
participant shall not be

 

88

--------------------------------------------------------------------------------


 

entitled to receive any greater payment under Sections 9.6, 10.1 and 10.3 than
the selling Lender would have been entitled to receive with respect to its
rights and obligations sold to such participant, unless the sale of the
participation to such participant is made while and Event of Default is
continuing or with the Borrower’s prior written consent.

 

9.10                           Non-Public Information; Confidentiality.

 

(a)                                  Non-Public Information.  Agent, each Lender
and L/C Issuer acknowledges and agrees that it may receive material non-public
information (“MNPI”) hereunder concerning the Credit Parties and their
Affiliates and agrees to use such information in compliance with all relevant
policies, procedures and applicable Requirements of Laws (including United
States federal and state securities laws and regulations).

 

(b)                                 Confidential Information.  Each Lender, L/C
Issuer and Agent agrees to use all reasonable efforts to maintain, in accordance
with its customary practices, the confidentiality of information obtained by it
pursuant to any Loan Document, except that such information may be disclosed
(i) with the Borrower’s consent, (ii) to Related Persons of such Lender, L/C
Issuer or Agent, as the case may be, or to any Person that any L/C Issuer causes
to issue Letters of Credit hereunder, that are advised of the confidential
nature of such information and are instructed to keep such information
confidential in accordance with the terms hereof (including, without limitation,
Section 9.10(a)), (iii) to the extent such information presently is or hereafter
becomes (A) publicly available other than as a result of a breach of this
Section 9.10 or (B) available to such Lender, L/C Issuer or Agent or any of
their Related Persons, as the case may be, from a source (other than any Credit
Party) not known by them to be subject to disclosure restrictions, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, provided that
the Agent shall (A) give the applicable Credit Party written notice prior to
disclosing the information to the extent permitted by such Requirement of Law or
the legal process, (B) if the Credit Party initiates legal proceedings to obtain
a protective order or similar confidential treatment of such information, then,
Agent shall use reasonable efforts to cooperate with such Credit Party in such
legal proceedings, and (C) only disclose that portion of the confidential
information as counsel for Agent advises Agent it must disclose pursuant to such
requirement, (v) to the extent necessary or customary for inclusion in league
table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the

 

89

--------------------------------------------------------------------------------


 

exercise or enforcement of any right or remedy under any Loan Document, in
connection with any litigation or other proceeding to which such Lender, L/C
Issuer or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer or Agent or
any of their Related Persons.  In the event of any conflict between the terms of
this Section 9.10 and those of any other Contractual Obligation entered into
with any Credit Party (whether or not a Loan Document), the terms of this
Section 9.10 shall govern.  Subsections 9.10(a) and (b) shall survive for three
(3) years after the termination of this Agreement.

 

(c)                                  Tombstones.  Each Credit Party consents to
the publication by Agent or any Lender of advertising material relating to the
financing transactions contemplated by this Agreement using any Credit Party’s
name, product photographs, logo or trademark.  Agent or such Lender shall
provide a draft of any advertising material to the Borrower for review and
comment prior to the publication thereof.

 

(d)                                 Press Release and Related Matters.  No
Credit Party shall, and no Credit Party shall permit any of its Affiliates to,
issue any press release or other public disclosure (other than any document
filed with any Governmental Authority or required by law) using the name, logo
or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Agent is party
without the prior consent of GE Capital except to the extent required to do so
under applicable Requirements of Law and then, only after consulting with GE
Capital (if such consultation is permitted under applicable Requirements of
Law).

 

(e)                                  Distribution of Materials to Lenders and
L/C Issuers.  The Credit Parties acknowledge and agree that the Loan Documents
and all reports, notices, communications and other information or materials
provided or delivered by, or on behalf of, the Credit Parties hereunder
(collectively, the “Borrower Materials”) may be disseminated by, or on behalf
of, Agent, and made available, to the Lenders and the L/C Issuers by posting
such Borrower Materials on an E-System. The Credit Parties authorize Agent to
download copies of their logos from its website and post copies thereof on an
E-System.

 

9.11                           Set-off; Sharing of Payments.

 

(a)                                  Right of Setoff.  Each of Agent, each
Lender, each L/C Issuer and each Affiliate (including each branch office
thereof) of any of them is hereby authorized, without notice or demand (each of
which is hereby waived by each Credit Party), at any time and from time to time
during the continuance of any Event of Default and to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (whether general or special, time or demand, provisional or final, but
excluding trust accounts, tax accounts, withholding accounts, fiduciary accounts
and payroll accounts) at any time held and other Indebtedness, claims or other
obligations at any time owing by Agent, such Lender, such L/C Issuer or any of
their respective Affiliates to or for the credit or the account of the Borrower
or any other Credit Party against any Obligation of any Credit Party then due
and owing,

 

90

--------------------------------------------------------------------------------


 

whether or not any demand was made under any Loan Document with respect to such
Obligation.  No Lender or L/C Issuer shall exercise any such right of setoff
without the prior consent of Agent or Required Lenders. Each of Agent, each
Lender and each L/C Issuer agrees promptly to notify the Borrower and Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights under this Section 9.11 are
in addition to any other rights and remedies (including other rights of setoff)
that Agent, the Lenders, the L/C Issuer, their Affiliates and the other Secured
Parties, may have.

 

(b)                                 Sharing of Payments, Etc.  If any Lender,
directly or through an Affiliate or branch office thereof, obtains any payment
of any Obligation of any Credit Party (whether voluntary, involuntary or through
the exercise of any right of setoff or the receipt of any Collateral or
“proceeds” (as defined under the applicable UCC) of Collateral) other than
pursuant to Section 9.9 or Article X and such payment exceeds the amount such
Lender would have been entitled to receive if all payments had gone to, and been
distributed by, Agent in accordance with the provisions of the Loan Documents,
such Lender shall purchase for cash from other Lenders such participations in
their Obligations as necessary for such Lender to share such excess payment with
such Lenders to ensure such payment is applied as though it had been received by
Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of the Borrower, applied to repay the
Obligations in accordance herewith); provided, however, that (a) if such payment
is rescinded or otherwise recovered from such Lender or L/C Issuer in whole or
in part, such purchase shall be rescinded and the purchase price therefor shall
be returned to such Lender or L/C Issuer without interest and (b) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation.  If
a Non-Funding Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to Agent in an amount that
would satisfy the cash collateral requirements set forth in subsection 1.11(e).

 

9.12                           Counterparts; Facsimile Signature.  This
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Delivery of an executed signature page of
this Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

9.13                           Severability.  The illegality or unenforceability
of any provision of this Agreement or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

 

91

--------------------------------------------------------------------------------


 

9.14                           Captions.  The captions and headings of this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

 

9.15                           Independence of Provisions.  The parties hereto
acknowledge that this Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters, and that such limitations, tests and measurements are cumulative and
must each be performed, except as expressly stated to the contrary in this
Agreement.

 

9.16                           Interpretation.  This Agreement is the result of
negotiations among and has been reviewed by counsel to Credit Parties, Agent,
each Lender and other parties hereto, and is the product of all parties hereto. 
Accordingly, this Agreement and the other Loan Documents shall not be construed
against the Lenders or Agent merely because of Agent’s or Lenders’ involvement
in the preparation of such documents and agreements.  Without limiting the
generality of the foregoing, each of the parties hereto has had the advice of
counsel with respect to Sections 9.18 and 9.19.

 

9.17                           No Third Parties Benefited.  This Agreement is
made and entered into for the sole protection and legal benefit of the Borrower,
the Lenders, the L/C Issuers party hereto, Agent and, subject to the provisions
of Section 8.11, each other Secured Party, and their permitted successors and
assigns, and no other Person shall be a direct or indirect legal beneficiary of,
or have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents.  Neither Agent nor any Lender
shall have any obligation to any Person not a party to this Agreement or the
other Loan Documents.

 

9.18                           Governing Law and Jurisdiction.

 

(a)                                  Governing Law.  The laws of the State of
Illinois shall govern all matters arising out of, in connection with or relating
to this Agreement, including, without limitation, its validity, interpretation,
construction, performance and enforcement (including, without limitation, any
claims sounding in contract or tort law arising out of the subject matter hereof
and any determinations with respect to post-judgment interest).

 

(b)                                 Submission to Jurisdiction.  Any legal
action or proceeding with respect to any Loan Document shall be brought
exclusively in the courts of the State of Illinois located in the City of
Chicago, Illinois, or of the United States of America sitting in
Chicago, Illinois and, by execution and delivery of this Agreement, each party
executing this Agreement hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of Agent
to commence any proceeding in the federal or state courts of any other
jurisdiction to the extent Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents.  The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens,

 

92

--------------------------------------------------------------------------------


 

that any of them may now or hereafter have to the bringing of any such action or
proceeding in such jurisdictions.

 

(c)                                  Service of Process.  Each party hereto
hereby irrevocably waives personal service of any and all legal process,
summons, notices and other documents and other service of process of any kind
and consents to such service in any suit, action or proceeding brought in the
United States of America with respect to or otherwise arising out of or in
connection with any Loan Document by any means permitted by applicable
Requirements of Law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of such party specified herein
(and shall be effective when such mailing shall be effective, as provided
therein).  Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(d)                                 Non-Exclusive Jurisdiction.  Nothing
contained in this Section 9.18 shall affect the right of Agent or any Lender to
serve process in any other manner permitted by applicable Requirements of Law or
commence legal proceedings or otherwise proceed against any Credit Party in any
other jurisdiction.

 

9.19                           Waiver of Jury Trial.  THE PARTIES HERETO, TO THE
EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND
THEREBY.  THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.

 

9.20                           Entire Agreement; Release; Survival.

 

(a)                                  THE LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT OF THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
RELATING TO THE SUBJECT MATTER THEREOF AND ANY PRIOR LETTER OF INTEREST,
COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR AGREEMENTS INVOLVING ANY CREDIT
PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF THEIR RESPECTIVE AFFILIATES
RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR EFFECT OTHER
THAN THE FEE LETTER.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN
(UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENT OR SUCH TERMS OF
SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS
OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY
THEREWITH).

 

93

--------------------------------------------------------------------------------


 

(b)                                 Execution of this Agreement by the Credit
Parties constitutes a full, complete and irrevocable release of any and all
claims which each Credit Party may have at law or in equity in respect of all
prior discussions and understandings, oral or written, relating to the subject
matter of this Agreement and the other Loan Documents.  In no event shall any
Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings).  Each party hereto hereby waives, releases and agrees not
to sue upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(c)                                  (i) Any indemnification or other protection
provided to any Indemnitee pursuant to this Section 9.20, Sections 9.5 (Costs
and Expenses) and 9.6 (Indemnity) and Articles VIII (Agent) and X (Taxes, Yield
Protection and Illegality) and (ii) the provisions of Section 8.1 of the
Guaranty and Security Agreement, in each case, shall (x) survive the termination
of the Commitments and the payment in full of all other Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

 

9.21                           Patriot Act.  Each Lender that is subject to the
Patriot Act hereby notifies the Credit Parties that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the Patriot Act.

 

9.22                           Replacement of Lender.  Within forty-five days
after: (i) receipt by the Borrower of written notice and demand from any Lender
that is not Agent or an Affiliate of Agent (an “Affected Lender”) for payment of
additional costs as provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any
failure by any Lender (other than Agent or an Affiliate of Agent) to consent to
a requested amendment, waiver or modification to any Loan Document in which
Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, the Borrower may, at
its option, notify Agent and such Affected Lender (or such non-consenting
Lender) of the Borrower’s intention to obtain, at the Borrower’s expense, a
replacement Lender (“Replacement Lender”) for such Affected Lender (or such
non-consenting Lender), which Replacement Lender shall be reasonably
satisfactory to Agent.  In the event the Borrower obtains a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) shall sell and assign its Loans
and Commitments to such Replacement Lender, at par, provided that the Borrower
has reimbursed such Affected Lender for its increased costs for which it is
entitled to reimbursement under this Agreement through the date of such sale and
assignment.  In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.9 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 9.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 9.22, the

 

94

--------------------------------------------------------------------------------


 

Borrower shall be entitled (but not obligated) to execute such an Assignment on
behalf of such replaced Lender, and any such Assignment so executed by the
Borrower, the Replacement Lender and Agent, shall be effective for purposes of
this Section 9.22 and Section 9.9.  Notwithstanding the foregoing, with respect
to a Lender that is a Non-Funding Lender or an Impacted Lender, Agent may, but
shall not be obligated to, obtain a Replacement Lender and execute an Assignment
on behalf of such Non-Funding Lender or Impacted Lender at any time with three
(3) Business Days’ prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Loans and Commitments to be
sold and assigned, in whole or in part, at par.  Upon any such assignment and
payment and compliance with the other provisions of Section 9.9, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such replaced Lender to indemnification hereunder shall survive.

 

9.23                           Joint and Several.  The obligations of the Credit
Parties hereunder and under the other Loan Documents are joint and several.

 

9.24                           Creditor-Debtor Relationship.  The relationship
between Agent, each Lender and the L/C Issuer, on the one hand, and the Credit
Parties, on the other hand, is solely that of creditor and debtor.  No Secured
Party has any fiduciary relationship or duty to any Credit Party arising out of
or in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Credit Parties by virtue of,
any Loan Document or any transaction contemplated therein.

 

9.25                           Actions in Concert.  Notwithstanding anything
contained herein to the contrary, each Lender hereby agrees with each other
Lender that no Lender shall take any action to protect or enforce its rights
against any Credit Party arising out of this Agreement or any other Loan
Document (including exercising any rights of setoff) without first obtaining the
prior written consent of Agent or Required Lenders, it being the intent of
Lenders that any such action to protect or enforce rights under this Agreement
and the other Loan Documents shall be taken in concert and at the direction or
with the consent of Agent or Required Lenders.

 

ARTICLE X.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

10.1                           Taxes.

 

(a)                                  Except as otherwise provided in this
Section 10.1, each payment by any Credit Party under any Loan Document shall be
made free and clear of all present or future taxes, levies, imposts, deductions,
charges or withholdings imposed by any Governmental Authority, but excluding
Excluded Taxes, and all liabilities with respect thereto (and without deduction
for any of them) (collectively, the “Taxes”).

 

(b)                                 If any Taxes shall be required by law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) such amount shall be increased as necessary to ensure that,
after all required deductions for Taxes are made (including deductions
applicable to any increases to any amount under

 

95

--------------------------------------------------------------------------------


 

this Section 10.1), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the relevant Credit Party shall
make such deductions, (iii) the relevant Credit Party shall timely pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.

 

(c)                                  In addition, the Borrower agrees to pay,
and authorize Agent to pay in their name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”).  The Swingline Lender may, without any need for notice, demand or
consent from the Borrower, by making funds available to Agent in the amount
equal to any such payment, make a Swing Loan to the Borrower in such amount, the
proceeds of which shall be used by Agent in whole to make such payment.  Within
30 days after the date of any payment of Other Taxes by any Credit Party, the
Borrower shall furnish to Agent, at its address referred to in Section 9.2, the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of payment reasonably satisfactory to Agent.

 

(d)                                 The Borrower shall reimburse and indemnify,
within 30 days after receipt of demand therefor (with copy to Agent), each
Secured Party for all Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 10.1) paid by
such Secured Party and any Liabilities arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  A certificate of the Secured Party (or of Agent on behalf of such
Secured Party) claiming any compensation under this clause (d), setting forth
the amounts to be paid thereunder and delivered to the Borrower with copy to
Agent, shall be conclusive, binding and final for all purposes, absent manifest
error.  In determining such amount, Agent and such Secured Party may use any
reasonable averaging and attribution methods.

 

(e)                                  Any Lender claiming any additional amounts
payable pursuant to this Section 10.1 shall use its commercially reasonable
efforts (consistent with its internal policies and Requirements of Law) to
change the jurisdiction of its Lending Office or provide any certificate or
document that it is legally entitled to provide to the Borrower or Agent if such
a change or providing such certificate or document would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender.

 

(f)                                    (i) Each Non-U.S. Lender Party that, at
any of the following times, is entitled to an exemption from United States
withholding tax or is subject to such withholding tax at a reduced rate under an
applicable tax treaty, shall (w) on or

 

96

--------------------------------------------------------------------------------


 

prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party”
hereunder, (x) on or prior to the date on which any such form or certification
expires or becomes obsolete, (y) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this clause (i) and (z) from time to time if requested by the
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, (B) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent that such Non-U.S. Lender Party is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents.  Unless the Borrower and Agent have received forms or other
documents satisfactory to them indicating that payments under any Loan Document
to or for a Non-U.S. Lender Party are not subject to United States withholding
tax or are subject to such tax at a rate reduced by an applicable tax treaty,
the Credit Parties and Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.

 

(ii)                                  Each U.S. Lender Party shall (A) on or
prior to the date such U.S. Lender Party becomes a “U.S. Lender Party”
hereunder, (B) on or prior to the date on which any such form or certification
expires or becomes obsolete, (C) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this clause (f) and (D) from time to time if requested by the
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of Form W-9 (certifying
that such U.S. Lender Party is entitled to an exemption from U.S. backup
withholding tax) or any successor form.

 

(iii)                               Each Lender having sold a participation in
any of its Obligations or identified an SPV as such to Agent shall collect from
such participant or SPV the documents described in this clause (f) and provide
them to Agent.

 

(iv)                              If a payment made to a Non-U.S. Lender Party
would be subject to United States federal withholding tax imposed by FATCA if
such Non-U.S. Lender Party fails to comply with the applicable reporting
requirements of FATCA, such Non-U.S.

 

97

--------------------------------------------------------------------------------


 

Lender Party shall deliver to Agent and Borrower any documentation under any
Requirement of Law or reasonably requested by the Agent or Borrower sufficient
for Agent or Borrower to comply with their obligations under FATCA and to
determine that such Non-U.S. Lender has complied with such applicable reporting
requirements.

 

10.2                           Illegality.  If after the date hereof any Lender
shall determine that the introduction of any Requirement of Law, or any change
in any Requirement of Law or in the interpretation or administration thereof,
has made it unlawful, or that any central bank or other Governmental Authority
has asserted that it is unlawful, for any Lender or its Lending Office to make
LIBOR Rate Loans, then, on notice thereof by such Lender to the Borrower through
Agent, the obligation of that Lender to make LIBOR Rate Loans shall be suspended
until such Lender shall have notified Agent and the Borrower that the
circumstances giving rise to such determination no longer exists.

 

(a)                                  Subject to clause (c) below, if any Lender
shall determine that it is unlawful to maintain any LIBOR Rate Loan, the
Borrower shall prepay in full all LIBOR Rate Loans of such Lender then
outstanding, together with interest accrued thereon, either on the last day of
the Interest Period thereof if such Lender may lawfully continue to maintain
such LIBOR Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Rate Loans, together with any amounts
required to be paid in connection therewith pursuant to Section 10.4.

 

(b)                                 If the obligation of any Lender to make or
maintain LIBOR Rate Loans has been terminated, the Borrower may elect, by giving
notice to such Lender through Agent that all Loans which would otherwise be made
by any such Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

 

(c)                                  Before giving any notice to Agent pursuant
to this Section 10.2, the affected Lender shall designate a different Lending
Office with respect to its LIBOR Rate Loans if such designation will avoid the
need for giving such notice or making such demand and will not, in the judgment
of the Lender, be illegal or otherwise disadvantageous to the Lender.

 

10.3                           Increased Costs and Reduction of Return.

 

(a)                                  If any Lender or L/C Issuer shall determine
that, due to either (i) the introduction of, or any change in, or in the
interpretation of, any Requirement of Law or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in the case of either clause (i) or
(ii) subsequent to the date hereof, there shall be any increase in the cost to
such Lender or L/C Issuer of agreeing to make or making, funding or maintaining
any LIBOR Rate Loans or of issuing or maintaining any Letter of Credit, then the
Borrower shall be liable for, and shall from time to time, within thirty (30)
days of demand therefor by such Lender or L/C Issuer (with a copy of such demand
to Agent), pay to Agent for the account of such Lender or L/C Issuer, additional
amounts as are sufficient to compensate such Lender or L/C Issuer for such
increased costs; provided, that the Borrower shall not be required to compensate
any Lender or L/C Issuer pursuant to this

 

98

--------------------------------------------------------------------------------


 

subsection 10.3(a) for any increased costs incurred more than 180 days prior to
the date that such Lender or L/C Issuer notifies the Borrower, in writing of the
increased costs and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

(b)                                 If any Lender or L/C Issuer shall have
determined that:

 

(i)                                     the introduction of any Capital Adequacy
Regulation;

 

(ii)                                  any change in any Capital Adequacy
Regulation;

 

(iii)                               any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof; or

 

(iv)                              compliance by such Lender or L/C Issuer (or
its Lending Office) or any entity controlling the Lender or L/C Issuer, with any
Capital Adequacy Regulation resulting from an event set forth in clauses (i),
(ii) or (iii) above;

 

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrower shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrower shall not be required
to compensate any Lender or L/C Issuer pursuant to this subsection 10.3(b) for
any amounts incurred more than 180 days prior to the date that such Lender or
L/C Issuer notifies the Borrower, in writing of the amounts and of such Lender’s
or L/C Issuer’s intention to claim compensation thereof; provided, further, that
if the event giving rise to such increase is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

(c)                      Notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in a Requirement of Law under subsection (a) and/or a
change in Capital Adequacy Requirement under subsection (b) above, as
applicable, regardless of the date enacted, adopted or issued.

 

10.4                           Funding Losses.  The Borrower agrees to reimburse
each Lender and to hold each Lender harmless from any loss or expense which such
Lender may sustain or incur as a consequence of:

 

99

--------------------------------------------------------------------------------


 

(a)                                  the failure of the Borrower to make any
payment or mandatory prepayment of principal of any LIBOR Rate Loan (including
payments made after any acceleration thereof);

 

(b)                                 the failure of the Borrower to borrow,
continue or convert a Loan after it has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Conversion/Continuation;

 

(c)                                  the failure of the Borrower to make any
prepayment after it has given a notice in accordance with Section 1.7;

 

(d)                                 the prepayment (including pursuant to
Section 1.8) of a LIBOR Rate Loan on a day which is not the last day of the
Interest Period with respect thereto; or

 

(e)                                  the conversion pursuant to Section 1.6 of
any LIBOR Rate Loan to a Base Rate Loan on a day that is not the last day of the
applicable Interest Period;

 

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred.  Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

 

10.5                           Inability to Determine Rates.  If Agent shall
have determined in good faith that for any reason adequate and reasonable means
do not exist for ascertaining the LIBOR for any requested Interest Period with
respect to a proposed LIBOR Rate Loan or that the LIBOR applicable pursuant to
subsection 1.3(a) for any requested Interest Period with respect to a proposed
LIBOR Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding or maintaining such Loan, Agent will forthwith give notice of such
determination to the Borrower and each Lender.  Thereafter, the obligation of
the Lenders to make or maintain LIBOR Rate Loans hereunder shall be suspended
until Agent revokes such notice in writing.  Upon receipt of such notice, the
Borrower may revoke any Notice of Borrowing or Notice of Conversion/Continuation
then submitted by it.  If the Borrower does not revoke such notice, the Lenders
shall make, convert or continue the Loans, as proposed by the Borrower, in the
amount specified in the applicable notice submitted by the Borrower, but such
Loans shall be made, converted or continued as Base Rate Loans.

 

100

--------------------------------------------------------------------------------


 

10.6         Reserves on LIBOR Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional costs on the unpaid principal amount of
each LIBOR Rate Loan equal to actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), payable on each date
on which interest is payable on such Loan provided the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to Agent)
of such additional interest from the Lender.  If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest shall be payable fifteen (15) days from receipt of such notice;
provided that in no event shall additional interest be payable pursuant to this
Section 10.6 with respect to any time period which is more than three hundred
sixty (360) days prior to any such notice.

 

10.7         Certificates of Lenders.  Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrower (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrower in the absence of manifest error.

 

ARTICLE XI.
DEFINITIONS

 

11.1         Defined Terms.  The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Affected Lender”

 

9.22

“Agent Report”

 

8.5(c)

“Aggregate Excess Funding Amount”

 

1.11(e)

“Borrower”

 

Preamble

“Borrower Materials”

 

9.10(d)

“Control Agreement Availability”

 

4.11

“EBITDA”

 

Exhibit 4.2(b)

“Eligible Accounts”

 

1.13

“Eligible Inventory”

 

1.14

“Event of Default”

 

7.1

“Fee Letter”

 

1.9(a)

“Fixed Charge Coverage Ratio”

 

Exhibit 4.2(b)

“Fixed Charge Trigger Event”

 

6.1

“Holdings”

 

Recitals

“Indemnified Matters”

 

9.6

“Indemnitees”

 

9.6

“Intercompany Notes”

 

5.4(b)

“Investments”

 

5.4

“L/C Reimbursement Agreement”

 

1.1(c)

“L/C Reimbursement Date”

 

1.1(c)

 

101

--------------------------------------------------------------------------------


 

“L/C Request”

 

1.1(c)

“L/C Sublimit”

 

1.1(c)

“Lender”

 

Preamble

“Letter of Credit Fee”

 

1.9(c)

“Maximum Revolving Loan Balance”

 

1.1(b)

“Maximum Lawful Rate”

 

1.3(d)

“MNPI”

 

9.10(a)

“Note Exchange Agreement”

 

“Holdco Notes” definition

“Notice of Conversion/Continuation”

 

1.6(a)

“Overadvance”

 

1.1(b)

“Other Taxes”

 

10.1(b)

“Permitted Liens”

 

5.1

“Register”

 

1.4(b)

“Restricted Payments”

 

5.11

“Replacement Lender”

 

9.22

“Revolving Loan Commitment”

 

1.1(b)

“Revolving Loan”

 

1.1(b)

“Sale”

 

9.9(b)

“Settlement Date”

 

1.11(b)

“Swingline Request”

 

1.1(d)

“Tax Returns”

 

3.10

“Taxes”

 

10.1(a)

“Unused Commitment Fee”

 

1.9(b)

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party, net of any credits, rebates or offsets owed to such customer.

 

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person (other than another Credit Party).

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  A Person

 

102

--------------------------------------------------------------------------------


 

shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, by contract or otherwise.  Without limitation, any director,
executive officer or beneficial owner of ten percent (10%) or more of the Stock
(either directly or through ownership of Stock Equivalents) of a Person shall
for the purposes of this Agreement, be deemed to be an Affiliate of the other
Person.  Notwithstanding the foregoing, neither Agent nor any Lender shall be
deemed an “Affiliate” of any Credit Party or of any Subsidiary of any Credit
Party solely by reason of the provisions of the Loan Documents.

 

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

 

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$20,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

 

“Applicable Margin” means:  (i) if a Base Rate Loan, one and one-quarter percent
(1.25%) per annum and (ii) if a LIBOR Rate Loan, two and one-half percent
(2.50%) per annum.  Notwithstanding anything herein to the contrary, Swing Loans
may not be LIBOR Rate Loans.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender described in the
first two sentences of the definition of “Affiliate” or (iii) any Person (other
than an individual) or any Affiliate of any Person (other than an individual)
that administers or manages such Lender.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

 

“Attorney Costs” means and includes all reasonable documented fees and
disbursements of any law firm or other external counsel.

 

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Balance plus the unrestricted cash and cash
equivalents of the Credit Parties to the extent held in deposit and securities
accounts subject to a Control Agreement in favor of the Agent (excluding any
cash collateral held by Agent or any L/C Issuer solely to secure Letter of
Credit Obligations), exceeds (b) the aggregate outstanding principal balance of
Revolving Loans.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.).

 

103

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of three months determined two (2) Business Days prior to
such day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over
the Applicable Margin for Base Rate Loans, in each instance, as of such day. 
Any change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the Federal Funds Rate or
LIBOR for an Interest Period of three months.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(2) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

 

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.

 

“Borrowing Base” means, as of any date of determination by Agent, from time to
time, an amount equal to the sum at such time of:

 

(a)           85% of the book value of Eligible Accounts at such time; and

 

(b)           the lesser of (i) 65% of the book value of Eligible Inventory
valued at the lower of cost or market on a first-in, first-out basis, and
(ii) 85% of the book value of Eligible Inventory, multiplied by the NOLV Factor;

 

in each case less Reserves established by Agent at such time in its Permitted
Discretion.

 

“Borrowing Base Certificate” means a certificate of the Borrower, on behalf of
each Credit Party, in substantially the form of Exhibit 11.1(b) hereto, duly
completed as of the last day of each month or, following an Event of Default, as
of a date acceptable to Agent in its sole discretion, but in any event not more
frequently than the last day of each week.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

 

“Canadian Dollars” means lawful money of Canada.

 

104

--------------------------------------------------------------------------------


 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

 

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease.

 

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Subsidiary of any Credit Party under any Capital Leases.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

 

“Changed Circumstances” means, any material facts or circumstances which arise
after the Closing Date or which otherwise first become known to Agent after the
Closing Date.

 

“Closing Date” means March 24, 2011.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all Property (other than Excluded Property) and interests in
Property (other than Excluded Property) and proceeds thereof now owned or
hereafter acquired by any Credit Party, any of their respective Subsidiaries and
any other Person who has granted a Lien to Agent, in or upon which a Lien is
granted or purported to be granted or now or hereafter exists in favor of any
Lender or Agent for the benefit of

 

105

--------------------------------------------------------------------------------


 

Agent, Lenders and other Secured Parties, whether under this Agreement or under
any other documents executed by any such Persons and delivered to Agent.

 

“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
each Control Agreement, and all other security agreements, pledge agreements,
patent and trademark security agreements, lease assignments, guarantees and
other similar agreements, and all amendments, restatements, modifications or
supplements thereof or thereto, by or between any one or more of any Credit
Party, any of their respective Subsidiaries or any other Person pledging or
granting a lien on Collateral or guaranteeing the payment and performance of the
Obligations, and any Lender or Agent for the benefit of Agent, the Lenders and
other Secured Parties now or hereafter delivered to the Lenders or Agent
pursuant to or in connection with the transactions contemplated hereby, and all
financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or comparable law) against any such Person as debtor in
favor of any Lender or Agent for the benefit of Agent, the Lenders and the other
Secured Parties, as secured party, as any of the foregoing may be amended,
restated and/or modified from time to time.

 

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided that following acceleration of the Loans, such term means,
as to any Lender, the percentage equivalent of the principal amount of the Loans
held by such Lender, divided by the aggregate principal amount of the Loans held
by all Lenders.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person; provided, however, that the term
Contingent Obligations shall not include endorsements of instruments for deposit
or collection or standard contractual indemnities, in each case extended in the
Ordinary Course of Business.  The amount of any Contingent Obligation shall be
equal to the lesser at such time of (x) the stated or determinable amount of the
obligation so guaranteed or otherwise supported and (y) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligations or, if not a fixed and determined amount,
the maximum amount so guaranteed or supported.

 

106

--------------------------------------------------------------------------------


 

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

“Control Agreement” means a tri-party deposit account, securities account or
commodities account control agreement by and among the applicable Credit Party,
Agent and the depository, securities intermediary or commodities intermediary,
and each in form and substance reasonably satisfactory to Agent and in any event
providing to Agent “control” of such deposit account, securities or commodities
account within the meaning of Articles 8 and 9 of the UCC.

 

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit Parties” means Holdings, the Borrower and each other Person (i) which
executes a guaranty of the Obligations, (ii) which grants a Lien on all or
substantially all of its assets to secure payment of the Obligations and
(iii) all of the Stock of which is pledged to Agent for the benefit of the
Secured Parties.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Debt Rating” means, as of any date of determination, the debt rating as
determined by either Moody’s Investors Service, Inc. and any successor thereto
(“Moody’s”) or Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto (“S&P”); provided that if either
Moody’s or S&P shall change the basis on which ratings are established by it,
each reference to the Debt Rating announced by Moody’s or S&P shall refer to the
then equivalent rating by Moody’s or S&P, as the case may be.

 

“Disqualified Stock” means any Stock or Stock Equivalent that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligations or otherwise, or redeemable at the option of the holder
thereof, in whole or in part within ninety (90) days of the Revolving
Termination Date, (b) is secured by any assets of Holdings or any of its
Subsidiaries, (c) is exchangeable or convertible at the option of the holder
into Indebtedness of Holdings or any of its Subsidiaries or (d) provides for the
mandatory payment of dividends regardless of whether or not the board of
directors has declared any dividends.  Notwithstanding the preceding sentence,
any Stock or Stock

 

107

--------------------------------------------------------------------------------


 

Equivalent that would constitute Disqualified Stock solely because the holders
thereof have the right to require Holdings or any of its Subsidiaries to
repurchase such Stock or Stock Equivalent upon the occurrence of a “change of
control” or an asset disposition shall not constitute Disqualified Stock if the
terms of such Stock or Stock Equivalent provide that Holdings or any of its
Subsidiaries may not repurchase or redeem any such Stock or Stock Equivalent
pursuant to such provisions unless such repurchase or redemption complies with
the provisions of Section 5.11.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail (including, for the avoidance of doubt, portable document
format (“pdf”) attachments to such e-mail) or E-Fax, or otherwise to or from an
E-System or other equivalent service reasonably acceptable to Agent.

 

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly

 

108

--------------------------------------------------------------------------------


 

waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code to qualify thereunder; (j) a Title IV plan is in “at risk”
status within the meaning of Code Section 430(i); (k) a Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Section 432(b) of
the Code; and (l) any other event or condition that might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of any material liability upon any ERISA Affiliate under
Title IV of ERISA other than for PBGC premiums due but not delinquent.

 

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

 

“Excluded Property” has the meaning set forth in the Guaranty and Security
Agreement.

 

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profits taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party by the jurisdiction
(or any political subdivision thereof) under the laws of which such Secured
Party is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located; (c) withholding taxes to
the extent that the obligation to withhold amounts existed on the date that such
Person became a “Secured Party” under this Agreement in the capacity under which
such Person makes a claim under Section 10.1(b) or designates a new Lending
Office, except in each case to the extent such Person is a direct or indirect
assignee (other than pursuant to Section 9.22) of any other Secured Party that
was entitled, at the time the assignment to such Person became effective, to
receive additional amounts under Section 10.1(b); (d) taxes that are directly
attributable to the failure (other

 

109

--------------------------------------------------------------------------------


 

than as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to Section 10.1(f);
and (e) in the case of a Non-U.S Lender Party, any United States federal
withholding taxes imposed on amounts payable to such Non-U.S. Lender Party as a
result of such Non-U.S. Lender Party’s failure to comply with FATCA to establish
a complete exemption from withholding thereunder.

 

“Existing Senior Notes” means those certain unsecured 10% Senior Notes in the
original aggregate principal amount of $120,000,000 issued prior to the date
hereof and maturing on February 18, 2012, issued pursuant to the Existing Senior
Notes Indenture.

 

“Existing Senior Note Documents” means the Existing Senior Notes Indenture, the
Existing Senior Notes and all other documents related to or executed in
connection with the Existing Senior Notes Indenture or the Existing Senior
Notes.

 

“Existing Senior Notes Indenture” means the Indenture dated February 18, 2004,
entered into among the Borrower, as issuer, and U.S. Bank National Association,
as trustee, as the same has been and may be amended or modified from time to
time in accordance with the terms thereof.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

 

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code, the United States
Treasury Regulations promulgated thereunder and published guidance with respect
thereto.

 

“Federal Flood Insurance” means Federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day,

 

110

--------------------------------------------------------------------------------


 

the Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day on such transactions as determined by Agent in a commercially
reasonable manner.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that meets the requirements
set forth by FEMA in its Mandatory Purchase of Flood Insurance Guidelines. 
Flood Insurance shall be in an amount equal to the full, unpaid balance of the
Loans and any prior liens on the Real Estate up to the maximum policy limits set
under the National Flood Insurance Program, or as otherwise required by Agent,
with deductibles not to exceed $50,000.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 11.3 hereof.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

111

--------------------------------------------------------------------------------


 

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of even date herewith, in form and substance reasonably
acceptable to Agent and the Borrower, made by the Credit Parties in favor of
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated and/or modified from time to time.

 

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response, Compensation, and
Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant,
pollutant, petroleum or any fraction thereof, asbestos, asbestos containing
material, polychlorinated biphenyls, mold, and radioactive substances or any
other substance that is toxic, ignitable, reactive, corrosive, caustic, or
dangerous.

 

“Holdco Notes” means the loans made to Holdings pursuant to the Note Exchange
Agreement dated December 30, 2010 (the “Note Exchange Agreement”) in an
aggregate principal amount of $23,000,000.

 

“Immaterial Subsidiary” means, as of any date, any Subsidiary of Borrower whose
(x) total assets as of the applicable date of determination are less than
$100,000 and (y) total revenues for the most recent twelve-month period do not
exceed $100,000; provided that a Subsidiary of Borrower will not be considered
an Immaterial Subsidiary if it, as of any date, together with all other
Immaterial Subsidiaries, has total assets, as of such date in excess of $500,000
or has total revenues for the most recent twelve-month period in excess of
$500,000.

 

“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.

 

 “Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than accrued expenses and
trade payables incurred in the Ordinary Course of Business); (c) the face amount
of all letters of credit issued for the account of such Person and without
duplication, all drafts drawn thereunder and all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments issued by such Person; (d) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of Property, assets or businesses;
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to Property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such Property); (f) all Capital Lease Obligations; (g)
the principal balance outstanding under any synthetic lease, off-balance sheet
loan or similar off balance sheet financing product; (h) all

 

112

--------------------------------------------------------------------------------


 

obligations under Disqualified Stock; (i) all indebtedness referred to in
clauses (a) through (h) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in Property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness; provided that if such Indebtedness shall not have
been assumed by such Person and is otherwise non-recourse to such Person, the
amount of such obligation treated as Indebtedness shall not exceed the fair
market value of such property or assets; and (j) all Contingent Obligations
described in clause (a) of the definition thereof in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (i) above.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names and Trade Secrets.

 

“Intercreditor Agreement” means, if the Refinanced Senior Notes are secured by
any Liens on Property of a Credit Party, the Intercreditor Agreement entered
into on or before the Refinancing Consummation Date between the Agent and the
Refinanced Senior Note Holders (or any agent or trustee for the Refinanced
Senior Note Holders, on behalf of such Refinanced Senior Note Holders), which
agreement shall be in form and substance reasonably satisfactory to Agent and
which shall include, without limitation, an agreement for access to and use by
Agent of the Refinanced Senior Note Priority Collateral.

 

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans (including Swing Loans) the
first day of each month.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three, or six months thereafter, as selected by
the Borrower in its Notice of Borrowing or Notice of Conversion/Continuation;
provided that:

 

113

--------------------------------------------------------------------------------


 

(a)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day which is not a Business Day, that Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

(b)           any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c)           no Interest Period for any Revolving Loan shall extend beyond the
Revolving Termination Date.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

 

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

 

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof.

 

“IP License” means all Contractual Obligations, whether written or oral,
licensing any right, title and interest in or relating to any Intellectual
Property.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.

 

114

--------------------------------------------------------------------------------


 

“L/C Issuer” means any Lender or an Affiliate thereof or a bank or other legally
authorized Person, in each case, reasonably acceptable to Agent, in such
Person’s capacity as an issuer of Letters of Credit hereunder.

 

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof or to Agent, as and when matured, to
pay all amounts drawn under such Letter of Credit.

 

 “Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

 

“Letter of Credit” means documentary or standby letters of credit issued for the
account of the Borrower by L/C Issuers, and bankers’ acceptances issued by the
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in subsection 1.1(c) with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto minus the amount of all cash
collateral held by the Agent or the L/C Issuer with respect thereto.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR 01 Page as of 11:00 A.M. (London, England time) two (2) Business Days
prior to the first day in such Interest Period.  If no such offered rate exists,
such rate will be the rate of interest per annum, as reasonably determined by
Agent at which deposits of Dollars in immediately available funds are offered at
11:00 A.M. (London, England time) two (2) Business Days prior to the first day
in such Interest Period by major financial institutions reasonably satisfactory
to Agent in the London interbank market for such Interest Period for the
applicable principal amount on such date of determination.

 

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature

 

115

--------------------------------------------------------------------------------


 

whatsoever (including those created by, arising under or evidenced by any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement naming the owner of the asset to which such lien relates as debtor,
under the UCC or any comparable law) and any contingent or other agreement to
provide any of the foregoing, but not including the interest of a lessor under a
lease which is not a Capital Lease.  For the avoidance of doubt, “Lien” shall
not be deemed to include any IP License.

 

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.

 

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Master Agreement for Standby Letters of Credit, the Master
Agreement for Documentary Letters of Credit, the subordination agreement (if
any), the Intercreditor Agreement and all documents delivered to Agent and/or
any Lender in connection with any of the foregoing.

 

“Management Agreement” means that certain Advisory Services Agreement dated as
of January 9, 2007 between Sponsor or its Affiliates and Holdings, as amended or
otherwise modified from time to time.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties or financial condition
of any Credit Party or the Credit Parties and their Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Credit Party, any
Subsidiary of any Credit Party or any other Person (other than Agent or Lenders)
to perform in any material respect its obligations under any Loan Document; or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability of any Loan Document, or (ii) the perfection or priority of any
Lien on a material portion of Collateral granted to the Lenders or to Agent for
the benefit of the Secured Parties under any of the Collateral Documents.

 

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$5,000,000 in the aggregate.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements

 

116

--------------------------------------------------------------------------------


 

located in Special Flood Hazard Areas in participating communities and provides
protection to property owners through a Federal insurance program.

 

“Net Issuance Proceeds” means, in respect of any issuance of debt or equity,
cash proceeds (including cash proceeds as and when received in respect of
non-cash proceeds received or receivable in connection with such issuance), net
of underwriting discounts and reasonable out-of-pocket costs and expenses paid
or incurred in connection therewith in favor of any Person not an Affiliate of
the Borrower.

 

“Net Orderly Liquidation Value” means the cash proceeds of Inventory, as
applicable, which could be obtained in an orderly liquidation (net of all
liquidation expenses, costs of sale, operating expenses and retrieval and
related costs), as determined pursuant to the most recent third-party appraisal
of such Inventory delivered to Agent by an appraiser reasonably acceptable to
Agent.

 

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the book value of Inventory, expressed as a percentage. 
The NOLV Factor will be increased or reduced promptly upon receipt by Agent of
each updated appraisal.

 

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Lender that has (i) become subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws, (ii)
a custodian, conservator, receiver or similar official appointed for it or any
substantial part of such Person’s assets, or (iii) made a general assignment for
the benefit of creditors, been liquidated, or otherwise been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or bankrupt, and for clause (d), and Agent
has determined that such Lender is reasonably likely to fail to fund any
payments required to be made by it under the Loan Documents.

 

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

 

“Note” means any Revolving Note or Swingline Note, and “Notes” means all such
Notes.

 

117

--------------------------------------------------------------------------------


 

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.

 

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, any L/C Issuer or any other Person required to be indemnified,
that arises under any Loan Document, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.

 

“OCM” means OCM Mezzanine Fund II, L.P., and any other investment entity
controlled or under common control with OCM Mezzanine Fund II, L.P.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Permitted Acquisition” means any Acquisition by (i) a Credit Party (other than
Holdings) of substantially all of the assets of a Target, which assets are
located in the United States, Mexico or Canada or (ii) a Credit Party (other
than Holdings) of 100% of

 

118

--------------------------------------------------------------------------------


 

the Stock and Stock Equivalents of a Target organized under the laws of any
State in the United States or the District of Columbia or Mexico or Canada, in
each case, to the extent that each of the following conditions shall have been
satisfied:

 

(a)           to the extent the Acquisition will be financed in whole or in part
with the proceeds of any Loan, the conditions set forth in Section 2.2 shall
have been satisfied;

 

(b)           the Borrower shall have notified Agent and Lenders of such
proposed Acquisition at least fifteen (15) days prior to the consummation
thereof and furnished to Agent and Lenders at least fifteen (15) days prior to
the consummation thereof (1) an executed term sheet and/or letter of intent
(setting forth in reasonable detail the terms and conditions of such
Acquisition) and, at the reasonable request of Agent, such other reasonably
available information and documents that Agent may request, including, without
limitation, executed counterparts (if then executed) of the respective
agreements, documents or instruments pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith (it being understood that documents furnished under this clause (1)
are for informational purposes only and are not intended to grant Agent any
independent or additional approval rights over the documents so furnished
hereunder), (2) pro forma financial statements of the Borrower and its
Subsidiaries after giving effect to the consummation of such Acquisition, (3) a
certificate of a Responsible Officer of the Borrower demonstrating on a pro
forma basis compliance with the covenants set forth in Article VI after giving
effect to the consummation of such Acquisition and (4) copies of such other
agreements, instruments and other documents as Agent reasonably shall request
(to the extent available);

 

(c)           the Borrower and its Subsidiaries (including any new Subsidiary)
shall execute and deliver the agreements, instruments and other documents
required by Section 4.13 and Agent shall have received, for the benefit of the
Secured Parties, a collateral assignment of the seller’s representations,
warranties and indemnities to the Borrower or any of its Subsidiaries under the
acquisition documents;

 

(d)           such Acquisition shall not be hostile and shall have been approved
by the board of directors (or other similar body) and/or the stockholders or
other equityholders of the Target;

 

(e)           no Default or Event of Default shall then exist or would exist
after giving effect thereto;

 

(f)            average daily Availability shall be not less than $5,000,000
after giving effect to such Acquisition and for the thirty (30) day period
preceding such Acquisition;

 

(g)           the total consideration paid or payable (including without
limitation, all transaction costs, assumed Indebtedness and Liabilities
incurred, assumed or reflected on a consolidated balance sheet of the Credit
Parties and their Subsidiaries after giving effect

 

119

--------------------------------------------------------------------------------


 

to such Acquisition and the maximum amount of all deferred payments) for all
Acquisitions consummated during (i) any year shall not exceed $25,000,000 in the
aggregate for all such Acquisitions and (ii) the term of this Agreement shall
not exceed $50,000,000 in the aggregate for all such Acquisitions (excluding
consideration financed with (A) equity issuances, other than issuances of
Disqualified Stock, and/or (B) Subordinated Indebtedness); and

 

(h)           the Target has EBITDA, subject to pro forma adjustments reasonably
acceptable to Agent, for the most recent four quarters prior to the acquisition
date for which financial statements are available, greater than zero

 

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until, following a request by the Borrowers for such Accounts
and Inventory to be included in the Borrowing Base, a field examination (and, if
required by Agent, an Inventory appraisal) with respect thereto has been
completed to the satisfaction of Agent, including the establishment of Reserves
required in Agent’s Permitted Discretion; provided that field examinations and
appraisals in connection with Permitted Acquisitions shall not count against the
limited number of field examinations or appraisals for which expense
reimbursement may be sought.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment.  Agent shall provide not less than three
(3) Business Days notice to the Borrower of (i) the establishment or
modification of a Reserve or (ii) the modification of eligibility criteria set
forth in Sections 1.13 and 1.14 (during which period Agent shall engage in good
faith discussions with the Borrower regarding such Reserve or eligibility
criteria modification, as applicable); provided, that, notwithstanding such
notice period, for purposes of calculating Availability for any requested
Borrowing after such notice has been issued by Agent, such Reserve or
eligibility criteria modification, as applicable, shall be deemed to be
immediately in effect.

 

“Permitted Refinancing” means Indebtedness constituting a refinancing, amendment
and/or extension of Indebtedness permitted under Section 5.5 (other than the
Existing Senior Notes which shall be refinanced only pursuant to a Permitted
Senior Notes Refinancing) that (a) has an aggregate outstanding principal amount
not greater than the aggregate principal amount of the Indebtedness being
refinanced or extended, (b) has a weighted average maturity (measured as of the
date of such refinancing or extension) and maturity no shorter than that of the
Indebtedness being refinanced or extended, (c) is not entered into as part of a
sale leaseback transaction, (d) is not secured by a Lien on any assets other
than the collateral securing the Indebtedness being refinanced or extended, (e)
the obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms not materially less
favorable to the Credit Parties, taken as a whole, than those of the
Indebtedness being refinanced or extended.

 

120

--------------------------------------------------------------------------------


 

“Permitted Senior Notes Refinancing” means Indebtedness constituting a
refinancing (including without limitation an amendment and/or extension of the
Existing Senior Note Documents) of the Existing Senior Notes that (a) has an
aggregate outstanding principal amount not greater than $120,000,000, (b) is not
secured by Liens on any assets other than a first priority Lien on the
Refinanced Senior Notes Priority Collateral and a second priority lien on the
Revolving Priority Collateral (to the extent such Liens are expressly permitted
pursuant to the terms of the Intercreditor Agreement), and (c) has a weighted
average maturity (measured as of the date of such refinancing or extension) and
maturity no shorter than that of the Indebtedness being refinanced or extended. 
For the avoidance of doubt, the Permitted Senior Notes Refinancing may be
consummated with proceeds of a Revolving Loan available in accordance with this
Agreement, so long as after giving effect to such consummation, Availability
shall not be less than $5,000,000.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

 

“Pledged Collateral” has the meaning specified in the Guaranty and Security
Agreement and shall include any other Collateral required to be delivered to
Agent pursuant to the terms of any Collateral Document.

 

“Prior Indebtedness” means the Indebtedness and obligations specified in
Schedule 11.1 hereto.

 

“Prior Lender” means Credit Suisse AG as Administrative Agent and Collateral
Agent under that certain First Lien Secured Credit Agreement dated as of January
9, 2007, as amended from time to time.

 

“Pro Forma EBITDA” means, with respect to any Target, EBITDA for such Target for
the most recent twelve (12) fiscal month period for which financial statements
are available at the time of the determination thereof, adjusted by verifiable
expense reductions, including excess owner compensation, if any, which are
expected to be realized, in each case calculated by the Borrower and approved by
Agent and Required Lenders.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Rate Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter

 

121

--------------------------------------------------------------------------------


 

into any of the foregoing), whether or not any such transaction is governed by
or subject to any master agreement, (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of ISDA Master Agreement, including any such
obligations or liabilities under any ISDA Master Agreement and (c) any other
agreements or arrangements designed to provide protection against fluctuations
in interest or currency exchange rates.

 

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

 

“Refinanced Senior Note Documents” means each agreement, instrument or document
executed and delivered in connection with the Permitted Senior Notes
Refinancing.

 

“Refinanced Senior Note Holders” means the holders of the Refinanced Senior
Notes.

 

“Refinanced Senior Notes” means the notes (or other Indebtedness) issued after
the Closing Date in substitution and replacement of the Existing Senior Notes
pursuant to the Refinanced Senior Note Documents.

 

“Refinanced Senior Notes Priority Collateral” means all Collateral, other than
Revolving Priority Collateral, now owned or hereafter acquired (including,
without limitation, any of the following property acquired or created after the
commencement of any Insolvency Proceeding) to the extent securing Refinanced
Senior Notes pursuant to the Refinanced Senior Note Documents, including, for
the avoidance of doubt, the following:

 

(a)           all Equipment, Fixtures, intellectual property and Investment
Property (other than any Investment Property to the extent constituting
Revolving Priority Collateral or identifiable proceeds of Revolving Priority
Collateral), including the capital stock or other equity interests held by
Holdings or any other Credit Party that is a Subsidiary of Holdings,

 

(b)           any fee owned Real Estate;

 

(c)           except to the extent constituting Revolving Priority Collateral,
all Instruments, Documents and General Intangibles;

 

(d)           all Commercial Tort Claims (other than Commercial Tort Claims to
the extent constituting Revolving Priority Collateral); and

 

(e)           all collateral security and guarantees with respect to the
foregoing, and all cash, Money, insurance proceeds, Instruments, Securities,
Financial Assets and Deposit Accounts received as proceeds of any Refinanced
Senior Notes Priority Collateral.

 

122

--------------------------------------------------------------------------------


 

As used in this definition, capitalized terms which are not otherwise defined in
this Agreement shall have the meanings assigned by the UCC.

 

“Refinancing Consummation Date” means the Business Day occurring no later than
December 31, 2011 upon which each of the following conditions has been satisfied
or waived in a manner acceptable to Agent in its sole discretion:

 

(a)           Agent shall have received an executed copy of the Refinanced
Senior Note Documents (together with all schedules, exhibits and amendments
thereto), certified by an officer of the Borrower as being a true, correct and
complete copy thereof, and all Refinanced Senior Note Documents shall be
acceptable to Agent in form and substance;

 

(b)           To the extent the Borrower has granted to any Refinanced Senior
Note Holders (or any agent or trustee for such Refinanced Senior Note Holders) a
second priority security interest in any of the Revolving Priority Collateral,
the Borrower shall have simultaneously granted to Agent, for the benefit of the
Secured Creditors, a second priority security interest in the Refinanced Senior
Notes Priority Collateral, which security interest shall be in form and
substance satisfactory to Agent; and

 

(c)           Agent shall have received the Intercreditor Agreement duly
executed by the Borrower and the Refinanced Senior Note Holders (or any agent or
trustee for the Refinanced Senior Note Holders, on behalf of such Refinanced
Senior Note Holders).

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitments then in
effect, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal

 

123

--------------------------------------------------------------------------------


 

amount of Revolving Loans (other than Swing Loans) then outstanding, outstanding
Letter of Credit Obligations, amounts of participations in Swing Loans and the
principal amount of unparticipated portions of Swing Loans.

 

“Required Revolving Lenders” means at any time (a) Lenders then holding at least
sixty six and two-thirds percent (66-2/3%) of the sum of the Aggregate Revolving
Loan Commitments then in effect, or (b) if the Aggregate Revolving Loan
Commitments have terminated, Lenders then holding at least sixty six and
two-thirds percent (66-2/3%) of the sum of the aggregate outstanding amount of
Revolving Loans, outstanding Letter of Credit Obligations, amounts of
participations in Swing Loans and the principal amount of unparticipated
portions of Swing Loans.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
having the force of law and applicable to or binding upon such Person or any of
its Property or to which such Person or any of its Property is subject.

 

“Reserves” means, with respect to the Borrowing Base (a) reserves established by
Agent from time to time against Eligible Accounts pursuant to Section 1.13 and
Eligible Inventory pursuant to Section 1.14, and (b) such other reserves against
Eligible Accounts, Eligible Inventory or Availability that Agent may, in its
Permitted Discretion, establish from time to time.  Without limiting the
generality of the foregoing, Reserves established to ensure the payment of
accrued interest expenses or Indebtedness shall be deemed to be an exercise of
Agent’s Permitted Discretion.

 

“Responsible Officer” means the chief executive officer or the president of the
Borrower or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief executive officer, chief financial
officer, vice president of finance, or the treasurer or assistant treasurer of
the Borrower or any other officer having substantially the same authority and
responsibility.

 

“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans.)

 

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Commitment of such Lender.

 

“Revolving Priority Collateral” means all of the following personal property,
now owned or hereafter acquired (including, without limitation, any of the
following property acquired or created after the commencement of any Insolvency
Proceeding) and wherever located, consisting of the following:

 

(a)           all Accounts and all rights to receive payments, indebtedness and
other obligations (whether or not earned by performance, and whether
constituting an

 

124

--------------------------------------------------------------------------------


 

Account, Chattel Paper (including Electronic Chattel Paper), Instrument,
Document, Investment Property or General Intangible) which arise as a result of
the (i) sale, lease, license, assignment or other disposal of Inventory, Goods
or merchandise, (ii) provision of services, (iii) incurrence of a secondary
obligation or (iv) use of a credit or charge card or information contained on or
for use with such a card, including the right to payment of any interest or
finance charges, together with all rights of the Credit Parties, if any, in any
Goods or other property giving rise to such right to payment;

 

(b)           all Chattel Paper (including all Electronic Chattel Paper and all
Tangible Chattel Paper);

 

(c)           all Inventory;

 

(d)           all Payment Intangibles arising under or related to clauses (a),
(b), (c) and (e) hereof, Intercompany Notes (as defined herein) and corporate
and other tax refunds;

 

(e)           all collection accounts, Deposit Accounts, disbursement accounts,
lock-boxes, Securities Accounts and Commodity Accounts (excluding any
identifiable amounts properly deposited therein from Refinanced Senior Notes
Priority Collateral) and any Money, cash, “Cash Equivalents” (as defined
herein), Payment Intangibles, promissory notes, contracts, bonds, debt
securities and financial assets in, or credited to, any such accounts, in each
case, received in connection with the foregoing clauses (a) through (d) and this
clause (e) (excluding for the sake of clarity, all capital stock or other equity
interests other than capital stock or equity interests received as settlement of
Accounts or Inventory or otherwise constituting proceeds of the foregoing
clauses (a) through (d) hereof);

 

(f)            to the extent evidencing, governing, securing or otherwise
related to the items referred to in the preceding clauses, all General
Intangibles, Instruments (including, without limitation, Promissory Notes),
Documents, insurance policies (regardless of whether Agent is the loss payee
thereof), Letter-of-Credit Rights, Commercial Tort Claims and Supporting
Obligations;

 

(g)           all books and Records related to the foregoing (including, without
limitation, customer lists, files, correspondence, tapes, computer programs,
printouts and computer records);

 

(h)           all collateral and guarantees given by any other Person with
respect to any of the foregoing; and

 

(i)            all products, proceeds, accessions, rents, profits and Supporting
Obligations of any and all of the foregoing in whatever form received, including
proceeds of insurance policies related to Inventory and accounts of any Grantor
and business interruption insurance.

 

As used in this definition, capitalized terms which are not otherwise defined in
this Agreement shall have the meanings assigned by the UCC.

 

125

--------------------------------------------------------------------------------


 

“Revolving Termination Date” means the earlier to occur of: (a) December 31,
2011; provided, upon the occurrence of the Refinancing Consummation Date, such
date shall be automatically extended to the earlier to occur of:  (i) March 24,
2015 and (ii) the date which is four (4) calendars months prior to the maturity
date of the Refinanced Senior Notes; and (b) the date on which the Aggregate
Revolving Loan Commitment shall terminate in accordance with the provisions of
this Agreement.

 

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person on a
going-concern basis (both at fair value and present fair saleable value) is
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person, (b) such Person is able to pay all
liabilities of such Person as such liabilities mature in the normal course of
business and (c) such Person is not engaged in a business or transaction and is
not about to engage in a business or transaction for which such Person’s
property would constitute unreasonably small capital.  In computing the amount
of contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“Specified Event of Default” means the occurrence of any of:  (i) a Credit
Party’s failure to perform or observe any covenant contained in Article VI,
(ii) an event specified in subsection 7.1(f) or 7.1(g) or (c) any other event
specified as an Event of Default under Section 7.1 which continues unremedied
for a period of forty-five (45) days after the earlier to occur of (A) the date
upon which a Responsible Officer of any Credit Party becomes aware of such Event
of Default or (B) the date upon which written notice thereof is given to the
Borrower by Agent or Required Lenders.

 

“Sponsor” means Olympus Growth Fund IV L.P., a Delaware limited partnership
(“Olympus”), Olympus Executive Fund L.P., Olympus Co-Invest Fund IV L.P., and
any other fund managed by Olympus Advisory Partners, Inc. and any funds
controlled by or under common control with Olympus.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

126

--------------------------------------------------------------------------------


 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent
including, without limitation, Indebtedness incurred in connection with
Acquisitions permitted hereunder.

 

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.

 

“Swingline Commitment” means $2,000,000.

 

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
Borrower, to act as the Swingline Lender hereunder.

 

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrower to the Swingline Lender resulting
from the Swing Loans made to the Borrower by the Swingline Lender.

 

“Swingline Request” has the meaning specified in clause (ii) of
subsection 1.1(d).

 

“Swing Loan” has the meaning specified in clause (i) of subsection 1.1(d).

 

“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.

 

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

 

127

--------------------------------------------------------------------------------


 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois.

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

 

11.2         Other Interpretive Provisions.

 

(a)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto.  The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.  Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

 

(b)           The Agreement.  The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document as a whole and not to
any particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 

(c)           Certain Common Terms.  The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced.  The term “including” is not limiting and means
“including without limitation.”

 

(d)           Performance; Time.  Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business
Day.  In the

 

128

--------------------------------------------------------------------------------


 

computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.” If any
provision of this Agreement or any other Loan Document refers to any action
taken or to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

 

(e)           Contracts.  Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

(f)            Laws.  References to any statute or regulation are to be
construed as including all statutory and regulatory provisions related thereto
or consolidating, amending, replacing, supplementing or interpreting the statute
or regulation.

 

11.3         Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  If any change in GAAP (including
International Financial Reporting Standards) results in a change in the
calculation of the financial covenants or interpretation of related provisions
of this Agreement or any other Loan Document, then the Borrower, the Agent and
the Required Lenders agree to negotiate in good faith to amend such provisions
of this Agreement so as to equitably reflect such changes in GAAP with the
desired result that the criteria for evaluation of the Borrower’s financial
condition shall be the same after such change in GAAP as if such change had not
been made; provided that no change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Borrower shall
be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrower, Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
Article V and Article VI shall be made, without giving effect to any election
under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.”  In addition, the financial ratios and related definitions set
forth in the Loan Documents shall be computed to exclude the application of FAS
133, FAS 150 or FAS 123r (to the extent that the pronouncements in FAS 123r
result in recording an equity award as a liability on the Consolidated balance
sheet of Holdings and its Subsidiaries in the circumstance where, but for the
application of the

 

129

--------------------------------------------------------------------------------


 

pronouncements, such award would have been classified as equity).  A breach of a
financial covenant contained in Article VI shall be deemed to have occurred as
of any date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the financial statements reflecting such
breach are delivered to Agent.

 

11.4         Payments.  Agent may set up standards and procedures to determine
or redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer.  Any such
determination or redetermination by Agent shall be conclusive and binding for
all purposes, absent manifest error.  No determination or redetermination by any
Secured Party or any Credit Party and no other currency conversion shall change
or release any obligation of any Credit Party or of any Secured Party (other
than Agent and its Related Persons) under any Loan Document, each of which
agrees to pay separately for any shortfall remaining after any conversion and
payment of the amount as converted.  Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.

 

[Signature Pages Follow.]

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

BORROWER:

 

 

 

WII COMPONENTS, INC.

 

 

 

 

By:

/s/ Dale Herbst

 

Name:

Dale Herbst

 

Title:

Chief Financial Officer

 

FEIN:

73-1662631

 

 

 

 

Address for notices:

 

525 Lincoln Avenue SE

 

St. Cloud, MN 56304

 

 

 

 

Attn:

Dale Herbst

 

Facsimile:

320-656-2199

 

 

 

Address for wire transfers:

 

525 Lincoln Avenue SE

 

St. Cloud, MN 56304

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

GUARANTORS

 

 

 

WII HOLDING, INC.

 

 

 

 

 

 

 

By:

/s/ Dale Herbst

 

Name:

Dale Herbst

 

Title:

Chief Financial Officer

 

FEIN:

20-8016379

 

 

 

Address for notices:

 

525 Lincoln Avenue SE

 

St. Cloud, MN 56304

 

 

 

 

Attn:

Dale Herbst

 

Facsimile:

320-656-2199

 

 

 

 

 

 

WOODCRAFT INDUSTRIES, INC.

 

 

 

 

 

 

By:

/s/ Dale Herbst

 

Name:

Dale Herbst

 

Title:

Chief Financial Officer

 

FEIN:

41-0735706

 

 

 

 

Address for notices:

 

525 Lincoln Avenue SE

 

St. Cloud, MN 56304

 

 

 

 

Attn:

Dale Herbst

 

Facsimile:

320-656-2199

 

 

 

 

 

 

BRENTWOOD ACQUISITION CORP.,

 

 

 

 

 

 

By:

/s/ Dale Herbst

 

Name:

Dale Herbst

 

Title:

Chief Financial Officer

 

FEIN:

06-1638791

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Address for notices:

 

525 Lincoln Avenue SE

 

St. Cloud, MN 56304

 

 

 

 

Attn:

Dale Herbst

 

Facsimile:

320-656-2199

 

 

 

 

 

 

PRIMEWOOD, INC.

 

 

 

 

 

 

By:

/s/ Dale Herbst

 

Name:

Dale Herbst

 

Title:

Chief Financial Officer

 

FEIN:

41-0319765

 

 

 

 

Address for notices:

 

525 Lincoln Avenue SE

 

St. Cloud, MN 56304

 

 

 

 

Attn:

Dale Herbst

 

Facsimile:

320-656-2199

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, Swingline Lender and as a Lender

 

 

 

By:

/s/ Pamela Eskra

 

Name: Pamela Eskra

 

Title: Duly Authorized Signatory

 

 

 

Address for Notices:

 

 

 

General Electric Capital Corporation

 

500 West Monroe Street

 

Chicago, Illinois 60661

 

Attn: Woodcraft Account Manager

 

Facsimile: (312) 441-7211

 

 

 

With a copy to:

 

 

 

General Electric Capital Corporation

 

401 Merritt 7

 

Norwalk, CT 06851

 

Attn: Barbara Gould

 

Facsimile: (203) 956-4216

 

 

 

And

 

 

 

General Electric Capital Corporation

 

500 West Monroe Street

 

Chicago, Illinois 60661

 

Attn: Andrew Packer

 

Facsimile: (312) 441-6876

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Address for payments:

 

 

 

ABA No. 021-001-033

 

Account Number 50279791

 

Deutsche Bank Trust Company Americas

 

New York, New York

 

Account Name: GECC/CAF DEPOSITORY

 

Reference: CFK1566 WII Components, Inc.

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

Revolving Loan Commitments

 

General Electric Capital Corporation

 

$

20,000,000

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT 1.1(c)
TO
CREDIT AGREEMENT

 

FORM OF LETTER OF CREDIT REQUEST

 

[NAME OF L/C ISSUER], as L/C Issuer
under the Credit Agreement referred to below

 

Attention:

 

                              , 20     

 

Re:          WII Components, Inc. (the “Borrower”)

 

Reference is made to the Credit Agreement, dated as of March 24, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, WII Holding, Inc., as a
Credit Party, the other Credit Parties party thereto, the Lenders and L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent for the Lenders and L/C Issuers.  Capitalized terms used
herein without definition are used as defined in the Credit Agreement.

 

The Borrower hereby gives you notice, irrevocably, pursuant to Section 1.1(c) of
the Credit Agreement, of its request for your Issuance of a Letter of Credit, in
the form attached hereto, for the benefit of [Name of Beneficiary], in the
amount of $          , to be issued on             ,           (the “Issue
Date”) with an expiration date of            ,       .

 

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Issue Date, both before and after giving effect to the Issuance
of the Letter of Credit requested above and any Loan to be made or any other
Letter of Credit to be Issued on or before the Issue Date:

 

(i)            the representations and warranties set forth in Article III of
the Credit Agreement and elsewhere in the Loan Documents are true and correct in
all material respects (without duplication of any materiality qualifier
contained therein), except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such date;

 

1

--------------------------------------------------------------------------------


 

(ii)           no Default or Event of Default has occurred and is continuing;
and

 

(iii)          the aggregate outstanding amount of Revolving Loans does not
exceed the Maximum Revolving Loan Balance.

 

 

WII COMPONENTS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST DATED                ,       ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(d)

TO

CREDIT AGREEMENT

 

FORM OF SWINGLINE REQUEST

 

GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent under the Credit Agreement referred to below

500 West Monroe Street

Chicago, Illinois  60661

Attn:      Portfolio Manager —             

 

                      ,        

 

Re:          WII Components, Inc. (the “Borrower”)

 

Reference is made to the Credit Agreement, dated as of March 24, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, each other “Credit Party”
that is a party thereto, the Lenders, L/C Issuer party thereto and General
Electric Capital Corporation, as agent for the Lenders.  Capitalized terms used
herein but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement.

 

The Borrower hereby gives you irrevocable notice pursuant to Section 1.1(d) of
the Credit Agreement that it requests Swing Loans under the Credit Agreement
(the “Proposed Advance”) and, in connection therewith, sets for the following
information:

 

A.            The date of the Proposed Advance is              ,        (the
“Funding Date”).

 

B.            The aggregate principal amount of Proposed Advance is
$            .

 

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof both
before and after giving effect to the Proposed Advance and any other Loan to be
made or Letter of Credit to be issued on or before the Funding Date:

 

(i)            the representations and warranties set forth in Article III of
the Credit Agreement and elsewhere in the Loan Documents are true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) with the same effect as though made on and as of such Funding
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such date;

 

--------------------------------------------------------------------------------


 

(ii)           the aggregate principal amount of all Revolving Loans does not
exceed the Maximum Revolving Loan Balance; and

 

(iii)          no Default or Event of Default is continuing.

 

 

Sincerely,

 

 

 

WII COMPONENTS, INC., a Delaware corporation, as the Borrower

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO SWINGLINE REQUEST DATED                ,       ]

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.6
TO
CREDIT AGREEMENT

 

FORM OF NOTICE OF CONVERSION OR CONTINUATION

 

GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below

 

                        ,         

 

Attention:

 

Re:          WII Components, Inc. (the “Borrower”)

 

Reference is made to the Credit Agreement, dated as of March 24, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, WII Holding, Inc., as a
Credit Party, the other Credit Parties party thereto, the Lenders and L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent for the Lenders and L/C Issuers.  Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

The Borrower hereby gives you irrevocable notice, pursuant to Section 1.6 of the
Credit Agreement of its request for the following:

 

(i)            a continuation, on             ,       , as LIBOR Rate Loans
having an Interest Period of           months of Revolving Loans in an aggregate
outstanding principal amount of $               having an Interest Period ending
on the proposed date for such continuation;

 

(ii)           a conversion, on               ,        , to LIBOR Rate Loans
having an Interest Period of           months of Revolving Loans in an aggregate
outstanding principal amount of $             ; and

 

(iii)          a conversion, on               ,        , to Base Rate Loans, of
Revolving Loans in an aggregate outstanding principal amount of
$               .

 

1

--------------------------------------------------------------------------------


 

In connection herewith, the undersigned hereby certifies that, except as set
forth on Schedule A attached hereto, no Default or Event of Default has occurred
and is continuing on the date hereof, both before and after giving effect to any
Loan to be made or Letter of Credit to be Issued on or before any date for any
proposed conversion or continuation set forth above.

 

 

WII COMPONENTS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

NOTICE OF CONVERSION OR CONTINUATION
FOR WII COMPONENTS, INC.’S CREDIT AGREEMENT

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.1
TO
CREDIT AGREEMENT

 

CLOSING CHECKLIST

 

[To be attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT 4.2(b)

TO
CREDIT AGREEMENT

COMPLIANCE CERTIFICATE

 

WII COMPONENTS, INC.

 

Date:                  , 201   

 

This Compliance Certificate (this “Certificate”) is given by WII
Components, Inc., a Delaware corporation (“Borrower”), pursuant to subsection
4.2(b) of that certain Credit Agreement dated as of March 24, 2011 among the
Borrower, the other Credit Parties party thereto, General Electric Capital
Corporation, as administrative agent (in such capacity, “Agent”), and as a
Lender, and the additional Lenders party thereto (as such agreement may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

The officer executing this Certificate is a Responsible Officer of the Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower.  By executing this Certificate, such officer hereby certifies
to Agent, the Lenders and the L/C Issuer, on behalf of the Borrower, that:

 

(a)           the financial statements delivered with this Certificate in
accordance with subsection 4.1(a) and/or 4.1(b) of the Credit Agreement are
correct and complete in all material respects and fairly present, in all
material respects, in accordance with GAAP (other than as permitted in the
Credit Agreement), the financial position and the results of operations of the
Borrower and its Subsidiaries as of the dates of and for the periods covered by
such financial statements (subject, in the case of interim financial statements,
to normal year-end adjustments and the absence of footnote disclosure);

 

(b)           to such officer’s knowledge, no Default or Event of Default
[except as specified on the written attachment hereto] is in existence as of the
date hereof;

 

[(c)          Exhibit A hereto is a correct calculation of the financial
covenant contained in Article VI of the Credit Agreement [only required to be
provided following the occurrence and continuance of a Fixed Charge Trigger
Event]]; and

 

(d)           since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party has:

 

(i)            changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary except as follows:
                                                                ;

 

--------------------------------------------------------------------------------


 

(ii)           acquired the assets of, or merged or consolidated with or into,
any Person, except as follows:
                                                                              ;
or

 

(iii)          changed its address or otherwise relocated, acquired fee simple
title to any real property or entered into any real property leases, except as
follows:
                                                                              .

 

(e)           since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party is contesting any tax
liabilities, assessments, governmental charges or levies upon it or its Property
in excess of $250,000 in the aggregate, except as follows:
                                                                              ,
in the amount of $                        .

 

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by one
of its Responsible Officers this              day of                         ,
201   .

 

 

 

WII COMPONENTS, INC.

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

Note:  Unless otherwise specified, all financial covenants are calculated for
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

 

Covenant 6.1 Fixed Charge Coverage*

 

Fixed Charge Coverage is defined as follows:

 

 

 

 

 

 

 

Cash Flow (per Exhibit B)

 

$

 

 

 

 

 

 

Fixed Charges:

 

 

 

 

 

 

 

Net Interest Expense (per Exhibit B)

 

$

 

 

 

 

 

 

Plus:       Scheduled principal payments of Indebtedness during such period

 

 

 

 

 

 

 

Earnouts payable in cash during such period

 

 

 

 

 

 

 

Taxes on or measured by income, sales or capital (including, without limitation,
all federal, state, local, withholding, franchise, foreign and similar taxes)
paid or payable in cash during such period plus, without duplication, Tax
Distributions described in subsection 5.11(c) of the Credit Agreement

 

 

 

 

 

 

 

Fixed Charges

 

$

 

 

 

 

 

 

Fixed Charge Coverage (Cash Flow divided by Fixed Charges)

 

 

 

 

 

 

 

Required Fixed Charge Coverage

 

 

 

 

 

 

 

In Compliance

 

Yes/No

 

 

--------------------------------------------------------------------------------

*              Calculation only required following the occurrence and
continuance of a Fixed Charge Trigger Event.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

 

Calculation of EBITDA

 

EBITDA is defined as follows (in each case, without duplication):

 

 

 

 

 

 

 

Net income (or loss) for the applicable period of measurement of Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
(subject to normal year end adjustments)

 

$

 

 

 

 

 

 

Excluding:

 

 

 

 

 

 

 

(a) the income (or loss) of any Person which is not a Subsidiary of the
Borrower, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Subsidiaries in cash by such Person
during such period and the payment of dividends or similar distributions by that
Person is not at the time prohibited by operation of the terms of its charter or
of any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Person

 

 

 

 

 

 

 

(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries or that Person’s assets are acquired by the Borrower
or any of its Subsidiaries

 

 

 

 

 

 

 

(c) the proceeds of any life insurance policy

 

 

 

 

 

 

 

(d) gains or losses from the sale, exchange, transfer or other disposition of
Property or assets of the Borrower and its Subsidiaries, in accordance with GAAP

 

 

 

 

 

 

 

(e) any other extraordinary or non-recurring gains or losses of the Borrower or
its Subsidiaries, in accordance with GAAP

 

 

 

 

 

 

 

(f) the effects of purchase accounting required or permitted by GAAP in
connection with any Permitted Acquisitions (including any future expenses
associated with such adjustment)

 

 

 

 

 

 

 

Net income (or loss) after exclusions:

 

$

 

 

 

 

 

 

Plus:       All amounts deducted in calculating net income (or loss) for

 

 

 

 

2

--------------------------------------------------------------------------------


 

depreciation or amortization (including, without limitation, amortization of
goodwill and other intangible assets) for such period

 

 

 

 

 

 

 

Interest expense (less interest income) and amortization of debt discount or
deferred financing costs and debt issuance costs and commissions, discounts and
other fees, costs, expenses and charges associated with Indebtedness (including
the Loans) and other fees, costs, expenses and charges associated with
Indebtedness deducted in calculating net income (or loss) for such period

 

 

 

 

 

 

 

Write-offs of debt discount or deferred financing costs and debt issuance costs
and commissions, discounts and other fees, costs, expenses and charges
associated with Indebtedness (including the Loans), to the extent deducted in
calculating net income (or loss) for such period

 

 

 

 

 

 

 

All taxes on or measured by income, sales or capital (including, without
limitation, all federal, state, local, withholding, franchise, foreign and
similar taxes) to the extent deducted in calculating net income (or loss) for
such period

 

 

 

 

 

 

 

All non-cash charges, losses or expenses (or minus non-cash income or gain)
included or deducted in calculating net income (or loss) for such period
including, without limitation, any non-cash loss or expense (or income or gain)
due to the application of FASB ASC 815-10 regarding hedging activity, FASB ASC
350 regarding impairment of good will, FASB ASC 480-10 regarding accounting for
financial instruments with debt and equity characteristics, non-cash foreign
currency exchange losses (or minus gains) and non-cash expenses deducted as a
result of any grant of Stock or Stock Equivalents to employees, officers or
directors, but excluding any non-cash loss or expense (a) that is an accrual of
a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (b) relating to a write-down, write off or reserve
with respect to Accounts and Inventory

 

 

 

 

 

 

 

Fees and expenses incurred in connection with (a) the negotiation, execution and
delivery on the Closing Date of the Loan Documents and (b) the Loan Documents
after the Closing Date (including, without limitation, in connection with any
amendment, waiver or other modification of the Loan Documents), to the extent
deducted in the calculation of net income (or loss) for such period

 

 

 

 

3

--------------------------------------------------------------------------------


 

Fees and expenses paid in connection with the Permitted Senior Notes
Refinancing, to the extent deducted in calculating net income (or loss) for such
period

 

 

 

 

 

 

 

All cash proceeds from business interruption insurance to the extent not already
included in calculating net income (or loss) for such period

 

 

 

 

 

 

 

During any period in which any Existing Senior Notes (or Refinanced Senior Notes
which constitute public indebtedness) are outstanding, fees, costs and expenses
(including advisory, legal and reporting costs) associated with such public
indebtedness, to the extent (i) deducted in calculating net income (or loss) for
such period and (ii) such fees, costs and expenses do not exceed $200,000 in the
aggregate during such period

 

 

 

 

 

 

 

Costs, fees, expenses and charges in connection with any actual or proposed
(including such transactions that fail to close, but had they closed would have
constituted a Permitted Acquisition) Permitted Acquisition (including any debt
or equity issuance in connection therewith) and any actual or proposed issuances
of Stock, Stock Equivalents and Indebtedness, each to the extent permitted under
the Loan Documents, to the extent (i) deducted in calculating net income (or
loss) for such period and (ii) such costs, fees, expenses and charges do not
exceed $3,000,000 in the aggregate during such period

 

 

 

 

 

 

 

Net loss (or gain) on early extinguishment of debt, to the extent deducted in
calculating net income (or loss) for such period

 

 

 

 

 

 

 

Cash charges and expenses in connection with employee or management relocation
or severance costs, including, without limitation, related to Permitted
Acquisitions and investments and dispositions permitted hereunder, all
determined in accordance with GAAP, to the extent (i) deducted in calculating
net income (or loss) for such period and (ii) such cash charges and expenses do
not exceed $500,000 in the aggregate during such period

 

 

 

 

 

 

 

EBITDA

 

$

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

 

Calculation of Cash Flow

 

EBITDA for the applicable period of measurement

 

$

 

 

 

 

 

 

Less: Unfinanced Capital Expenditures, which are defined as follows:

 

 

 

 

 

 

 

The aggregate of all capital expenditures and other obligations for the twelve
month period ending on the last day of the month covered by such financial
statements which should be capitalized under GAAP

 

$

 

 

 

 

 

 

Less:                  To the extent included above, all insurance proceeds and
condemnation awards received on account of any Event of Loss to the extent any
such amounts are actually applied to repair or reconstruct the damaged Property
or Property affected by the condemnation or taking in connection with such Event
of Loss

 

 

 

 

 

 

 

To the extent included above, the net purchase price of equipment that is
purchased substantially contemporaneously with the trade-in or sale of existing
equipment (net of the trade-in value or sale proceeds of the existing equipment)

 

 

 

 

 

 

 

To the extent included above, amounts paid as the purchase price for a Target in
a Permitted Acquisition

 

 

 

 

 

 

 

Capital Expenditures

 

 

 

 

 

 

 

Less:                  Portion of Capital Expenditures financed under Capital
Leases or other Indebtedness (Indebtedness, for this purpose, does not include
drawings under the Revolving Loan Commitment)

 

 

 

 

 

 

 

Unfinanced Capital Expenditures

 

 

 

 

 

 

 

Less:                  Restricted Payments described in subsection 5.11(b) paid
in cash during such period

 

 

 

 

 

 

 

Cash Flow (used in calculation of Fixed Charge Coverage)

 

$

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO EXHIBIT 4.2(b)

COMPLIANCE CERTIFICATE

 

Calculation of Net Interest Expense

 

Net Interest Expense:

 

 

 

 

 

 

 

Gross interest expense for such period paid or required to be paid in cash
(including all commissions, discounts, fees and other charges in connection with
letters of credit and similar instruments and net amounts paid or payable and/or
received or receivable under permitted Rate Contracts in respect of interest
rates), in each case to the extent treated as interest in accordance with GAAP)
for Borrower and its Subsidiaries on a consolidated basis

 

$

 

 

 

 

 

 

Less:       Interest income for such period

 

$

 

 

 

 

 

 

Net Interest Expense (used in calculation of Fixed Charge Coverage)

 

$

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(a)
TO
CREDIT AGREEMENT

 

FORM OF ASSIGNMENT

 

This ASSIGNMENT, dated as of the Effective Date, is entered into between
            (“the Assignor”) and                (“the Assignee”).

 

The parties hereto hereby agree as follows:

 

Borrower:

WII Components, Inc., a Delaware corporation (the “Borrower”)

 

 

Agent:

General Electric Capital Corporation, as administrative agent for the Lenders
and L/C Issuers (in such capacity and together with its successors and permitted
assigns, “Agent”)

 

 

Credit Agreement:

Credit Agreement, dated as of March 24, 2011, among the Borrower, WII
Holding, Inc. as a Credit Party, the other Credit Parties party thereto, the
Lenders and L/C Issuers party thereto and Agent (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein without definition are used as defined
in the Credit Agreement)

 

 

[Trade Date:

                ,          ](1)

 

 

Effective Date:

                ,         (2)

 

--------------------------------------------------------------------------------

(1)           Insert for informational purposes only if needed to determine
other arrangements between the assignor and the assignee.

 

(2)                                 To be filled out by Agent upon entry in the
Register.

 

2

--------------------------------------------------------------------------------


 

Loan/
Commitment
Assigned(3)

 

Aggregate amount of
Commitments or
principal amount of
Loans for all Lenders(5)

 

Aggregate amount of
Commitments(4) or
principal amount of
Loans Assigned(5)

 

Percentage Assigned(6)

 

 

 

$

 

 

$

 

 

     .      

%

 

 

$

 

 

$

 

 

     .      

%

 

 

$

 

 

$

 

 

     .      

%

 

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(3)           Fill in the appropriate defined term for the type of Loan and/or
Commitment under the Credit Agreement that are being assigned under this
Assignment.  (e.g., “Revolving Loan Commitment”)

 

(4)                                 In the case of the Revolving Loan
Commitment, including Revolving Loans and interests, participations and
obligations to participate in Letter of Credit Obligations and Swing Loans.

 

(5)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.  The aggregate amounts are inserted for informational
purposes only to help in calculating the percentages assigned which, themselves,
are for informational purposes only.

 

(6)                                 Set forth, to at least 9 decimals, the
Assigned Interest as a percentage of the aggregate Commitment or Loans in the
Facility.  This percentage is set forth for informational purposes only and is
not intended to be binding.  The assignments are based on the amounts assigned
not on the percentages listed in this column.

 

3

--------------------------------------------------------------------------------


 

Section 1.               Assignment.  Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, Assignor’s
rights and obligations in its capacity as Lender under the Credit Agreement
(including Liabilities owing to or by Assignor thereunder) and the other Loan
Documents, in each case to the extent related to the amounts identified above
(the “Assigned Interest”).

 

Section 2.               Representations, Warranties and Covenants of
Assignors.  Assignor (a) represents and warrants to Assignee and Agent that
(i) it has full power and authority, and has taken all actions necessary for it,
to execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (ii) it is the legal and beneficial owner of its
Assigned Interest and that such Assigned Interest is free and clear of any Lien
and other adverse claims and (iii) by executing signing and delivering this
assignment via ClearPar® or any other electronic settlement system designated by
Agent, the Person signing, executing and delivering this Assignment on behalf of
the Assignor is an authorized signer for the Assignor and is authorized to
execute, sign and deliver this agreement, (b) makes no other representation or
warranty and assumes no responsibility, including with respect to the aggregate
amount of the Loans and Commitments, the percentage of the Loans and Commitments
represented by the amounts assigned, any statements, representations and
warranties made in or in connection with any Loan Document or any other document
or information furnished pursuant thereto, the execution, legality, validity,
enforceability or genuineness of any Loan Document or any document or
information provided in connection therewith and the existence, nature or value
of any Collateral, (c) assumes no responsibility (and makes no representation or
warranty) with respect to the financial condition of any Credit Party or the
performance or nonperformance by any Credit Party of any obligation under any
Loan Document or any document provided in connection therewith and (d) attaches
any Notes held by it evidencing at least in part the Assigned Interest of such
Assignor (or, if applicable, an affidavit of loss or similar affidavit therefor)
and requests that Agent exchange such Notes for new Notes in accordance with
Section 1.2 of the Credit Agreement.

 

Section 3.               Representations, Warranties and Covenants of
Assignees.  Assignee (a) represents and warrants to Assignor and Agent that
(i) it has full power and authority, and has taken all actions necessary for
Assignee, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby, (ii) it is [not] an Affiliate or an Approved
Fund of             , a Lender and (iii) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest
assigned to it hereunder and either Assignee or the Person exercising discretion
in making the decision for such assignment is experienced in acquiring assets of
such type, (iv) by executing, signing and delivering this Assignment via
ClearPar® or any other electronic settlement system designated by Agent, the
Person signing, executing and delivering this Assignment on behalf of the
Assignor is an authorized signer for the Assignor and is authorized to execute,
sign and deliver this Agreement (b) appoints and authorizes Agent to take such
action as administrative agent on its behalf and to exercise such powers under
the Loan Documents as are delegated to Agent by the terms thereof, together with
such powers as are reasonably incidental thereto, (c) shall perform in
accordance with their terms all obligations that, by the terms of the Loan
Documents, are required to be performed by it as a Lender, (d) confirms it has
received such documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and shall
continue to make its own credit decisions in taking or not taking any action
under any Loan

 

4

--------------------------------------------------------------------------------


 

Document independently and without reliance upon Agent, any L/C Issuer, any
Lender or any other Indemnitee and based on such documents and information as it
shall deem appropriate at the time, (e) acknowledges and agrees that, as a
Lender, it may receive material non-public information and confidential
information concerning the Credit Parties and their Affiliates and their Stock
and agrees to use such information in accordance with Section 9.10 of the Credit
Agreement, (f) specifies as its applicable lending offices (and addresses for
notices) the offices at the addresses set forth beneath its name on the
signature pages hereof, (g) shall pay to Agent an assignment fee in the amount
of $3,500 to the extent such fee is required to be paid under Section 9.9 of the
Credit Agreement and (h) to the extent required pursuant to Section 10.1(f) of
the Credit Agreement, attaches two completed originals of Forms W-8ECI, W-8BEN,
W-8IMY or W-9 and, if applicable, a portfolio interest exemption certificate.

 

Section 4.               Determination of Effective Date; Register.  Following
the due execution and delivery of this Assignment by Assignor, Assignee and, to
the extent required by Section 9.9 of the Credit Agreement, the Borrower, this
Assignment (including its attachments) will be delivered to Agent for its
acceptance and recording in the Register.  The effective date of this Assignment
(the “Effective Date”) shall be the later of (i) the acceptance of this
Assignment by Agent and (ii) the recording of this Assignment in the Register. 
Agent shall insert the Effective Date when known in the space provided therefor
at the beginning of this Assignment.

 

Section 5.               Effect.  As of the Effective Date, (a) Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender under the Credit
Agreement and (b) Assignor shall, to the extent provided in this Assignment,
relinquish its rights (except those surviving the termination of the Commitments
and payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date.

 

Section 6.               Distribution of Payments.  On and after the Effective
Date, Agent shall make all payments under the Loan Documents in respect of each
Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to Assignee.

 

Section 7.               Miscellaneous.  (a) The parties hereto, to the extent
permitted by law, waive all right to trial by jury in any action, suit, or
proceeding arising out of, in connection with or relating to, this Assignment
and any other transaction contemplated hereby.  This waiver applies to any
action, suit or proceeding whether sounding in tort, contract or otherwise.

 

(b)           On and after the Effective Date, this Assignment shall be binding
upon, and inure to the benefit of, the Assignor, Assignee, Agent and their
Related Persons and their successors and assigns.

 

(c)           This Assignment shall be governed by, and be construed and
interpreted in accordance with, the law of the State of Illinois.

 

5

--------------------------------------------------------------------------------


 

(d)           This Assignment may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(e)           Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

[NAME OF ASSIGNOR]

 

           as Assignor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

           as Assignee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Lending Office for Eurodollar Rate Loans:

 

 

 

[Insert Address (including contact name, fax number and e-mail address)]

 

 

 

 

 

Lending Office (and address for notices)

                 for any other purpose:

 

 

 

 

 

[Insert Address (including contact name, fax number and e-mail address)]

 

[SIGNATURE PAGE FOR ASSIGNMENT FOR WII COMPONENTS, INC.’S CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

ACCEPTED and AGREED

this       day of            ,       :

 

GENERAL ELECTRIC CAPITAL CORPORATION

as Agent

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

WII COMPONENTS, INC.(7)

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(7)           Include only if required pursuant to Section 9.9 of the Credit
Agreement.

 

[SIGNATURE PAGE FOR ASSIGNMENT FOR WII COMPONENTS, INC.’S CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(b)
TO
CREDIT AGREEMENT

 

BORROWING BASE CERTIFICATE

 

WII COMPONENTS, INC.

 

Date:                , 201      

 

This Borrowing Base Certificate (this “Certificate”) is given by WII
Components, Inc., a Delaware corporation (“Borrower”), pursuant to subsection
4.2(d) of that certain Credit Agreement dated as of March 24, 2011 among
Borrower, WII Holding, Inc., as a Credit Party, the other Credit Parties party
thereto, General Electric Capital Corporation, as administrative agent (in such
capacity, “Agent”), as L/C Issuer and as a Lender, and the additional Lenders
party thereto (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein without definition shall have the meanings set forth in the
Credit Agreement.

 

The officer executing this Certificate is a Responsible Officer of Borrower and
as such is duly authorized to execute and deliver this Certificate on behalf of
Borrower.  By executing this Certificate, such officer hereby certifies to
Agent, Lenders and L/C Issuer, on behalf of Borrower, that:

 

(a)                                  Attached as Exhibit A is a schedule of the
Borrowing Base of Borrower and its Subsidiaries as of the above date and the
calculations made with respect thereto;

 

(b)                                 Based on such schedule, the Borrowing Base
as of the above date is:

 

 

$                             

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by one
of its Responsible Officers this           day of                     ,
201     .

 

 

WII COMPONENTS, INC.

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

[SIGNATURE PAGE TO BORROWING BASE CERTIFICATE DATED                    ,      ]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A TO EXHIBIT 11.1(b)

BORROWING BASE CERTIFICATE

 

[Excel spreadsheet re: Borrowing Base calculations to be attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(c)
TO
CREDIT AGREEMENT

 

FORM OF NOTICE OF BORROWING

 

GENERAL ELECTRIC CAPITAL CORPORATION
as Agent under the Credit Agreement referred to below

 

                           ,       

 

Attention:

 

Re:          WII Components, Inc. (the “Borrower”)

 

Reference is made to the Credit Agreement, dated as of March 24, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, WII Holding, Inc., as a
Credit Party party thereto, the other Credit Parties, the Lenders and L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent for such Lenders and L/C Issuers.  Capitalized terms used
herein without definition are used as defined in the Credit Agreement.

 

The Borrower hereby gives you irrevocable notice, pursuant to Section 1.5 of the
Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:

 

A.            The date of the Proposed Borrowing is                  ,        
(the “Funding Date”).

 

B.            The aggregate principal amount of requested Revolving Loans is
$             , of which $             consists of Base Rate Loans and
$                consists of LIBOR Rate Loans having an initial Interest Period
of               months.

 

The undersigned hereby certifies that, except as set forth on Schedule A
attached hereto, the following statements are true on the date hereof and will
be true on the Funding Date, both before and after giving effect to the Proposed
Borrowing and any other Loan to be made or Letter of Credit to be Issued on or
before the Funding Date:

 

(i)            the representations and warranties set forth in Article III of
the Credit Agreement and elsewhere in the Loan Documents are true and correct in
all material respects (without duplication of any materiality qualifier
contained therein), except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such date;

 

--------------------------------------------------------------------------------


 

(ii)           no Default or Event of Default has occurred and is continuing;
and

 

(iii)          the aggregate outstanding amount of Revolving Loans does not
exceed the Maximum Revolving Loan Balance.

 

 

WII COMPONENTS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(d)
TO
CREDIT AGREEMENT

 

FORM OF REVOLVING LOAN NOTE

 

 Lender: [NAME OF LENDER]

 

Chicago, Illinois

Principal Amount: $                

 

                  , 201   

 

FOR VALUE RECEIVED, the undersigned, WII Components, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of the Lender
set forth above (the “Lender”) the Principal Amount set forth above, or, if
less, the aggregate unpaid principal amount of all Revolving Loans (as defined
in the Credit Agreement referred to below) of the Lender to the Borrower,
payable at such times and in such amounts as are specified in the Credit
Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement.  Demand, diligence, presentment, protest and notice of non-payment
and protest are hereby waived by the Borrower.

 

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of March 24, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, WII Holding, Inc., as a Credit Party,
the other Credit Parties party thereto, the Lenders and the L/C Issuers party
thereto and General Electric Capital Corporation, as administrative agent for
the Lenders and L/C Issuers.  Capitalized terms used herein without definition
are used as defined in the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction),  9.19 (Waiver of Jury Trial) and
11.2 (Other Interpretive Provisions) thereof.

 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of Illinois.

 

[Remainder of page intentionally left blank;

signature page follows]

 

[$             ] REVOLVING LOAN NOTE
OF WII COMPONENTS, INC. FOR THE BENEFIT OF [NAME OF LENDER]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

WII COMPONENTS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[$              ] REVOLVING LOAN NOTE
OF WII COMPONENTS, INC. FOR THE BENEFIT OF [NAME OF LENDER]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 11.1(e)
TO
CREDIT AGREEMENT

 

FORM OF SWINGLINE NOTE

 

 

 

Chicago, Illinois

Swingline Lender: [NAME OF SWINGLINE LENDER]

 

 

Principal Amount: $                  

 

                , 201    

 

FOR VALUE RECEIVED, the undersigned, WII Components, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of the
Swingline Lender set forth above (the “Swingline Lender”) the Principal Amount
set forth above, or, if less, the aggregate unpaid principal amount of all
Swingline Loans (as defined in the Credit Agreement referred to below) of the
Swingline Lender to the Borrower, payable at such times and in such amounts as
are specified in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Swingline Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement.  Demand, diligence, presentment, protest and notice of non-payment
and protest are hereby waived by the Borrower.

 

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of March 24, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the other Credit Parties party thereto,
the Lenders, the L/C Issuer, the Swingline Lender and General Electric Capital
Corporation, as administrative agent for the Lenders and L/C Issuer. 
Capitalized terms used herein without definition are used as defined in the
Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of Swing
Line Loans by the Swingline Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Swingline Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction),  9.19 (Waiver of Jury Trial) and
11.2 (Other Interpretive Provisions) thereof.

 

--------------------------------------------------------------------------------


 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of Illinois.

 

[Remainder of page intentionally left blank;

signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

WII COMPONENTS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[$              ] SWINGLINE NOTE
OF WII COMPONENTS, INC. FOR THE BENEFIT OF [NAME OF LENDER]

 

3

--------------------------------------------------------------------------------


 

SCHEDULES TO

 

CREDIT AGREEMENT

 

Dated as of March 24, 2011

 

by and among

 

WII COMPONENTS, INC.,
as the Borrower,

 

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

 

GENERAL ELECTRIC CAPITAL CORPORATION,
for itself, as a Lender and Swingline Lender and as Agent for all Lenders,

 

and

 

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders

 

 

****************************************

 

 

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner

 

1

--------------------------------------------------------------------------------


 

Schedule 3.5

 

Litigation

 

None.

 

2

--------------------------------------------------------------------------------


 

Schedule 3.9

 

Ownership of Property

 

WII HOLDING, INC.

 

None.

 

WII COMPONENTS, INC.

 

None.

 

WOODCRAFT INDUSTRIES, INC.

 

Street Address

 

Owned or Leased?

525 Lincoln Avenue SE, St. Cloud, MN 56304

 

Owned

 

 

 

522 Lincoln Avenue SE, St. Cloud, MN 56304

 

Owned

 

 

 

145 Main Street, Foreston, MN 56330

 

Owned

 

 

 

434 Scotty’s Way, Bowling Green, KY 42103

 

Owned

 

 

 

62 Grant Road, Greenville, PA 16125

 

Owned

 

 

 

131 Grand Valley Avenue, Orwell, OH 44076

 

Owned

 

 

 

15351 South State Avenue, Middlefield, OH 44062

 

Leased

 

 

 

15285 South State Avenue, Middlefield, OH 44062

 

Leased

 

 

 

93 Fairgrove Church Rd SE Conover, NC 28613

 

Leased

 

BRENTWOOD ACQUISITION CORP.

 

Street Address
(including zip code)

 

Is Location
Owned or Leased?

 

453 Industrial Way, Molalla, OR 97038

 

Owned

 

 

3

--------------------------------------------------------------------------------


 

PRIMEWOOD, INC.

 

Street Address
(including zip code)

 

Is Location
Owned or Leased?

2217 North 9th Street, Wahpeton, ND 58075

 

Owned

 

 

 

4th & Kansas, Lansing, KS 66043

 

Leased

 

 

 

14500 Parallel, Suite T, Basehor, KS 66007

 

Leased

 

 

 

360 Robert C. Byrd Industrial Park, Moorefield, WV, 26836

 

Leased

 

4

--------------------------------------------------------------------------------


 

Schedule 3.11(a)

 

Historical Financial Statements

 

See attached.

 

5

--------------------------------------------------------------------------------


 

Schedule 3.12

 

Environmental

 

None.

 

6

--------------------------------------------------------------------------------


 

Schedule 3.15

 

Labor Relations

 

None.

 

7

--------------------------------------------------------------------------------


 

Schedule 3.16

 

Intellectual Property

 

I.                                         Patents

 

Grantor

 

Patent
Titles

 

Country

 

Patent No.

 

Applic. No.

 

Filing Date

 

Issue Date

Woodcraft Industries, Inc.

 

 

 

USA

 

 

 

29/223,864

 

2/18/2005

 

 

 

II.                                     Trademarks

 

Grantor

 

Domain Name
Agreement/Trademark

 

Country/State

 

Serial No.
Filed

 

Reg. No.
Registered

Woodcraft Industries, Inc.

 

WOODCRAFT INDUSTRIES INC. WI Design

 

USA

 

73/590,968
3/31/86

 

1,439,160
5/12/87

Brentwood Acquisition Corp.

 

Design Only (Stylized Oak Tree)

 

Oregon

 

 

 

T31230
1/16/97

PrimeWood, Inc.

 

PRIMEWOOD

 

USA

 

74/270,461
4/29/92

 

1,854,670
9/20/94

 

III.                                 Copyrights

 

Grantor

 

Title of Work

 

Country

 

Title

 

Reg. No.

 

Applic.
No.

 

Issue
Date

Woodcraft Industries, Inc.

 

HARDWOOD CHARACTERISTICS; A Guide for the Cabinet and Furniture Industries

 

USA

 

 

 

TX-3-621-818

 

 

 

8/5/1993

 

IV.                                Domain Names

 

Grantor

 

Domain Name
Agreement/Trademark

 

Country/State

 

Registration
Date

 

Expiration
Date

Woodcraft Industries, Inc.

 

www.woodcraftind.com

 

USA

 

 

 

 

Dimension Moldings, Inc.

 

www.dmoldings.com

 

USA

 

 

 

 

Brentwood Acquisition Corp.

 

www.brentwoodinc.net

 

USA

 

 

 

 

Woodcraft Industries, Inc. (f/k/a Grand Valley Acquisition, Inc.)

 

www.gvdc.biz

 

USA

 

 

 

 

Woodcraft Industries, Inc. (f/k/a Grand Valley Acquisition, Inc.)

 

www.gvdc.net

 

USA

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

Schedule 3.18

 

Insurance

 

1.               See attached.

 

2.               Workers Compensation in North Dakota.

 

3.               Workers Compensation in Ohio.

 

4.               State funded Workers Compensation in Oregon.

 

9

--------------------------------------------------------------------------------


 

Schedule 3.19

 

Ventures, Subsidiaries and Affiliates; Outstanding Stock

 

Credit Party

 

Shareholder
and Stock Information

 

 

 

WII Components, Inc.

 

100 shares of common stock are issued and outstanding and are owned of record by
WII Holding, Inc.

 

 

 

Woodcraft Industries, Inc.

 

100 shares of common stock are issued and outstanding and are owned of record by
WII Components, Inc.

 

 

 

Brentwood Acquisition Corp.

 

100 shares of common stock are issued and outstanding and are owned of record by
Woodcraft Industries, Inc.

 

 

 

PrimeWood, Inc.

 

1 share of common stock is issued and outstanding and is owned of record by
Woodcraft Industries, Inc.

 

10

--------------------------------------------------------------------------------


 

WII Holding, Inc.

 

Stockholder

 

Common Stock

 

%

 

Olympus Growth Fund IV, L.P.

 

139,678.184

 

81.3242

%

Olympus Executive Fund, L.P.

 

395.231

 

0.2301

%

OCM Mezzanine Fund II, L.P.

 

29,713.910

 

17.3002

%

John Fitzpatrick

 

956.015

 

0.5566

%

Dale Herbst

 

218.818

 

0.1274

%

John Sleva

 

195.126

 

0.1136

%

Lynn McClintock

 

120.693

 

0.0703

%

Paul Becker

 

204.605

 

0.1191

%

Joe Beyer

 

173.931

 

0.1013

%

Mark Borski

 

42.950

 

0.0250

%

Steve Leabch

 

41.268

 

0.0240

%

Sheila M. Krogman

 

0.561

 

0.0003

%

Charles H. Koenig

 

0.953

 

0.0006

%

Peter Sorenson

 

0.561

 

0.0003

%

Kenneth Terfehr

 

0.561

 

0.0003

%

Jeffrey Neiber

 

1.401

 

0.0008

%

Dave Knapp

 

0.841

 

0.0005

%

David Forst

 

0.841

 

0.0005

%

Kevin Bekius

 

0.561

 

0.0003

%

Steve Lutgen

 

0.561

 

0.0003

%

Kevin Smith

 

0.392

 

0.0002

%

Rich Hagen

 

0.561

 

0.0003

%

Scott Anderson

 

0.673

 

0.0004

%

Paul Zech

 

0.841

 

0.0005

%

Brian Ritchey

 

1.233

 

0.0007

%

John Clarin

 

0.561

 

0.0003

%

Michelle Kilanowski

 

0.953

 

0.0006

%

Tammy Mollet

 

0.561

 

0.0003

%

Dan Miller

 

0.561

 

0.0003

%

Mark Sytsma

 

0.280

 

0.0002

%

Douglas House

 

0.280

 

0.0002

%

Darren Thom

 

0.280

 

0.0002

%

Total

 

171,754.745

 

100.0000

%

 

11

--------------------------------------------------------------------------------


 

Organizational Chart

 

 

[g93191km39i001.jpg]

 

12

--------------------------------------------------------------------------------


 

Schedule 3.20

 

Jurisdiction of Organization; Chief Executive Office

 

Name of Credit Party/Chief
Executive Office and
Principal Place of Business

 

Jurisdiction
of
Organization

 

Organizational
I.D. Number

 

Prior Name

WII Holding, Inc.

525 Lincoln Avenue SE

St. Cloud, MN 56304

 

Delaware

 

4254755

 

WII Merger Parent Corp. (merged into WII Holding, Inc.)

 

 

 

 

 

 

 

WII Components, Inc.

525 Lincoln Avenue SE

St. Cloud, MN 56304

 

Delaware

 

3635791

 

WII Merger Corporation (merged into WII Components, Inc.)

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

525 Lincoln Avenue SE

St. Cloud, MN 56304

 

Minnesota

 

N-369

 

Grand Valley Acquisition, Inc. (merged into Woodcraft Industries, Inc.)

 

 

 

 

 

 

 

Brentwood Acquisition Corp.

453 Industrial Way

Molalla, OR 97038

 

Minnesota

 

12G-444

 

N/A

 

 

 

 

 

 

 

PrimeWood, Inc.

2217 North 9th Street

Wahpeton, ND 58075

 

North Dakota

 

1875700

 

N/A

 

13

--------------------------------------------------------------------------------


 

Schedule 3.21

 

Locations of Inventory, Equipment and Books and Records

 

WII HOLDING, INC.

 

None.

 

WII COMPONENTS, INC.

 

None.

 

WOODCRAFT INDUSTRIES, INC.

 

Street Address
(including zip code)

 

Description of Collateral
Located at This Address

525 Lincoln Avenue SE, St. Cloud, MN 56304

 

Inventory, Equipment, Books and Records

 

 

 

522 Lincoln Avenue SE, St. Cloud, MN 56304

 

Inventory, Equipment, Books and Records

 

 

 

145 Main Street, Foreston, MN 56330

 

Inventory, Equipment, Books and Records

 

 

 

434 Scotty’s Way, Bowling Green, KY 42103

 

Inventory, Equipment, Books and Records

 

 

 

62 Grant Road, Greenville, PA 16125

 

Inventory, Equipment, Books and Records

 

 

 

131 Grand Valley Avenue, Orwell, OH 44076

 

Inventory, Equipment, Books and Records

 

 

 

15351 South State Avenue, Middlefield, OH 44062

 

Inventory, Equipment, Books and Records

 

 

 

15285 South State Avenue, Middlefield, OH 44062

 

Inventory, Equipment, Books and Records

 

 

 

93 Fairgrove Church Rd SE Conover, NC 28613

 

Inventory, Equipment, Books and Records

 

BRENTWOOD ACQUISITION CORP.

 

Street Address
(including zip code)

 

Description of Collateral
Located at This Address

453 Industrial Way, Molalla, OR 97038

 

Inventory, Equipment, Books and Records

 

14

--------------------------------------------------------------------------------


 

PRIMEWOOD, INC.

 

Street Address
(including zip code)

 

Description of Collateral
Located at This Address

2217 North 9th Street, Wahpeton, ND 58075

 

Inventory, Equipment, Books and Records

 

 

 

4th & Kansas, Lansing, KS 66043

 

Inventory and Equipment

 

 

 

14500 Parallel, Suite T, Basehor, KS 66007

 

Inventory

 

 

 

360 Robert C. Byrd Industrial Park, Moorefield, WV, 26836

 

Inventory and Equipment

 

Collateral in Possession of Another Person

 

Name of Obligor

 

Name and Address of Person in
possession of Collateral

 

Description of Collateral

 

Relationship

Woodcraft Industries, Inc.

 

Brunk Corporation

803 Logan St.

Goshen, IN 46528

 

Inventory

 

Bailee

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

Paramount Storage

10 Hutchings St.

Winnipeg, MB R2C2Z2

 

Inventory

 

Bailee

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

Nordica Warehouse, LLC

2101 East 39th St. N

Sioux Falls, SD 57118-4410

 

Inventory

 

Bailee

 

 

 

 

 

 

 

Woodcraft Industries, Inc.

 

Southern Finishing Company

801 East Church Street

Martinsville, VA 24112

 

Inventory

 

Consignee

 

 

 

 

 

 

 

PrimeWood, Inc.

 

Southern Finishing Company

801 East Church Street

Martinsville, VA 24112

 

Inventory

 

Consignee

 

15

--------------------------------------------------------------------------------


 

Schedule 3.22

 

Deposit Accounts and Other Accounts

 

Grantor

 

Type of Account

 

Name and Address of Bank

 

Account Number

Woodcraft Industries, Inc.

 

General Account

 

US Bank

Attn: Julie Whitney

1010 St. Germain Street West

St. Cloud, MN 56301

 

1-495-1017-4050

 

 

 

 

 

 

 

 

 

Employee Reimbursement - Foreston

 

 

 

1-495-1017-5537

 

 

Employee Reimbursement - Bowling Green

 

 

 

1-495-0000-8565

 

 

Employee Reimbursement

 

 

 

1-047-5579-2538

 

 

Commercial Paper Investment Sweep

 

 

 

2-731-0132-3015

 

 

Controlled Disbursement

 

 

 

1-500-8065-0859

 

 

 

 

 

 

 

PrimeWood, Inc.

 

General

 

 

 

1-047-5579-2819

 

 

Controlled Disbursement

 

 

 

1-500-8065-0982

 

 

Merchant Credit Card

 

 

 

8016058300

 

 

 

 

 

 

 

Brentwood Acquisition Corp.

 

General

 

 

 

1-536-9138-1823

 

 

Payroll

 

 

 

1-536-9138-1831

 

 

Merchant Credit Card

 

 

 

1-536-9138-1864

 

16

--------------------------------------------------------------------------------


 

Schedule 3.23

 

Government Contracts

 

None.

 

17

--------------------------------------------------------------------------------


 

Schedule 3.25

 

Bonding; Licenses

 

1.                                       Bond by and between Warrant Rural
Electric Cooperative and Wood Craft Industries, Inc.

 

18

--------------------------------------------------------------------------------


 

Schedule 5.1

 

Liens

 

JURISDICTION AND
SEARCHED THRU

 

FILING
TYPE

 

FILE NUMBER
& DATE

 

DEBTOR

 

SECURED PARTY

 

COLLATERAL DESCRIPTION

Secretary of State, Minnesota search thru 2/23/2011

 

UCC

 

201020550535
6/11/2010

 

Brentwood Acquisition Corp.
PO Box 265
Molalla, OR 97038

 

Les Schwab Tire Centers of Portland, Inc.
31291 S Hwy 213
Molalla, OR 97038

 

Debtor grants secured party, pursuant to a contractual Security Agreement, a
security interests in all present and future products and goods purchased from
secured party and proceeds related thereto.

Oregon Secretary of State searched through 3/8/2-11

 

UCC

 

7586300

 

Brentwood Acquisition Corp.
PO Box 265
Molalla, OR 97038

 

Dell Financial Services L.P.
12234 N. IH, Bldg. B
Austin, Texas 78753

 

Leased equipment.

Secretary of State, North Dakota searched thru 2/25/2011

 

UCC

 

07-000364473-5
1/29/2007

 

Primewood, Inc.
2217 9th Street N
Wahpeton, ND 58075

 

U.S. Bancorp Equipment Finance, Inc.
P.O. Box 230789
Portland, OR 87281

 

Together with all replacements, parts, repairs, additions, accessions and
accessories incorporated therein or affixed or attached thereto and any and all
proceeds of the foregoing, including without limitation, insurance recoveries. 
Any receipt of proceeds of the collateral by another secured party violates the
rights of secured party.

Secretary of State, North Dakota searched thru 2/25/2011

 

UCC

 

09-000509633-1
1/27/2009

 

Primewood, Inc.
2217 9th Street N
Wahpeton, ND 58075

 

Reardon Office Equipment, Inc.
1102 Main Ave.
Moorhead, MN 56560

 

Owned equipment listed in the financing statement, along with all proceeds
relating to any of the foregoing, including insurance, general intangibles and
accounts proceeds.

Secretary of State, Minnesota search thru 2/23/2011

 

UCC

 

20039576421
11/24/2003

 

Woodcraft Industries, Inc.
525 Lincoln Ave., SE
Saint Cloud, MN 56304

 

Banc of America Leasing & Capital, LLC
2059 Northlake Parkway 4 South
Tucker, GA 30084

 

Owned property listed in the financing statement.

Secretary of State, Minnesota search thru 2/23/2011

 

CONT

 

20081396884
11/21/2008

 

 

 

 

 

Continuation of #20039576421.

 

19

--------------------------------------------------------------------------------


 

JURISDICTION AND
SEARCHED THRU

 

FILING
TYPE

 

FILE NUMBER
& DATE

 

DEBTOR

 

SECURED PARTY

 

COLLATERAL DESCRIPTION

Secretary of State, Minnesota search thru 2/23/2011

 

UCC

 

200715053435
1/10/2007

 

Woodcraft Industries, Inc.
525 Lincoln Ave., SE
Saint Cloud, MN 56304

 

U.S. Bancorp Equipment Finance, Inc.
P.O. Box 2177
Tualatin, OR 97062

 

Kiln and other various equipment.

Secretary of State, Minnesota search thru 2/23/2011

 

UCC

 

200810713884
2/25/2008

 

Woodcraft Industries, Inc.
131 Grand Valley Ave
Orwell, OH 44076

 

US Bancorp
1310 Madrid Street
Marshall, MN 56258

 

Owned equipment.

Secretary of State, Minnesota search thru 2/23/2011

 

UCC

 

200914714741
1/26/2009

 

Woodcraft Industries Inc.
522 Lincoln Ave., SE
Saint Cloud, MN 56304

 

Carlson Systems LLC
10840 Harney Street
Omaha, NE 68154

 

Fastening Tools.

Secretary of State, Minnesota search thru 2/23/2011

 

UCC

 

200916436770
6/15/2009

 

Woodcraft Industries, Inc.
62 Grant Rd
Greenville, PA 16125

 

US Bancorp
1310 Madrid Street
Marshall, MN 56258

 

Owned equipment.

Secretary of State, Minnesota search thru 2/23/2011

 

UCC

 

200918128359
11/24/2009

 

Woodcraft Industries, Inc.
525 Lincoln Ave., SE
Saint Cloud, MN 56304

 

US Bancorp
1310 Madrid Street
Marshall, MN 56258

 

Owned equipment.

 

20

--------------------------------------------------------------------------------


 

Schedule 5.4

 

Investments

 

None.

 

21

--------------------------------------------------------------------------------


 

Schedule 5.5

 

Indebtedness

 

1.             Borrower’s 10% Senior Unsecured Notes due 2012 issued under the
Indenture, dated as of February 18, 2004, among the Company, the Subsidiary Loan
Guarantors (as defined therein) and U.S. Bank National Association, as trustee
(as from time to time amended, amended and restated, modified, supplemented or
refinanced).

 

2.             Amended and Restated Intercompany note made by Holdings in favor
of Borrower evidencing a revolving credit in the maximum amount not to exceed
$1,000,000.

 

3.             Indebtedness under that certain Note Exchange Agreement, dated as
of December 30, 2010, among WII Holding, Inc. and the Purchasers (as defined
therein).

 

4.             Put option right of John Fitzpatrick with respect to
approximately 478 shares of Stock in Holdings.

 

22

--------------------------------------------------------------------------------


 

Schedule 5.6

 

Transactions with Affiliates

 

1.               Management Agreement.

 

2.               Approximately $1.1 million in management fees incurred under
the Management Agreement are unpaid and outstanding.

 

3.               Items 2 through 3 listed on Schedule 5.5 are hereby
incorporated by reference.

 

23

--------------------------------------------------------------------------------


 

Schedule 5.9

 

Contingent Obligations

 

1.             Any remaining contingent tax obligations up to $1,600,000, in the
aggregate, pursuant to the WII Components, Inc. Amended and Restated Agreement
and Plan of Merger dated as of January 5, 2007.

 

24

--------------------------------------------------------------------------------


 

Schedule 11.1

 

Prior Indebtedness

 

1.               First Lien Senior Secured Credit Agreement dated as of
January 9, 2007 (as amended, restated, supplemented or otherwise modified) among
WII Merger Corporation, a Delaware corporation, as the initial borrower, each
lender from time to time party thereto and Credit Suisse.

 

25

--------------------------------------------------------------------------------